


Exhibit 10.22

 

 

 

YOUNG BROADCASTING INC.,

as Issuer,

THE INITIAL GUARANTORS

named herein

AND

WACHOVIA BANK, NATIONAL ASSOCIATION

as Trustee

INDENTURE

Dated as of December 23, 2003



--------------------------------------------------------------------------------


$140,000,000

8 3/4% SENIOR SUBORDINATED NOTES DUE 2014, SERIES A
8 3/4% SENIOR SUBORDINATED NOTES DUE 2014, SERIES B

 

 

 

--------------------------------------------------------------------------------


 

CROSS-REFERENCE TABLE*

 

Trust Indenture
Act Section

 

Indenture Section

 

 

 

310(a)(1)

 

 

7.10

(a)(2)

 

 

7.10

(a)(3)

 

 

N.A.**

(a)(4)

 

 

N.A.

(a)(5)

 

 

7.10

(b)

 

 

7.10

(c)

 

 

N.A.

311(a)

 

 

7.11

(b)

 

 

7.11

(c)

 

 

N.A.

312(a)

 

 

2.05

(b)

 

 

12.03

(c)

 

 

12.03

313(a)

 

 

7.06

(b)(1)

 

 

N.A.

(b)(2)

 

 

7.06

(c)

 

 

7.06; 12.02

(d)

 

 

7.06

314(a)

 

 

4.02; 12.02

(b)

 

 

N.A.

(c)(1)

 

 

12.04

(c)(2)

 

 

12.04

(c)(3)

 

 

N.A.

(d)

 

 

N.A.

(e)

 

 

12.05

(f)

 

 

N.A.

315(a)

 

 

7.01

(b)

 

 

7.05

(c)

 

 

7.01

(d)

 

 

7.01

(e)

 

 

6.11

316(a)(last sentence)

 

 

2.09

(a)(1)(A)

 

 

6.05

(a)(1)(B)

 

 

6.04

(a)(2)

 

 

N.A.

(b)

 

 

6.04; 6.07

317(a)(1)

 

 

6.08

(a)(2)

 

 

6.09

(b)

 

 

2.04

318(a)

 

 

12.01

 

--------------------------------------------------------------------------------

*                                            This Cross-Reference Table is not
part of the Indenture.

 

**                                        Not applicable.

 

--------------------------------------------------------------------------------


 

 

TABLE OF CONTENTS

 

ARTICLE I

 

 

 

 

DEFINITIONS AND INCORPORATION BY REFERENCE

 

 

 

 

SECTION 1.01.

Definitions

 

SECTION 1.02.

Other Definitions

 

SECTION 1.03.

Incorporation by Reference of TIA

 

SECTION 1.04.

Rules of Construction

 

 

 

 

ARTICLE II

 

 

 

 

THE NOTES

 

 

 

 

SECTION 2.01.

Form and Dating

 

SECTION 2.02.

Execution and Authentication

 

SECTION 2.03.

Registrar and Paying Agent

 

SECTION 2.04.

Paying Agent to Hold Money in Trust

 

SECTION 2.05.

Holder Lists

 

SECTION 2.06.

Transfer and Exchange

 

SECTION 2.07.

Replacement Notes

 

SECTION 2.08.

Outstanding Notes

 

SECTION 2.09.

Treasury Notes

 

SECTION 2.10.

Temporary Notes

 

SECTION 2.11.

Cancellation

 

SECTION 2.12.

Defaulted Interest

 

SECTION 2.13.

Record Date

 

SECTION 2.14.

CUSIP Number

 

SECTION 2.15.

Book-Entry Provisions for Global Notes

 

SECTION 2.16.

Special Transfer Provisions

 

 

 

 

ARTICLE III

 

 

 

 

REDEMPTIONS AND OFFERS TO PURCHASE

 

 

 

 

SECTION 3.01.

Notice to Trustee

 

SECTION 3.02.

Selection of Notes to Be Redeemed or Purchased

 

SECTION 3.03.

Notice of Redemption

 

SECTION 3.04.

Effect of Notice of Redemption

 

SECTION 3.05.

Deposit of Redemption Price

 

SECTION 3.06.

Notes Redeemed in Part

 

SECTION 3.07.

Redemption Provisions

 

SECTION 3.08.

Procedures Relating to Mandatory Offers

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE IV

 

 

 

 

COVENANTS

 

 

 

 

SECTION 4.01.

Payment of Principal, Premium and Interest

 

SECTION 4.02.

Reports

 

SECTION 4.03.

Compliance Certificate

 

SECTION 4.04.

Stay, Extension and Usury Laws

 

SECTION 4.05.

Limitation on Restricted Payments

 

SECTION 4.06.

Corporate Existence

 

SECTION 4.07.

Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock

 

SECTION 4.08.

Limitation on Transactions with Affiliates

 

SECTION 4.09.

Limitation on Liens

 

SECTION 4.10.

Taxes

 

SECTION 4.11.

Limitation on Dividends and Other Payment Restrictions Affecting Restricted
Subsidiaries

 

SECTION 4.12.

Maintenance of Office or Agency

 

SECTION 4.13.

Change of Control.

 

SECTION 4.14.

Limitation on Asset Sales

 

SECTION 4.15.

Limitation on Guarantees of Company Indebtedness by Restricted Subsidiaries

 

SECTION 4.16.

Limitation on Incurrence of Senior Subordinated Debt

 

SECTION 4.17.

Limitation on Subsidiary Capital Stock

 

SECTION 4.18.

Future Subsidiary Guarantors

 

SECTION 4.19.

Limitation on Certain Transfers of Assets

 

SECTION 4.20.

Maintenance of Properties

 

SECTION 4.21.

Maintenance of Insurance

 

 

 

 

ARTICLE V

 

 

 

 

SUCCESSORS

 

 

 

 

SECTION 5.01.

Merger, Consolidation and Sale of Assets

 

SECTION 5.02.

Surviving Person Substituted

 

 

 

 

ARTICLE VI

 

 

 

 

DEFAULTS AND REMEDIES

 

 

 

 

SECTION 6.01.

Events of Default

 

SECTION 6.02.

Acceleration

 

SECTION 6.03.

Other Remedies

 

SECTION 6.04.

Waiver of Past Defaults

 

SECTION 6.05.

Control by Majority of Holders

 

SECTION 6.06.

Limitation of Suits by Holders

 

 

ii

--------------------------------------------------------------------------------


 

SECTION 6.07.

Rights of Holders to Receive Payment

 

SECTION 6.08.

Collection Suit by Trustee

 

SECTION 6.09.

Trustee May File Proofs of Claim

 

SECTION 6.10.

Priorities

 

SECTION 6.11.

Undertaking for Costs

 

 

 

 

ARTICLE VII

 

 

 

 

TRUSTEE

 

 

 

 

SECTION 7.01.

Duties of Trustee

 

SECTION 7.02.

Rights of Trustee

 

SECTION 7.03.

Individual Rights of Trustee

 

SECTION 7.04.

Trustee’s Disclaimer

 

SECTION 7.05.

Notice to Holders of Defaults and Events of Default

 

SECTION 7.06.

Reports by Trustee to Holders

 

SECTION 7.07.

Compensation and Indemnity

 

SECTION 7.08.

Replacement of Trustee

 

SECTION 7.09.

Successor Trustee by Merger, Etc.

 

SECTION 7.10.

Eligibility; Disqualification

 

SECTION 7.11.

Preferential Collection of Claims Against Company

 

 

 

 

ARTICLE VIII

 

 

 

 

DISCHARGE OF INDENTURE

 

 

 

 

SECTION 8.01.

Discharge of Liability on Notes; Defeasance

 

SECTION 8.02.

Conditions to Defeasance

 

SECTION 8.03.

Application of Trust Money

 

SECTION 8.04.

Repayment to Company

 

SECTION 8.05.

Indemnity for U.S. Government Obligations

 

SECTION 8.06.

Reinstatement

 

 

 

 

ARTICLE IX

 

 

 

 

AMENDMENTS

 

 

 

 

SECTION 9.01.

Amendments and Supplements Permitted Without Consent of Holders

 

SECTION 9.02.

Amendments and Supplements Requiring Consent of Holders

 

SECTION 9.03.

Compliance with TIA

 

SECTION 9.04.

Revocation and Effect of Consents

 

SECTION 9.05.

Notation on or Exchange of Notes

 

SECTION 9.06.

Trustee Protected

 

SECTION 9.07.

Amendments Requiring Consent of Holders of Senior Debt

 

 

iii

--------------------------------------------------------------------------------


 

ARTICLE X

 

 

 

 

SUBORDINATION

 

 

 

 

SECTION 10.01.

Agreement to Subordinate

 

SECTION 10.02.

Liquidation; Dissolution; Bankruptcy

 

SECTION 10.03.

Default on Senior Debt

 

SECTION 10.04.

Acceleration of Notes

 

SECTION 10.05.

When Distributions Must Be Paid Over

 

SECTION 10.06.

Notice

 

SECTION 10.07.

Subrogation

 

SECTION 10.08.

Relative Rights

 

SECTION 10.09.

The Company and Holders May Not Impair Subordination

 

SECTION 10.10.

Distribution or Notice to Representative

 

SECTION 10.11.

Rights of Trustee and Paying Agent

 

SECTION 10.12.

Authorization to Effect Subordination

 

SECTION 10.13.

Payment

 

 

 

 

ARTICLE XI

 

 

 

 

INITIAL GUARANTEES

 

 

 

 

SECTION 11.01.

Initial Guarantees

 

SECTION 11.02.

Trustee to Include Paying Agents

 

SECTION 11.03.

Subordination of Initial Guarantees

 

SECTION 11.04.

Senior Subordinated Debt of Initial Guarantors

 

SECTION 11.05.

Limits on Initial Guarantees

 

SECTION 11.06.

Execution of Initial Guarantee

 

 

 

 

ARTICLE XII

 

 

 

 

MISCELLANEOUS

 

 

 

 

SECTION 12.01.

Trust Indenture Act Controls

 

SECTION 12.02.

Notices

 

SECTION 12.03.

Communication by Holders with Other Holders

 

SECTION 12.04.

Certificate and Opinion as to Conditions Precedent

 

SECTION 12.05.

Statements Required in Certificate or Opinion

 

SECTION 12.06.

Rules by Trustee and Agents

 

SECTION 12.07.

Legal Holidays

 

SECTION 12.08.

No Recourse Against Others

 

SECTION 12.09.

Counterparts

 

SECTION 12.10.

Initial Appointments, Compliance Certificates

 

SECTION 12.11.

Governing Law

 

SECTION 12.12.

No Adverse Interpretation of Other Agreements

 

SECTION 12.13.

Successors

 

 

iv

--------------------------------------------------------------------------------


 

SECTION 12.14.

Severability

 

SECTION 12.15.

Third Party Beneficiaries

 

SECTION 12.16.

Table of Contents, Headings, Etc.

 

 

v

--------------------------------------------------------------------------------


 

THIS INDENTURE, dated as of December 23, 2003, is by and among (i) Young
Broadcasting Inc. (the “Company”), as issuer of the 8 3/4% Senior Subordinated
Notes due 2014 (the “Notes”), (ii) Young Broadcasting of Albany, Inc., Young
Broadcasting of Lansing, Inc., Winnebago Television Corporation, Young
Broadcasting of Nashville, Inc., YBT, Inc., WKRN, G.P., Young Broadcasting of
Louisiana, Inc., LAT, Inc., KLFY, L.P., Young Broadcasting of Richmond, Inc.,
Young Broadcasting of Green Bay, Inc., Young Broadcasting of Knoxville, Inc.,
WATE, G.P., YBK, Inc., Young Broadcasting of Davenport, Inc., Young Broadcasting
of Sioux Falls, Inc., Young Broadcasting of Rapid City, Inc., Honey Bucket
Films, Inc., Adam Young Inc. and Young Broadcasting of San Francisco, Inc., as
guarantors of the Company’s obligations under this Indenture and the Notes (each
an “Initial Guarantor”), and (iii) Wachovia Bank, National Association, as
trustee (the “Trustee”).

 

The Company, each Initial Guarantor and the Trustee agree as follows for the
benefit of each other and for the equal and ratable benefit of the holders of
the Notes:

 


ARTICLE I


 


DEFINITIONS AND INCORPORATION BY REFERENCE


 


SECTION 1.01.                                                                
DEFINITIONS.

 

“Acquired Debt” means, with respect to any specified Person, Indebtedness of any
other Person (the “Acquired Person”) existing at the time the Acquired Person
merges with or into, or becomes a Subsidiary of, such specified Person,
including Indebtedness incurred in connection with, or in contemplation of, the
Acquired Person merging with or into, or becoming a Subsidiary of, such
specified Person.

 

“Additional Assets” means any property or assets (other than Indebtedness) used
or useful in the television or broadcast business, including all of the Capital
Stock of any entity owning such property or assets.

 

“Additional Guarantee” means any guarantee of the Company’s obligations under
this Indenture and the Notes issued after the Issue Date pursuant to
Section 4.15.

 

“Additional Guarantor” means any Subsidiary of the Company that guarantees the
Company’s obligations under this Indenture and the Notes issued after the Issue
Date pursuant to Section 4.15 or Section 4.18.

 

“Additional Notes” means Notes issued under this Indenture after the Issue Date
and in compliance with Sections 2.02 and 4.07, it being understood that any
Notes issued in exchange for or replacement of any Notes shall not be Additional
Notes, including any such Notes issued in compliance with the Registration
Rights Agreement.

 

“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person.  For purposes of this definition,
“control” (including, with correlative meanings, the terms “controlling,”
“controlled by” and “under common control with”) of any Person means the
possession, directly or indirectly, of the power to direct or cause the
direction of the

 

--------------------------------------------------------------------------------


 

management or policies of such Person, whether through the ownership of voting
securities, by agreement or otherwise.

 

“Agent” means any Registrar, Paying Agent, or co-registrar.

 

“Asset Sale” means (i) any sale, lease, conveyance or other disposition by the
Company or any Restricted Subsidiary of any assets (including by way of a
sale-and-leaseback) other than in the ordinary course of business (provided that
the sale, lease, conveyance or other disposition of all or substantially all of
the assets of the Company shall not be an “Asset Sale” but instead shall be
governed by the provisions of Section 5.01), or (ii) the issuance or sale of
Capital Stock of any Restricted Subsidiary, in each case, whether in a single
transaction or a series of related transactions, to any Person (other than to
the Company or a Wholly Owned Restricted Subsidiary) for Net Proceeds in excess
of $1,000,000.

 

“Bankruptcy Law” means Title 11, United States Bankruptcy Code of 1978, as
amended, or any similar United States federal or state law relating to
bankruptcy, insolvency, receivership, winding up, liquidation, reorganization or
relief of debtors, or any amendment to, succession to or change in any such law.

 

“Board of Directors” means the Company’s board of directors or any authorized
committee of such board of directors.

 

“Business Day” means any day other than a Legal Holiday.

 

“Capital Lease Obligation” of any Person means, at the time any determination
thereof is to be made, the amount of the liability in respect of a capital lease
for property leased by such Person that would at such time be required to be
capitalized on the balance sheet of such Person in accordance with GAAP.

 

“Capital Stock” of any Person means any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
in (however designated) corporate stock or other equity participations,
including partnership interests, whether general or limited, of such Person,
including any Preferred Stock.

 

“Cash Equivalents” means (a) securities with maturities of one year or less from
the date of acquisition, issued, fully guaranteed or insured by the United
States Government or any agency thereof, (b) certificates of deposit, time
deposits, overnight bank deposits, bankers’ acceptances and repurchase
agreements issued by a Qualified Issuer having maturities of 270 days or less
from the date of acquisition, (c) commercial paper of an issuer rated at least
A-2 by Standard & Poor’s Corporation or P-2 by Moody’s Investors Service, Inc.,
or carrying an equivalent rating by a nationally recognized rating agency if
both of the two named rating agencies cease publishing ratings of investments
and having maturities of 270 days or less from the date of acquisition, and (d)
money market accounts or funds with or issued by Qualified Issuers.

 

“Change of Control” means the occurrence of either of the following events: 
(i) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act), other than Permitted Holders, is or becomes the
“beneficial owner” (as defined in Rules

 

2

--------------------------------------------------------------------------------


 

13d-3 and 13d-5 under the Exchange Act, except that a Person shall be deemed to
have beneficial ownership of all shares that such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 30% of the total outstanding
Voting Stock of the Company; provided that the Permitted Holders “beneficially
own” (as so defined) a lesser percentage of such Voting Stock than such other
Person and do not have the right or ability by voting power, contract or
otherwise to elect or designate for election a majority of the Board of
Directors of the Company, or (ii) during any period of two consecutive years,
individuals who at the beginning of such period constituted the Board of
Directors of the Company (together with any new directors whose election to such
Board of Directors, or whose nomination for election by the stockholders of the
Company, was approved by a vote of 66 2/3 % of the directors then still in
office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of such Board of Directors then in office.

 

“Commission” means the Securities and Exchange Commission.

 

“Company” means Young Broadcasting Inc., a Delaware corporation, unless and
until a successor replaces it in accordance with Article V and thereafter means
such successor.

 

“Consolidated Interest Expense” means, with respect to any period, the sum of
(i) the interest expense of the Company and its Restricted Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP consistently
applied, including, without limitation, (a) amortization of debt discount, (b)
the net payments, if any, under interest rate contracts (including amortization
of discounts), (c) the interest portion of any deferred payment obligation and
(d) accrued interest, plus (ii) the interest component of the Capital Lease
Obligations paid, accrued and/or scheduled to be paid or accrued by the Company
during such period, and all capitalized interest of the Company and its
Restricted Subsidiaries, in each case as determined on a consolidated basis in
accordance with GAAP consistently applied.

 

“Consolidated Net Income” means, with respect to any period, the net income (or
loss) of the Company and its Restricted Subsidiaries for such period, determined
on a consolidated basis in accordance with GAAP consistently applied, adjusted,
to the extent included in calculating such net income (or loss), by excluding,
without duplication, (i) all extraordinary gains but not losses (less all fees
and expenses relating thereto), (ii) the portion of net income (or loss) of the
Company and its Restricted Subsidiaries allocable to interests in unconsolidated
Persons or Unrestricted Subsidiaries, except to the extent of the amount of
dividends or distributions actually paid to the Company or its Restricted
Subsidiaries by such other Person during such period, (iii) net income (or loss)
of any Person combined with the Company or any of its Restricted Subsidiaries on
a “pooling of interests” basis attributable to any period prior to the date of
combination, (iv) net gain but not losses (less all fees and expenses relating
thereto) in respect of dispositions of assets (including, without limitation,
pursuant to sale and leaseback transactions) other than in the ordinary course
of business, or (v) the net income of any Restricted Subsidiary to the extent
that the declaration of dividends or similar distributions by that Restricted
Subsidiary of that income to the Company is not at the time permitted, directly
or indirectly, by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Restricted Subsidiary or its stockholders.

 

3

--------------------------------------------------------------------------------


 

“Consolidated Net Worth” means, with respect to any Person on any date, the
equity of the common and preferred stockholders of such Person and its
Restricted Subsidiaries as of such date, determined on a consolidated basis in
accordance with GAAP consistently applied.

 

“Corporate Trust Office” shall be at the address of the Trustee specified in
Section 12.02 or such other address as the Trustee may give notice to the
Company.

 

“Credit Agreement” means the $250,000,000 Third Amended and Restated Credit
Agreement dated as of December 22, 2003 between the Company, the banks listed
therein, Deutsche Bank Trust Company Americas as Administrative Agent and the
other parties thereto, as the same may be amended, modified, renewed, refunded,
replaced or refinanced from time to time, including (i) any related notes,
letters of credit, guarantees, collateral documents, instruments and agreements
executed in connection therewith, and in each case as amended, modified,
renewed, refunded, replaced or refinanced from time to time, and (ii) any notes,
guarantees, collateral documents, instruments and agreements executed in
connection with any such amendment, modification, renewal, refunding,
replacement or refinancing.

 

“Cumulative Consolidated Interest Expense” means, as of any date of
determination, Consolidated Interest Expense from October 1, 1994 to the end of
the Company’s most recently ended full fiscal quarter prior to such date, taken
as a single accounting period.

 

“Cumulative Operating Cash Flow” means, as of any date of determination,
Operating Cash Flow from October 1, 1994 to the end of the Company’s most
recently ended fullfiscal quarter prior to such date, taken as a single
accounting period.

 

“Custodian” means any custodian, receiver, trustee, assignee, liquidator or
similar official under any Bankruptcy Law.

 

“Debt to Operating Cash Flow Ratio” means, with respect to any date of
determination, the ratio of (i) the aggregate principal amount of all
outstanding Indebtedness of the Company and its Restricted Subsidiaries as of
such date on a consolidated basis, plus the aggregate liquidation preference or
redemption amount of all Disqualified Stock of the Company and its Restricted
Subsidiaries (excluding any such Disqualified Stock held by the Company or its
Wholly Owned Restricted Subsidiaries), to (ii) Operating Cash Flow of the
Company and its Restricted Subsidiaries on a consolidated basis for the four
most recent full fiscal quarters ending on or immediately prior to such date,
determined on a pro forma basis after giving pro forma effect to (i) the
incurrence of such Indebtedness and (if applicable) the application of the net
proceeds therefrom, including to refinance other Indebtedness, as if such
Indebtedness was incurred, and the application of such proceeds occurred, at the
beginning of such four-quarter period; (ii) the incurrence, repayment or
retirement of any other Indebtedness by the Company and its Restricted
Subsidiaries since the first day of such four-quarter period as if such
Indebtedness was incurred, repaid or retired at the beginning of such
four-quarter period (except that, in making such computation, the amount of
Indebtedness under any revolving credit facility shall be computed based upon
the average balance of such Indebtedness at the end of each month during such
four-quarter period); (iii) in the case of Acquired Debt, the related
acquisition as if such acquisition had occurred at the beginning of such
four-quarter period; and (iv) any acquisition or disposition by the Company and
its Restricted Subsidiaries of any company or any business or any

 

4

--------------------------------------------------------------------------------


 

assets out of the ordinary course of business, or any related repayment of
Indebtedness, in each case since the first day of such four-quarter period,
assuming such acquisition or disposition had been consummated on the first day
of such four-quarter period.

 

“Default” means any event that is, or after the giving of notice or passage of
time or both would be, an Event of Default.

 

“Designated Senior Debt” means (i) the Senior Bank Debt, and (ii) any other
Senior Debt of the Company permitted to be incurred under this Indenture the
principal amount of which is $20,000,000 or more at the time of the designation
of such Senior Debt as “Designated Senior Debt” by the Company in a written
instrument delivered to the Trustee.

 

“Disposition” means, with respect to any Person, any merger, consolidation or
other business combination involving such Person (whether or not such Person is
the Surviving Person) or the sale, assignment, transfer, lease, conveyance or
other disposition of all or substantially all of such Person’s assets.

 

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or is redeemable at the
option of the holder thereof (other than upon a change of control of the Company
in circumstances where the holders of the Notes would have similar rights), in
whole or in part on or prior to the stated maturity of the Notes.

 

“Dollars” or “$” means lawful money of the United States of America.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Existing Notes” means each of the Company’s (i) 8½% Senior Notes due 2008 and
(ii) 10% Senior Subordinated Notes due 2011.

 

“Existing Notes Indentures” means the indentures pursuant to which the Existing
Notes were issued.

 

“Film Contracts” means contracts with suppliers that convey the right to
broadcast specified films, videotape motion pictures, syndicated television
programs or sports or other programming.

 

“Final Memorandum” means the Final Offering Memorandum of the Company and the
Initial Guarantors, dated December 12, 2003, which describes the Notes.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as have been approved by a significant segment of the accounting
profession, which are in effect on the Issue Date.

 

5

--------------------------------------------------------------------------------


 

“Global Note” means a Note evidencing all or a part of the Notes issued to the
Depository in accordance with Section 2.01 and bearing the legend prescribed in
Exhibit B.

 

“Guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including, without limitation, letters of credit and
reimbursement agreements in respect thereof), of all or any part of any
Indebtedness.

 

“Holder” means any person in whose name a Note is registered.

 

“Indebtedness” means, with respect to any Person, without duplication, and
whether or not contingent, (i) all indebtedness of such Person for borrowed
money or for the deferred purchase price of property or services or which is
evidenced by a note, bond, debenture or similar instrument, (ii) all Capital
Lease Obligations of such Person, (iii) all obligations of such Person in
respect of letters of credit or bankers’ acceptances issued or created for the
account of such Person, (iv) all Interest Rate Agreement Obligations of such
Person, (v) all liabilities secured by any Lien on any property owned by such
Person even if such Person has not assumed or otherwise become liable for the
payment thereof to the extent of the value of the property subject to such Lien,
(vi) all obligations to purchase, redeem, retire, or otherwise acquire for value
any Capital Stock of such Person, or any warrants, rights or options to acquire
such Capital Stock, now or hereafter outstanding, (vii) to the extent not
included in (vi), all Disqualified Stock issued by such Person, valued at the
greater of its voluntary or involuntary maximum fixed repurchase price plus
accrued and unpaid dividends thereon, and (viii) to the extent not otherwise
included, any guarantee by such Person of any other Person’s indebtedness or
other obligations described in clauses (i) through (vii) above.  “Indebtedness”
of the Company and the Restricted Subsidiaries shall not include current trade
payables incurred in the ordinary course of business and payable in accordance
with customary practices, and non-interest bearing installment obligations and
accrued liabilities incurred in the ordinary course of business which are not
more than 90 days past due.  For purposes hereof, the “maximum fixed repurchase
price” of any Disqualified Stock which does not have a fixed repurchase price
shall be calculated in accordance with the terms of such Disqualified Stock as
if such Disqualified Stock were purchased on any date on which Indebtedness
shall be required to be determined pursuant to this Indenture, and if such price
is based upon, or measured by the fair market value of, such Disqualified Stock,
such fair market value is to be determined in good faith by the board of
directors of the issuer of such Disqualified Stock.

 

“Indenture” means this Indenture as amended or supplemented from time to time.

 

“Independent Director” means a director of the Company other than a director
(i) who (apart from being a director of the Company or any Subsidiary) is an
employee, associate or Affiliate of the Company or a Subsidiary or has held any
such position during the previous five years, or (ii) who is a director,
employee, associate or Affiliate of another party to the transaction in
question.

 

“Initial Guarantees” means the guarantees of the Company’s obligations under
this Indenture and the Notes by the Initial Guarantors.

 

6

--------------------------------------------------------------------------------


 

“Initial Guarantors” means (i) Young Broadcasting of Albany, Inc., a Delaware
corporation, (ii) Young Broadcasting of Lansing, Inc., a Michigan corporation,
(iii) Winnebago Television Corporation, an Illinois corporation, (iv) Young
Broadcasting of Nashville, Inc., a Delaware corporation, (v) YBT, Inc., a
Delaware corporation, (vi) WKRN, G.P., a Delaware general partnership,
(vii) Young Broadcasting of Louisiana, Inc., a Delaware corporation, (viii) LAT,
Inc., a Delaware corporation, (ix) KLFY, L.P., a Delaware limited partnership,
(x) Young Broadcasting of Richmond, Inc., a Delaware corporation, (xi) Young
Broadcasting of Green Bay, Inc., a Delaware corporation, (xii) Young
Broadcasting of Knoxville, Inc., a Delaware corporation, (xiii) WATE, G.P., a
Delaware general partnership, (xiv) YBK, Inc. a Delaware corporation, (xv) Young
Broadcasting of Davenport, Inc., a Delaware corporation, (xvi) Young
Broadcasting of Sioux Falls, Inc., a Delaware corporation, (xvii) Young
Broadcasting of Rapid City, Inc., a Delaware corporation, (xviii) Young
Broadcasting of San Francisco, Inc., a Delaware corporation, (xix) Honey Bucket
Films, Inc., a Delaware corporation, and (xx) Adam Young Inc., a Delaware
corporation.

 

“Initial Purchasers” means Deutsche Bank Securities Inc. and Wachovia Capital
Markets, LLC.

 

“Insolvency or Liquidation Proceeding” means, with respect to any Person, any
liquidation, dissolution or winding up of such Person, or any bankruptcy,
reorganization, insolvency, receivership or similar proceeding with respect to
such Person, whether voluntary or involuntary.

 

“Institutional Accredited Investor” means an institution that is an “accredited
investor” as that term is defined in Rule 501(a)(1), (2), (3) or (7) under the
Securities Act.

 

“Interest Differential” means, with respect to any Insolvency or Liquidation
Proceeding involving the Company, the difference between the rate of interest on
the Notes and the rate of interest on the Senior Bank Debt immediately prior to
the commencement of such Insolvency or Liquidation Proceeding, excluding in each
case any increase in the rate of interest resulting from any default or event of
default.

 

“Interest Rate Agreement Obligations” means, with respect to any Person, the
Obligations of such Person under (i) interest rate swap agreements, interest
rate cap agreements and interest rate collar agreements, and (ii) other
agreements or arrangements designed to protect such Person against fluctuations
in interest rates.

 

“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates of such Person) in the form of loans,
Guarantees, advances or capital contributions (excluding commission, travel and
similar advances to officers and employees made in the ordinary course of
business), purchases or other acquisitions for consideration of Indebtedness,
Capital Stock or other securities and all other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.

 

“Issue” means create, issue, assume, guarantee, incur or otherwise become,
directly or indirectly, liable for any Indebtedness or Capital Stock, as
applicable; provided, however, that any Indebtedness or Capital Stock of a
Person existing at the time such Person becomes

 

7

--------------------------------------------------------------------------------


 

a Restricted Subsidiary (whether by designation, merger, consolidation,
acquisition or otherwise) shall be deemed to be issued by such Restricted
Subsidiary at the time it becomes a Restricted Subsidiary.  For this definition,
the terms “ issuing,” “issuer,” “issuance” and “issued” have meanings
correlative to the foregoing.

 

“Issue Date” means the date of original issuance of the Notes.

 

“Legal Holiday” means a Saturday, a Sunday or a day on which banking
institutions in the City of New York or in the city in which the designated
corporate trust office of the Trustee is located are not required to be open.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law (including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
any asset and any filing of, or agreement to give, any financing statement under
the Uniform Commercial Code (or equivalent statutes) of any jurisdiction.

 

“Net Proceeds” means, with respect to any Asset Sale by any Person, the
aggregate cash proceeds received by such Person and/or its Affiliates in respect
of such Asset Sale, which amount is equal to the excess, if any, of (i) the cash
received by such Person and/or its Affiliates (including any cash payments
received by way of deferred payment pursuant to, or monetization of, a note or
installment receivable or otherwise, but only as and when received) in
connection with such Asset Sale, over (ii) the sum of (a) the amount of any
Indebtedness that is secured by such asset and which is required to be repaid by
such Person in connection with such Asset Sale, plus (b) all fees, commissions
and other expenses incurred by such Person in connection with such Asset Sale,
plus (c) provision for taxes, including income taxes, attributable to the Asset
Sale or attributable to required prepayments or repayments of Indebtedness with
the proceeds of such Asset Sale, plus (d) a reasonable reserve for the after-tax
cost of any indemnification payments (fixed or contingent) attributable to
seller’s indemnities to purchaser in respect of such Asset Sale undertaken by
the Company or any of its Restricted Subsidiaries in connection with such Asset
Sale, plus (e) if such Person is a Restricted Subsidiary, any dividends or
distributions payable to holders of minority interests in such Restricted
Subsidiary from the proceeds of such Asset Sale.

 

“Notes” means the Series A Notes and Series B Notes as amended or supplemented
from time to time in accordance with the terms hereof that are issued pursuant
to this Indenture.

 

“Obligations” means any principal, interest (including, without limitation,
Post-Petition Interest), penalties, fees, indemnifications, reimbursement
obligations, damages and other liabilities payable under the documentation
governing any Indebtedness.

 

“Offer” means a Change of Control Offer made pursuant to Section 4.13 or an
Asset Sale Offer made pursuant to Section 4.14.

 

8

--------------------------------------------------------------------------------


 

“Officer” means, with respect to any Person, the Chairman, the President, the
Treasurer, any Assistant Treasurer, the Controller, the Secretary, any Assistant
Secretary or any Vice-President of such Person.

 

“Officers’ Certificate” means a certificate signed by two Officers of the
Company.

 

“Offshore Physical Notes” has the meaning set forth in Section 2.01.

 

“Operating Cash Flow” means, with respect to any period, the Consolidated Net
Income of the Company and its Restricted Subsidiaries for such period, plus (i)
extraordinary net losses and net losses realized on any sale of assets during
such period, to the extent such losses were deducted in computing Consolidated
Net Income, plus (ii) provision for taxes based on income or profits, to the
extent such provision for taxes was included in computing such Consolidated Net
Income, and any provision for taxes utilized in computing the net losses under
clause (i) hereof, plus (iii) Consolidated Interest Expense of the Company and
its Restricted Subsidiaries for such period, plus (iv) depreciation,
amortization and all other non-cash charges, to the extent such depreciation,
amortization and other non-cash charges were deducted in computing such
Consolidated Net Income (including amortization of goodwill and other
intangibles, including Film Contracts and write-downs of Film Contracts), minus
(v) any cash payments contractually required to be made with respect to Film
Contracts (to the extent not previously included in computing such Consolidated
Net Income).

 

“Opinion of Counsel” means a written opinion in form and substance satisfactory
to, and from legal counsel acceptable to, the Trustee (such counsel may be an
employee of or counsel to the Company or the Trustee).

 

“Permitted Holders” means (i) any of Adam Young or Vincent Young; (ii) the
spouse, ancestors, siblings, descendants (including children or grandchildren by
adoption) of any such siblings or the spouse of any of the Persons described in
clause (i); (iii) in the event of the incompetence or death of any of the
Persons described in clauses (i) and (ii), such Person’s estate, executor,
administrator, committee or other personal representative, in each case who at
any particular date shall beneficially own or have the right to acquire,
directly or indirectly, Capital Stock of the Company; (iv) any trusts created
for the benefit of the Persons described in clause (i), (ii) or (iii) or any
trust for the benefit of any such trust; or (v) any Person controlled by any of
the Persons described in clause (i), (ii), (iii) or (iv).  For purposes of this
definition, “control,” as used with respect to any Person, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through
ownership of voting securities or by contract or otherwise.

 

“Permitted Investments” means (i) any Investment in the Company or any Wholly
Owned Restricted Subsidiary; (ii) any Investments in Cash Equivalents; (iii) any
Investment in a Person (an “Acquired Person”) if, as a result of such
Investment, (a) the Acquired Person becomes a Wholly Owned Restricted Subsidiary
of the Company, or (b) the Acquired Person either (1) is merged, consolidated or
amalgamated with or into the Company or one of its Wholly Owned Restricted
Subsidiaries and the Company or such Wholly Owned Restricted Subsidiary is the
Surviving Person, or (2) transfers or conveys substantially all of its assets
to, or is liquidated

 

9

--------------------------------------------------------------------------------


 

into, the Company or one of its Wholly Owned Restricted Subsidiaries; (iv)
Investments in accounts and notes receivable acquired in the ordinary course of
business; (v) notes from employees issued to the Company representing (x) loans
for the payment of the exercise price of options to purchase Capital Stock of
the Company or (y) loans to satisfy federal income tax withholding requirements
relating to the issuance of Capital Stock of the Company pursuant to the
Company’s Incentive Stock Grant Program, in an aggregate amount not to exceed
$2,000,000 outstanding at any one time; (vi) any securities received in
connection with an Asset Sale that complies with Section 4.14; (vii) Interest
Rate Agreement Obligations permitted pursuant to Section 4.07(b); (viii) any
Guarantee issued by any Subsidiary of the Company in respect of Senior Debt and
any Subsidiary Guarantee; and (ix) any other Investments that do not exceed
$15,000,000 in amount in the aggregate at any one time outstanding.

 

“Permitted Liens” means (i) Liens on assets or property of the Company that
secure Senior Debt of the Company and Liens on assets or property of a
Restricted Subsidiary that secure Senior Debt of such Restricted Subsidiary, in
each case in which such Senior Debt is permitted under the provisions of
Section 4.07 and provided that the provisions of Section 4.15 are complied with;
(ii) Liens securing Indebtedness of a Person existing at the time that such
Person is merged into or consolidated with the Company or a Restricted
Subsidiary; provided that such Liens were in existence prior to the
contemplation of such merger or consolidation and do not extend to any assets
other than those of such Person; (iii) Liens on property acquired by the Company
or a Restricted Subsidiary; provided that such Liens were in existence prior to
the contemplation of such acquisition and do not extend to any other property;
(iv) Liens arising from Capital Lease Obligations permitted under this
Indenture; (v) Liens arising from Purchase Money Indebtedness permitted under
this Indenture; (vi) Liens in respect of Interest Rate Agreement Obligations
permitted under this Indenture; (vii) Liens in favor of the Company or any
Restricted Subsidiary; (viii) Liens incurred, or pledges and deposits in
connection with, workers’ compensation, unemployment insurance and other social
security benefits, and leases, appeal bonds and other obligations of like nature
incurred by the Company or any Restricted Subsidiary in the ordinary course of
business; (ix) Liens imposed by law, including, without limitation, mechanics’,
carriers’, warehousemen’s, materialmen’s, suppliers’ and vendors’ Liens,
incurred by the Company or any Restricted Subsidiary in the ordinary course of
business; and (x) Liens for ad valorem, income or property taxes or assessments
and similar charges which either are not delinquent or are being contested in
good faith by appropriate proceedings for which the Company has set aside on its
books reserves to the extent required by GAAP.

 

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, limited liability company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.

 

“Physical Notes” has the meaning set forth in Section 2.01.

 

“Post-Petition Interest” means, with respect to any Indebtedness of any Person,
all interest accrued or accruing on such Indebtedness after the commencement of
any Insolvency or Liquidation Proceeding against such Person in accordance with
and at the contract rate (including, without limitation, any rate applicable
upon default) specified in the agreement or instrument creating, evidencing or
governing such Indebtedness, whether or not, pursuant to applicable

 

10

--------------------------------------------------------------------------------


 

law or otherwise, the claim for such interest is allowed as a claim in such
Insolvency or Liquidation Proceeding.

 

“Preferred Stock” as applied to the Capital Stock of any Person, means Capital
Stock of any class or classes (however designated) which is preferred as to the
payment of dividends or distributions, or as to the distribution of assets upon
any voluntary or involuntary liquidation or dissolution of such Person, over
Capital Stock of any other class of such Person.

 

“Private Placement Legend” means the legend initially set forth on the Notes in
the form set forth on Exhibit A-1.

 

“Public Equity Offering” means an underwritten public offering of Capital Stock
(other than Disqualified Stock) of the Company, pursuant to an effective
registration statement filed under the Securities Act, the net proceeds of which
to the Company (after deducting any underwriting discounts and commissions)
exceed $25,000,000.

 

“Purchase Agreement” means the purchase agreement dated December 12, 2003 by and
among the Company, the Initial Guarantors and the Initial Purchasers of the
Notes and any subsequent purchase agreements executed in connection with the
issuance and sale of Additional Notes.

 

“Purchase Date” means (i) in the case of a Change of Control Offer pursuant to
Section 4.13, the Change of Control Purchase Date and (ii) in the case of an
Asset Sale Offer pursuant to Section 4.14, the Asset Sale Offer Purchase Date.

 

“Purchase Money Indebtedness” means Indebtedness of the Company and its
Restricted Subsidiaries incurred in connection with the purchase of property or
assets for the business of the Company and its Restricted Subsidiaries.

 

“Qualified Institutional Buyer” or “QIB” shall have the meaning specified in
Rule 144A.

 

“Qualified Issuer” means (A) any lender that is a party to the Credit Agreement;
and (B) any commercial bank (i) that has capital and surplus in excess of
$100,000,000, and (ii) the outstanding short-term debt securities of which are
rated at least A-2 by Standard & Poor’s Corporation or at least P-2 by Moody’s
Investors Service, Inc., or carry an equivalent rating by nationally recognized
rating agency if both the two named rating agencies cease publishing ratings of
investments.

 

“Registered Exchange Offer” means the offer to exchange the Series B Notes for
all of the outstanding Series A Notes in accordance with the Registration Rights
Agreement.

 

“Registration Rights Agreement” means the registration rights agreement by and
among the Company, the Initial Guarantors and the Initial Purchasers, relating
to the Notes and dated as of December 23, 2003 and any subsequent registration
rights agreements executed in connection with the issuance and sale of
Additional Notes, as the same may be amended, supplemented or modified from time
to time in accordance with the terms thereof.

 

11

--------------------------------------------------------------------------------


 

“Regulation S” means Regulation S under the Securities Act.

 

“Reorganization Securities” means, with respect to any Insolvency or Liquidation
Proceeding involving the Company, Capital Stock or other securities of the
Company as reorganized or readjusted (or Capital Stock or any other securities
of any other Person provided for by a plan of reorganization or readjustment)
that are subordinated, at least to the same extent as the Notes, to the payment
of all outstanding Senior Debt after giving effect to such plan of
reorganization or readjustment; provided, however, that if debt securities (i)
such securities shall not provide for amortization (including sinking fund and
mandatory prepayment provisions) commencing prior to six months following the
final scheduled maturity of all Senior Debt of the Company (as modified by such
plan of reorganization or readjustment), (ii) if the rate of interest on such
securities is fixed, such rate of interest shall not exceed the greater of (x)
the rate of interest on the Notes and (y) the sum of the rate of interest on the
Senior Bank Debt on the effective date of such plan of reorganization or
readjustment and the Interest Differential, (iii) if the rate of interest on
such securities floats, such interest rate shall not exceed at any time the sum
of the interest rate on the Senior Bank Debt at such time and the Interest
Differential, and (iv) such securities shall not have covenants or default
provisions materially more beneficial to Holders than those in effect with
respect to the Notes on the Issue Date.

 

“Representative” means, with respect to any Designated Senior Debt, the
indenture trustee or other trustee, agent or other representative(s), if any, of
holders of such Designated Senior Debt.

 

“Restricted Investment” means an Investment other than a Permitted Investment.

 

“Restricted Payment” means (i) any dividend or other distribution declared or
paid on any Capital Stock of the Company or any of its Restricted Subsidiaries
(other than dividends or distributions payable solely in Capital Stock (other
than Disqualified Stock) of the Company or such Restricted Subsidiary or
dividends or distributions payable to the Company or any Wholly Owned Restricted
Subsidiary); (ii) any payment to purchase, redeem or otherwise acquire or retire
for value any Capital Stock of the Company or any Restricted Subsidiary or other
Affiliate of the Company (other than any Capital Stock owned by the Company or
any Wholly Owned Restricted Subsidiary); (iii) any payment to purchase, redeem,
defease or otherwise acquire or retire for value any Indebtedness that is
subordinated in right of payment to the Notes other than a purchase, redemption,
defeasance or other acquisition or retirement for value that is paid for with
the proceeds of Refinancing Indebtedness that is permitted under
Section 4.07(b); or (iv) any Restricted Investment.

 

“Restricted Security” has the meaning set forth in Rule 144(a)(3) under the
Securities Act; provided that the Trustee shall be entitled to request and
conclusively rely upon an Opinion of Counsel with respect to whether any Note is
a Restricted Security.

 

“Restricted Subsidiary” means each direct or indirect Subsidiary of the Company
other than an Unrestricted Subsidiary.

 

“Rule 144A” means Rule 144A under the Securities Act.

 

12

--------------------------------------------------------------------------------


 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Senior Bank Debt” means (i) the Indebtedness outstanding or arising under the
Credit Agreement up to a maximum principal amount of $250,000,000, less any
required repayments which result in a permanent reduction in the commitments
thereunder, (ii) all Obligations incurred by or owing to the holders of such
Indebtedness outstanding or arising under the Credit Agreement (including, but
not limited to, all fees and expenses of counsel and all other charges, fees and
expenses), and (iii) all Interest Rate Agreement Obligations arising pursuant to
the Interest Rate and Currency Exchange Agreement dated as of June 30, 1989
between the Company and Morgan Guaranty Trust Company of New York (or its
assigns), any schedule thereto or any confirmation of an interest rate swap
transaction thereunder, as the same may be amended or modified from time to
time.

 

“Senior Debt” means (A) with respect to the Company, the principal of and
interest (including Post-Petition Interest) on, and all other amounts owing in
respect of, (i) Senior Bank Debt, (ii) the Senior Notes and (iii) any other
Indebtedness permitted to be incurred by the Company under the terms of this
Indenture (including, but not limited to, reasonable fees and expenses of
counsel and all other charges, fees and expenses incurred in connection with
such Indebtedness), unless the instrument creating or evidencing such
Indebtedness or pursuant to which such Indebtedness is outstanding expressly
provides that such Indebtedness is on a parity with or subordinated in right of
payment to the Notes, and (B) with respect to any Subsidiary Guarantor, the
principal of and interest (including Post-Petition Interest) on, and all other
amounts owing in respect of, (i) such Subsidiary Guarantor’s obligations in
respect of the Senior Bank Debt and/or Senior Notes, including its obligations
as guarantor thereof, and (ii) any other Indebtedness permitted to be incurred
by such Subsidiary Guarantor under the terms of this Indenture (including, but
not limited to, reasonable fees and expenses of counsel and all other charges,
fees and expenses incurred in connection with such Indebtedness), unless the
instrument creating or evidencing such Indebtedness or pursuant to which such
Indebtedness is outstanding expressly provides that such Indebtedness is on a
parity with or subordinated in right of payment to the Subsidiary Guarantee of
such Subsidiary Guarantor.  Notwithstanding the foregoing, Senior Debt shall not
include (i) any Indebtedness for federal, state, local or other taxes, (ii) any
Indebtedness among or between the Company, any Restricted Subsidiary and/or
their Affiliates, (iii) any Indebtedness incurred for the purchase of goods or
materials, or for services obtained, in the ordinary course of business or any
Obligations in respect of any such Indebtedness, (iv) any Indebtedness that is
incurred in violation of this Indenture, (v) Indebtedness evidenced by the Notes
or the Subsidiary Guarantees, or (vi) Indebtedness of a Person that is expressly
subordinate or junior in right of payment to any other Indebtedness of such
Person.

 

“Senior Notes” means the Company’s 8 1/2% Senior Notes due 2008.

 

“Senior Subordinated Indebtedness” means (A) with respect to the Company, all
Indebtedness of the type referred to in clause (A)(ii) of the definition of
Senior Debt unless the instrument creating or evidencing such Indebtedness or
pursuant to which such Indebtedness is outstanding expressly provides that such
Indebtedness is either Senior Debt of the Company or is subordinated in right of
payment to the Notes, and (B) with respect to each Subsidiary Guarantor, all
Indebtedness of the type referred to in clause (B)(ii) of the definition of
Senior Debt

 

13

--------------------------------------------------------------------------------


 

unless the instrument creating or evidencing such Indebtedness or pursuant to
which such Indebtedness is outstanding expressly provides that such Indebtedness
is either Senior Debt of such Subsidiary Guarantor or subordinated in right of
payment to the Subsidiary Guarantee of such Subsidiary Guarantor. 
Notwithstanding the foregoing, Senior Subordinated Indebtedness shall not
include any Indebtedness of the type referred to in clauses (i), (ii), (iii) and
(iv) at the end of the definition of Senior Debt.

 

“Series A Notes” means the 8 3/4% Senior Subordinated Notes due 2014 being
issued and sold pursuant to the Purchase Agreement and this Indenture.

 

“Series B Notes” means the 8 3/4% Senior Subordinated Notes due 2014 (the terms
of which are identical to the Series A Notes except that the Series B Notes
shall be registered under the Securities Act, and shall not contain the
restrictive legend on the face of the form of the Series A Notes), to be issued
in exchange for the Series A Notes pursuant to the Registered Exchange Offer and
this Indenture.

 

“Subordinated Indebtedness” means any Indebtedness of the Company or a
Subsidiary Guarantor of the type referred to in clause (A)(ii) or (B)(ii) of the
definition of Senior Debt if the instrument creating or evidencing such
Indebtedness or pursuant to which such Indebtedness is outstanding expressly
provides that such Indebtedness is (A) if incurred by the Company, subordinated
in right of payment to the Notes, or (B) if incurred by a Subsidiary Guarantor,
subordinated in right of payment to the Subsidiary Guarantee of such Subsidiary
Guarantor.

 

“Subsidiary” of any Person means (i) any corporation more than 50% of the
outstanding Voting Stock of which is owned or controlled, directly or
indirectly, by such Person or by one or more other Subsidiaries of such Person,
or by such Person and one or more other Subsidiaries thereof, or (ii) any
limited partnership of which such Person or any Subsidiary of such Person is a
general partner, or (iii) any other Person (other than a corporation or limited
partnership) in which such Person, or one or more other Subsidiaries of such
Person, or such Person and one or more other Subsidiaries thereof, directly or
indirectly, has more than 50% of the outstanding partnership or similar
interests or has the power, by contract or otherwise, to direct or cause the
direction of the policies, management and affairs thereof.

 

“Subsidiary Guarantees” means the Initial Guarantees and any Additional
Guarantees.

 

“Subsidiary Guarantors” means the Initial Guarantors and any Additional
Guarantors.

 

“Surviving Person” means, with respect to any Person involved in or that makes
any Disposition, the Person formed by or surviving such Disposition or the
Person to which such Disposition is made.

 

“Television Stations” means the Television Stations presently known as WKRN-TV,
Nashville, Tennessee, WTEN-TV, Albany, New York, WLNS-TV, Lansing, Michigan,
KLFY-TV, Lafayette, Louisiana, WTVO-TV, Rockford, Illinois, WRIC-TV, Richmond,

 

14

--------------------------------------------------------------------------------


 

Virginia, WATE-TV, Knoxville, Tennessee, WBAY-TV, Green Bay, Wisconsin, KWQC-TV,
Davenport, Iowa, KELO-TV, Sioux Falls, South Dakota, and KRON-TV, San Francisco,
California.

 

“TIA” means the Trust Indenture Act of 1939 (15 U.S.C. §§ 77aaa-77bbbb), as
amended from time to time.

 

“Trustee” means Wachovia Bank, National Association until a successor replaces
it in accordance with the applicable provisions of this Indenture and thereafter
means such successor.

 

“Trust Officer” means any vice president, assistant vice president, treasurer,
assistant treasurer, assistant secretary, trust officer or any other officer of
the Trustee customarily performing functions similar to those performed by any
of the above-designated officers, in each case assigned by the Trustee to
administer this Indenture, and also means, with respect to a particular
corporate trust matter, any other officer to whom such matter is referred
because of his or her knowledge of and familiarity with the particular subject.

 

“Unrestricted Subsidiary” means any Subsidiary of the Company designated as an
Unrestricted Subsidiary by the Board of Directors of the Company; provided that
(i) if such Subsidiary is formed or created by the Company, such Subsidiary (a)
is designated as an Unrestricted Subsidiary prior to such formation or creation,
(b) has total assets at the time of such formation or creation with a fair
market value not exceeding $1,000, and (c) does not own any Capital Stock of the
Company or any Restricted Subsidiary, (ii) if such Subsidiary is acquired by the
Company, such Subsidiary is designated as an Unrestricted Subsidiary prior to
the consummation of such acquisition, (iii) no portion of any Indebtedness or
any other obligation (contingent or otherwise) of such Subsidiary (a) is
guaranteed by, or is otherwise the subject of credit support provided by, the
Company or any of its Restricted Subsidiaries, (b) is recourse to or obligates
the Company or any of its Restricted Subsidiaries in any way, or (c) subjects
any property or asset of the Company or any of its Restricted Subsidiaries
directly or indirectly, contingently or otherwise, to the satisfaction of such
Indebtedness or other obligation, (iv) neither the Company nor any of its
Restricted Subsidiaries has any contract, agreement, arrangement or
understanding with such Subsidiary other than on terms as favorable to the
Company or such Restricted Subsidiary as those that might be obtained at the
time from Persons that are not Affiliates of the Company, and (v) neither the
Company nor any of its Restricted Subsidiaries has any obligation (a) to
subscribe for additional shares of Capital Stock of such Subsidiary, or (b) to
maintain or preserve such Subsidiary’s financial condition or to cause such
Subsidiary to achieve certain levels of operating results.  Any such designation
by the Company’s Board of Directors shall be evidenced to the Trustee by filing
with the Trustee a certified copy of the resolution of the Company’s Board of
Directors giving effect to such designation and a certificate stating that such
designation complies with the foregoing conditions.  Notwithstanding the
foregoing or any other provision of this Indenture to the contrary, no assets of
the Television Stations may be held at any time by any Unrestricted Subsidiary,
other than assets transferred to Unrestricted Subsidiaries that in the aggregate
are not material to such broadcasting operations.  In the event of any
Disposition involving the Company in which the Company is not the Surviving
Person, the Board of Directors of the Surviving Person may (x) prior to such
Disposition, designate any of

 

15

--------------------------------------------------------------------------------


 

its Subsidiaries, and any of the Company’s Subsidiaries being acquired pursuant
to such Disposition that are not Restricted Subsidiaries, as Unrestricted
Subsidiaries, and (y) after such Disposition, designate any of its direct or
indirect Subsidiaries as an Unrestricted Subsidiary under the same conditions
and in the same manner as the Company under the terms of this Indenture.

 

“U.S. Government Obligations” means direct obligations of the United States of
America for the payment of which the full faith and credit of the United States
of America is pledged; provided that no U.S. Government Obligation shall be
callable at the Issuer’s option prior to the stated maturity date of the Notes.

 

“U.S. Physical Notes” shall have the meaning set forth in Section 2.01.

 

“Voting Stock” of a Person means Capital Stock of such Person of the class or
classes pursuant to which the holders thereof have the general voting power
under ordinary circumstances to elect at least a majority of the board of
directors, managers or trustees of such Person (irrespective of whether or not
at the time stock of any other class or classes shall have or might have voting
power by reason of the happening of any contingency).

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required scheduled payment of principal,
including payment at final maturity, in respect thereof, with (b) the number of
years (calculated to the nearest one-twelfth) that will elapse between such date
and the making of such payment, by (ii) the then outstanding aggregate principal
amount of such Indebtedness.

 

“Wholly Owned Restricted Subsidiary” means any Restricted Subsidiary with
respect to which all of the outstanding voting securities (other than directors’
qualifying shares) of which are owned, directly or indirectly, by the Company or
a Surviving Person of any Disposition involving the Company, as the case may be.

 


SECTION 1.02.                                                                
OTHER DEFINITIONS.

 

Term

 

Defined in
Section

 

 

 

“Additional Guarantee”

 

4.15

“Asset Sale Offer”

 

4.14

“Asset Sale Offer Purchase Date”

 

4.14

“Asset Sale Offer Trigger Date”

 

4.14

“Change of Control Offer”

 

4.13

“Change of Control Purchase Date”

 

4.13

“Covenant Defeasance Option”

 

8.01

“Event of Default”

 

6.01

“Excess Proceeds”

 

4.14

“KRON Redemption”

 

3.07

“KRON Sale”

 

3.07

 

16

--------------------------------------------------------------------------------


 

Term

 

Defined in
Section

 

 

 

“Legal Defeasance Option”

 

8.01

“Notice of Default”

 

6.01

“Other Indebtedness”

 

4.15

“Pari Passu Asset Sale Offer”

 

4.14

“Pari Passu Indebtedness”

 

4.14

“Paying Agent”

 

2.03

“Payment Blockage Notice”

 

10.03

“Payment Blockage Period”

 

10.03

“Permitted Indebtedness”

 

4.07

“Permitted Payments”

 

4.05

“Purchase Date”

 

3.08

“Refinancing Indebtedness”

 

4.07

“Registrar”

 

2.03

“Required Filing Dates”

 

4.02

“Trustee Expenses”

 

6.08

 


SECTION 1.03.                                                                
INCORPORATION BY REFERENCE OF TIA.

 

Whenever this Indenture refers to a provision of the TIA, the provision is
incorporated by reference in, and made a part of, this Indenture.  Any terms
incorporated by reference in this Indenture that are defined by the TIA, defined
by TIA reference to another statute or defined by Commission rule under the TIA
have the meanings so assigned to them therein.

 


SECTION 1.04.                                                                
RULES OF CONSTRUCTION.

 

Unless the context otherwise requires:  (1) a term has the meaning assigned to
it in this Indenture; (2) an accounting term not otherwise defined herein has
the meaning assigned to it under GAAP; (3) “or” is not exclusive; (4) words in
the singular include the plural, and in the plural include the singular; (5)
provisions apply to successive events and transactions; and (6) any reference to
a Section or Article refers to such Section or Article of this Indenture.

 


ARTICLE II


 


THE NOTES


 


SECTION 2.01.                                                                
FORM AND DATING.

 

The Series A Notes and the Series B Notes, the notation thereon relating to the
Subsidiary Guarantees and the Trustee’s certificate of authentication shall be
substantially in the form of Exhibits A-1 and A-2, respectively.  The Notes may
have notations, legends or endorsements required by law, stock exchange rule or
usage.  The Company and the Trustee shall approve the form of the Notes and any
notation, legend or endorsement on them.  Each Note shall be dated the date of
its issuance and shall show the date of its authentication.

 

17

--------------------------------------------------------------------------------


 

The terms and provisions contained in the Notes and the Subsidiary Guarantees
shall constitute, and are hereby expressly made, a part of this Indenture and,
to the extent applicable, the Company, the Subsidiary Guarantors and the
Trustee, by their execution and delivery of this Indenture, expressly agree to
such terms and provisions and to be bound thereby.

 

Notes offered and sold in reliance on Rule 144A shall be issued initially in the
form of one or more permanent Global Notes in registered form, substantially in
the form set forth in Exhibit A-1 (“Global Notes”), deposited with the Trustee,
as custodian for the Depository, and shall bear the legend set forth on
Exhibit B.  The aggregate principal amount of any Global Note may from time to
time be increased or decreased by adjustments made on the records of the
Trustee, as custodian for the Depository, as hereinafter provided.

 

Notes offered and sold in offshore transactions in reliance on Regulation S
shall be issued in the form of certificated Notes in registered form set forth
in Exhibit A-1 (the “Offshore Physical Notes”).  Notes offered and sold in
reliance on any other exemption from registration under the Securities Act other
than as described in the preceding paragraph shall be issued, and Notes offered
and sold in reliance on Rule 144A may be issued, in the form of certificated
Notes in registered form in substantially the form set forth in Exhibit A-1 (the
“U.S. Physical Notes”).  The Offshore Physical Notes and the U.S. Physical Notes
are sometimes collectively herein referred to as the “Physical Notes.”

 


SECTION 2.02.                                                                
EXECUTION AND AUTHENTICATION.

 

Two Officers of the Company shall sign each Note for the Company by manual or
facsimile signature.  If an Officer whose signature is on a Note no longer holds
that office at the time the Note is authenticated, the Note shall nevertheless
be valid.  Each Subsidiary Guarantor shall execute the Subsidiary Guarantee in
the manner set forth in Section 11.06.

 

A Note shall not be valid until authenticated by the manual signature of the
Trustee, and the Trustee’s signature shall be conclusive evidence that the Note
has been authenticated under this Indenture.  The form of Trustee’s certificate
of authentication to be borne by the Notes shall be substantially as set forth
in Exhibit A-1.  The Trustee may appoint an authenticating agent acceptable to
the Company to authenticate Notes.  Unless limited by the terms of such
appointment, an authenticating agent may authenticate Notes whenever the Trustee
may do so.  Each reference in this Indenture to authentication by the Trustee
includes authentication by such agent.  An authenticating agent has the same
rights as an Agent to deal with the Company or any of its Affiliates.

 

The Trustee shall authenticate (i) Series A Notes for original issue in the
aggregate principal amount of $140,000,000 and (ii) Series B Notes from time to
time for issue only in exchange for a like principal amount of Series A Notes,
in each case upon receipt of a written order of the Company in the form of an
Officers’ Certificate.  The Officers’ Certificate shall specify the amount of
Notes to be authenticated and the date on which the Notes are to be
authenticated.  The aggregate principal amount of Notes outstanding at any time
is unlimited.  In addition, at any time and from time to time, subject to the
provisions of Section 4.07, the Trustee shall authenticate and deliver
Additional Notes, upon written notice from the Company, for original issuance. 
Upon receipt of a written order of the Company in the form of an Officers’

 

18

--------------------------------------------------------------------------------


 

Certificate, the Trustee shall authenticate Notes in substitution of Notes
originally issued to reflect any name change of the Company.

 

The Trustee shall not be required to authenticate or to cause an authenticating
agent to authenticate any Notes if the issue of such Notes pursuant to this
Indenture will affect the Trustee’s own rights, duties or immunities under the
Notes or this Indenture or otherwise in a manner which is not reasonably
acceptable to the Trustee or if the Trustee, being advised by counsel,
determines that such action may not be lawfully taken.

 

The Notes shall be issuable only in registered form without coupons in
denominations of $1,000 and any integral multiple thereof.

 


SECTION 2.03.                                                                
REGISTRAR AND PAYING AGENT.

 

The Company shall maintain an office or agency (the “Registrar”) where Notes may
be presented for registration of transfer or for exchange and an office or
agency (the “Paying Agent”) where Notes may be presented for payment.  The
Registrar shall keep a register of the Notes and of their transfer and
exchange.  The Company may appoint one or more co-registrars and one or more
additional paying agents.  The term “Paying Agent” includes any additional
paying agent.  The Company may change the Paying Agent, Registrar or
co-registrar without prior notice to any Holder.  The Company shall notify the
Trustee and the Trustee shall notify the Holders of the name and address of any
Agent not a party to this Indenture.  The Company shall enter into an
appropriate agency agreement with any Agent not a party to this Indenture, and
such agreement shall incorporate the provisions of the TIA and implement the
provisions of this Indenture that relate to such Agent.

 

The Company initially appoints the Trustee as Registrar, Paying Agent and agent
for service of notices and demands in connection with the Notes.  The Company or
any of its Affiliates may act as Paying Agent, Registrar or co-registrar.  If
the Company fails to appoint or maintain a Registrar and/or Paying Agent, the
Trustee shall act as such, and shall be entitled to appropriate compensation in
accordance with Section 7.07.

 


SECTION 2.04.                                                                
PAYING AGENT TO HOLD MONEY IN TRUST.

 

The Company shall require each Paying Agent other than the Trustee to agree in
writing that the Paying Agent will hold in trust for the Holders’ benefit or the
Trustee all money the Paying Agent holds for the redemption or purchase of the
Notes or for the payment of principal of, or premium, if any, or interest on,
the Notes, and will notify the Trustee of any default by the Company in
providing the Paying Agent with sufficient funds to redeem or purchase Notes or
make any payment on the Notes as and to the extent required to be redeemed,
purchased or paid under the terms of this Indenture.  While any such default
continues, the Trustee may require the Paying Agent to pay all money it holds to
the Trustee.  The Company at any time may require the Paying Agent to pay all
money it holds to the Trustee.  Upon payment over to the Trustee, the Paying
Agent (if other than the Company or any of its Affiliates) shall have no further
liability for the money it delivered to the Trustee.  If the Company or any of
its Subsidiaries acts as Paying Agent, it shall segregate and hold in a separate
trust fund for the Holders’ benefit all money it holds as Paying Agent.

 

19

--------------------------------------------------------------------------------


 


SECTION 2.05.                                                                
HOLDER LISTS.

 

The Trustee shall preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of Holders and shall
otherwise comply with Section 312(a) of the TIA.  If the Trustee is not the
Registrar, the Company shall furnish to the Trustee, at least fifteen Business
Days before each interest payment date and at such other times as the Trustee
may request in writing, a list in such form and as of such date as the Trustee
may reasonably require that sets forth the names and addresses of, and the
aggregate principal amount of Notes held by, each Holder, and the Company shall
otherwise comply with Section 312(a) of the TIA.

 


SECTION 2.06.                                                                
TRANSFER AND EXCHANGE.

 

Subject to Sections 2.15 and 2.16, when Notes are presented to the Registrar or
a co-registrar with a request to register a transfer or to exchange them for an
equal principal amount of Notes of other denominations, the Registrar shall
register the transfer or make the exchange if its requirements for such
transaction are met; provided, however, that any Note presented or surrendered
for registration of transfer or exchange shall be duly endorsed or accompanied
by a written instruction of transfer in form satisfactory to the Registrar and
the Trustee duly executed by the Holder of such Note or by its attorney duly
authorized in writing.  To permit registrations of transfers and exchanges, the
Company shall Issue (and the Subsidiary Guarantors shall execute the Subsidiary
Guarantee endorsed thereon), and the Trustee shall authenticate, Notes at the
Registrar’s request.  The Trustee shall notify the Company of all such
registered transfers and exchanges.

 

Neither the Company nor the Registrar shall be required to issue, register the
transfer of or exchange any Note (i) during a period beginning at the opening of
business on the day that the Trustee receives notice of any redemption from the
Company and ending at the close of business on the day the notice of redemption
is sent to Holders, (ii) selected for redemption, in whole or in part, except
the unredeemed portion of any Note being redeemed in part may be transferred or
exchanged, and (iii) during a Change of Control Offer or an Asset Sale Offer if
such Note is tendered pursuant to such Change of Control Offer or Asset Sale
Offer and not withdrawn.

 

No service charge shall be made for any registration of transfer or exchange
(except as otherwise expressly permitted herein), but the Company may require
payment of a sum sufficient to cover any transfer tax or similar governmental
charge payable in connection therewith (other than any such transfer tax or
similar governmental charge payable upon exchange pursuant to Section 2.10, 3.06
or 9.05, which the Company shall pay).

 

Prior to due presentment for registration of transfer of any Note, the Trustee,
any Agent and the Company may deem and treat the Person in whose name any Note
is registered as the absolute owner of such Note (whether or not such Note shall
be overdue and notwithstanding any notation of ownership or other writing on
such Note made by anyone other than the Company, the Registrar or any
co-registrar) for the purpose of receiving payment of principal of, and premium,
if any, and interest on, such Note and for all other purposes, and notice to the
contrary shall not affect the Trustee, any Agent or the Company.

 

20

--------------------------------------------------------------------------------


 


SECTION 2.07.                                                                
REPLACEMENT NOTES.

 

If any mutilated Note is surrendered to the Trustee, or if the Company and the
Trustee receive evidence to their satisfaction of the destruction, loss or theft
of any Note, the Company shall issue and the Trustee shall, upon receipt of a
written order signed by two Officers of the Company, authenticate a replacement
Note if the Trustee’s requirements are met, and each such replacement Note shall
be an additional obligation of the Company.  If the Trustee or the Company
requires, the Holder must supply an indemnity bond that is sufficient in the
judgment of the Trustee and the Company to protect the Company, the Trustee, any
Agent or any authenticating agent from any loss that any of them may suffer if a
Note is replaced.  The Company and the Trustee may charge for its reasonable
expenses in replacing a Note.

 


SECTION 2.08.                                                                
OUTSTANDING NOTES.

 

The Notes outstanding at any time are all the Notes the Trustee has
authenticated except those it has cancelled, those delivered to it for
cancellation, and those described in this Section 2.08 as not outstanding.  If a
Note is replaced pursuant to Section 2.07, it ceases to be outstanding unless
the Trustee receives proof satisfactory to it that a bona fide purchaser holds
the replaced Note.  If the entire principal of, and premium, if any, and accrued
interest on, any Note is considered paid under Section 4.01, it ceases to be
outstanding and interest on it ceases to accrue.  Subject to Section 2.09, a
Note does not cease to be outstanding because the Company or any Affiliate of
the Company holds such Note.

 


SECTION 2.09.                                                                
TREASURY NOTES.

 

In determining whether the Holders of the required principal amount of Notes
have concurred in any direction, waiver or consent, Notes owned by the Company
or any Affiliate of the Company shall be considered as though they are not
outstanding; provided, however, that for the purpose of determining whether the
Trustee shall be protected in relying on any such direction, waiver or consent,
only Notes that a Trust Officer of the Trustee actually knows are so owned shall
be so disregarded.  Notwithstanding the foregoing, Notes that the Company or any
Affiliate of the Company offers to purchase or acquires pursuant to an exchange
offer, tender offer or otherwise shall not be deemed to be owned by the Company
or any Affiliate of the Company until legal title to such Notes passes to the
Company or such Affiliate, as the case may be.

 


SECTION 2.10.                                                                
TEMPORARY NOTES.

 

Until definitive Notes are ready for delivery, the Company may prepare and the
Trustee shall authenticate temporary Notes.  Temporary Notes shall be
substantially in the form of definitive Notes but may have variations that the
Company considers appropriate for temporary Notes.  Without unreasonable delay,
the Company shall prepare and the Trustee, upon receipt of a written order
signed by two Officers of the Company, shall authenticate definitive Notes in
exchange for temporary Notes.  Until such exchange, temporary Notes shall be
entitled to the same rights, benefits and privileges as definitive Notes.

 

21

--------------------------------------------------------------------------------


 


SECTION 2.11.                                                                
CANCELLATION.

 

The Company at any time may deliver Notes to the Trustee for cancellation.  The
Registrar, any co-registrar, the Paying Agent, the Company and its Subsidiaries
shall forward to the Trustee any Notes surrendered to them for registration of
transfer, exchange, replacement, payment (including all Notes called for
redemption and all Notes accepted for payment pursuant to an Offer) or
cancellation, and the Trustee shall cancel all such Notes and shall destroy all
cancelled Notes (subject to the record retention requirements of the Exchange
Act) and deliver a certificate of their destruction to the Company unless, by
written order signed by two Officers of the Company, the Company shall direct
that cancelled Notes be returned to it.  The Company may not issue new Notes to
replace any Notes that have been cancelled by the Trustee or that have been
delivered to the Trustee for cancellation.  If the Company or any Affiliate of
the Company acquires any Notes (other than by redemption pursuant to
Section 3.07 or an Offer pursuant to Section 4.13 or 4.14), such acquisition
shall not operate as a redemption or satisfaction of the Indebtedness
represented by such Notes unless and until such Notes are delivered to the
Trustee for cancellation.

 


SECTION 2.12.                                                                
DEFAULTED INTEREST.

 

If the Company defaults in a payment of interest on the Notes, it shall pay the
defaulted interest in any lawful manner plus, to the extent lawful, interest
payable on the defaulted interest, to Holders on a subsequent special record
date, in each case at the rate provided in the Notes and Section 4.01.  The
Company shall, with the Trustee’s consent, fix or cause to be fixed each such
special record date and payment date.  At least 15 days before the special
record date, the Company (or, at the request of the Company, the Trustee in the
name of, and at the expense of, the Company) shall mail a notice that states the
special record date, the related payment date and the amount of interest to be
paid.

 


SECTION 2.13.                                                                
RECORD DATE.

 

The record date for purposes of determining the identity of holders of Notes
entitled to vote or consent to any action by vote or consent authorized or
permitted under this Indenture shall be determined as provided for in
Section 316(c) of the TIA.

 


SECTION 2.14.                                                                
CUSIP NUMBER.

 

A “CUSIP” number will be printed on the Notes, and the Trustee shall use the
CUSIP number in notices of redemption, purchase or exchange as a convenience to
Holders; provided that any such notice may state that no representation is made
as to the correctness or accuracy of the CUSIP number printed in the notice or
on the Notes and that reliance may be placed only on the other identification
numbers printed on the Notes.  The Company will promptly notify the Trustee of
any change in the CUSIP number.

 

22

--------------------------------------------------------------------------------


 


SECTION 2.15.                                                                
BOOK-ENTRY PROVISIONS FOR GLOBAL NOTES.

 


(A)                                  THE GLOBAL NOTES INITIALLY SHALL (I) BE
REGISTERED IN THE NAME OF THE DEPOSITORY OR THE NOMINEE OF SUCH DEPOSITORY, (II)
BE DELIVERED TO THE TRUSTEE AS CUSTODIAN FOR SUCH DEPOSITORY AND (III) BEAR
LEGENDS AS SET FORTH IN EXHIBIT B.


 

Members of, or participants in, the Depository (“Agent Members”) shall have no
rights under this Indenture with respect to any Global Note held on their behalf
by the Depository, or the Trustee as its custodian, or under the Global Note,
and the Depository may be treated by the Company, the Trustee and any agent of
the Company or the Trustee as the absolute owner of the Global Note for all
purposes whatsoever.  Notwithstanding the foregoing, nothing herein shall
prevent the Company, the Trustee or any agent of the Company or the Trustee from
giving effect to any written certification, proxy or other authorization
furnished by the Depository or impair, as between the Depository and its Agent
Members, the operation of customary practices governing the exercise of the
rights of a Holder of any Note.

 


(B)                                 TRANSFERS OF GLOBAL NOTES SHALL BE LIMITED
TO TRANSFERS IN WHOLE, BUT NOT IN PART, TO THE DEPOSITORY, ITS SUCCESSORS OR
THEIR RESPECTIVE NOMINEES.  INTERESTS OF BENEFICIAL OWNERS IN THE GLOBAL NOTES
MAY BE TRANSFERRED OR EXCHANGED FOR PHYSICAL NOTES IN ACCORDANCE WITH THE RULES
AND PROCEDURES OF THE DEPOSITORY AND THE PROVISIONS OF SECTION 2.16.  IN
ADDITION, PHYSICAL NOTES SHALL BE TRANSFERRED TO ALL BENEFICIAL OWNERS IN
EXCHANGE FOR THEIR BENEFICIAL INTERESTS IN GLOBAL NOTES IF (I) THE DEPOSITORY
NOTIFIES THE COMPANY THAT IT IS UNWILLING OR UNABLE TO CONTINUE AS DEPOSITORY
FOR ANY GLOBAL NOTE AND A SUCCESSOR DEPOSITARY IS NOT APPOINTED BY THE COMPANY
WITHIN 90 DAYS OF SUCH NOTICE OR (II) AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING AND THE REGISTRAR HAS RECEIVED A REQUEST FROM THE DEPOSITORY TO ISSUE
PHYSICAL NOTES.


 


(C)                                  IN CONNECTION WITH ANY TRANSFER OR EXCHANGE
OF A PORTION OF THE BENEFICIAL INTEREST IN ANY GLOBAL NOTE TO BENEFICIAL OWNERS
PURSUANT TO PARAGRAPH (B), THE REGISTRAR SHALL (IF ONE OR MORE PHYSICAL NOTES
ARE TO BE ISSUED) REFLECT ON ITS BOOKS AND RECORDS THE DATE AND A DECREASE IN
THE PRINCIPAL AMOUNT OF THE GLOBAL NOTE IN AN AMOUNT EQUAL TO THE PRINCIPAL
AMOUNT OF THE BENEFICIAL INTEREST IN THE GLOBAL NOTE TO BE TRANSFERRED OR
EXCHANGED, AND THE COMPANY SHALL EXECUTE (AND THE SUBSIDIARY GUARANTORS SHALL
EXECUTE THE SUBSIDIARY GUARANTEE ENDORSED THEREON), AND THE TRUSTEE SHALL
AUTHENTICATE AND DELIVER, ONE OR MORE PHYSICAL NOTES OF LIKE TENOR AND AMOUNT.


 


(D)                                 IN CONNECTION WITH THE TRANSFER OR EXCHANGE
OF GLOBAL NOTES AS AN ENTIRETY TO BENEFICIAL OWNERS PURSUANT TO PARAGRAPH (B),
THE GLOBAL NOTES SHALL BE DEEMED TO BE SURRENDERED TO THE TRUSTEE FOR
CANCELLATION, AND THE COMPANY SHALL EXECUTE (AND THE SUBSIDIARY GUARANTORS SHALL
EXECUTE THE SUBSIDIARY GUARANTEE ENDORSED THEREON), AND THE TRUSTEE SHALL
AUTHENTICATE AND DELIVER, TO EACH BENEFICIAL OWNER IDENTIFIED BY THE DEPOSITORY
IN EXCHANGE FOR ITS BENEFICIAL INTEREST IN THE GLOBAL NOTES, AN EQUAL AGGREGATE
PRINCIPAL AMOUNT OF PHYSICAL NOTES OF AUTHORIZED DENOMINATIONS.


 


(E)                                  ANY PHYSICAL NOTE CONSTITUTING A RESTRICTED
NOTE DELIVERED IN EXCHANGE FOR AN INTEREST IN A GLOBAL NOTE PURSUANT TO
PARAGRAPH (B) OR (C) SHALL, EXCEPT AS OTHERWISE PROVIDED BY SECTION 2.16(C),
BEAR THE LEGEND REGARDING TRANSFER RESTRICTIONS APPLICABLE TO THE PHYSICAL NOTES
SET FORTH IN EXHIBIT A-1.


 


23

--------------------------------------------------------------------------------



 


(F)                                    THE HOLDER OF ANY GLOBAL NOTE MAY GRANT
PROXIES AND OTHERWISE AUTHORIZE ANY PERSON, INCLUDING AGENT MEMBERS AND PERSONS
THAT MAY HOLD INTERESTS THROUGH AGENT MEMBERS, TO TAKE ANY ACTION WHICH A HOLDER
IS ENTITLED TO TAKE UNDER THIS INDENTURE OR THE NOTES.


 


SECTION 2.16.                                                                
SPECIAL TRANSFER PROVISIONS.

 


(A)                                  TRANSFERS TO NON-QIB INSTITUTIONAL
ACCREDITED INVESTORS AND NON-U.S. PERSONS.  THE FOLLOWING PROVISIONS SHALL APPLY
WITH RESPECT TO THE REGISTRATION OF ANY PROPOSED TRANSFER OF A NOTE CONSTITUTING
A RESTRICTED NOTE TO ANY INSTITUTIONAL ACCREDITED INVESTOR WHICH IS NOT A QIB OR
TO ANY NON-U.S. PERSON:


 

(I)                                     THE REGISTRAR SHALL REGISTER THE
TRANSFER OF ANY NOTE CONSTITUTING A RESTRICTED NOTE, WHETHER OR NOT SUCH NOTE
BEARS THE PRIVATE PLACEMENT LEGEND, IF (X) THE REQUESTED TRANSFER IS AFTER
DECEMBER 23, 2005 OR (Y)(1) IN THE CASE OF A TRANSFER TO AN INSTITUTIONAL
ACCREDITED INVESTOR WHICH IS NOT A QIB (EXCLUDING NON-U.S. PERSONS), THE
PROPOSED TRANSFEREE HAS DELIVERED TO THE REGISTRAR A CERTIFICATE SUBSTANTIALLY
IN THE FORM OF EXHIBIT C HERETO AND THE TRANSFEROR HAS DELIVERED TO THE TRUSTEE
AND THE COMPANY SUCH CERTIFICATIONS, LEGAL OPINIONS AND OTHER INFORMATION AS THE
TRUSTEE AND THE COMPANY MAY REASONABLY REQUEST TO CONFIRM THAT SUCH TRANSFER IS
BEING MADE PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OR (2) IN THE CASE OF A
TRANSFER TO A NON-U.S. PERSON, THE TRANSFEROR HAS DELIVERED TO THE REGISTRAR A
CERTIFICATE SUBSTANTIALLY IN THE FORM OF EXHIBIT D HERETO; AND

 

(II)                                  IF THE PROPOSED TRANSFEROR IS AN AGENT
MEMBER HOLDING A BENEFICIAL INTEREST IN A GLOBAL NOTE, UPON RECEIPT BY THE
REGISTRAR OF (X) THE CERTIFICATE, CERTIFICATIONS, LEGAL OPINIONS AND OTHER
INFORMATION, IF ANY, REQUIRED BY PARAGRAPH (I) ABOVE AND (Y) INSTRUCTIONS GIVEN
IN ACCORDANCE WITH THE DEPOSITORY’S AND THE REGISTRAR’S PROCEDURES,

 

whereupon (a) the Registrar shall reflect on its books and records the date and
(if the transfer does not involve a transfer of outstanding Physical Notes) a
decrease in the principal amount of a Global Note in an amount equal to the
principal amount of the beneficial interest in a Global Note to be transferred,
and (b) the Company shall execute, the Subsidiary Guarantors shall execute the
Subsidiary Guarantee endorsed thereon and the Trustee shall authenticate and
deliver one or more Physical Notes of like tenor and amount.

 


(B)                                 TRANSFERS TO QIBS.  THE FOLLOWING PROVISIONS
SHALL APPLY WITH RESPECT TO THE REGISTRATION OF ANY PROPOSED TRANSFER OF A NOTE
CONSTITUTING A RESTRICTED NOTE TO A QIB (EXCLUDING TRANSFERS TO NON-U.S.
PERSONS):


 

(I)                                     THE REGISTRAR SHALL REGISTER THE
TRANSFER IF SUCH TRANSFER IS BEING MADE BY A PROPOSED TRANSFEROR WHO HAS CHECKED
THE BOX PROVIDED FOR ON THE FORM OF NOTE STATING, OR HAS OTHERWISE ADVISED THE
COMPANY AND THE REGISTRAR IN WRITING, THAT THE SALE HAS BEEN MADE IN COMPLIANCE
WITH THE PROVISIONS OF RULE 144A TO A TRANSFEREE WHO HAS SIGNED THE
CERTIFICATION PROVIDED FOR ON THE FORM OF NOTE STATING, OR HAS OTHERWISE ADVISED
THE COMPANY AND THE REGISTRAR IN WRITING, THAT IT IS PURCHASING THE NOTE FOR ITS
OWN ACCOUNT OR AN ACCOUNT WITH RESPECT TO WHICH IT EXERCISES SOLE INVESTMENT
DISCRETION AND THAT IT AND ANY SUCH ACCOUNT IS A QIB WITHIN THE MEANING OF
RULE 144A, AND IS AWARE THAT THE SALE TO IT IS

 

24

--------------------------------------------------------------------------------


 

BEING MADE IN RELIANCE ON RULE 144A AND ACKNOWLEDGES THAT IT HAS RECEIVED SUCH
INFORMATION REGARDING THE COMPANY AS IT HAS REQUESTED PURSUANT TO RULE 144A OR
HAS DETERMINED NOT TO REQUEST SUCH INFORMATION AND THAT IT IS AWARE THAT THE
TRANSFEROR IS RELYING UPON ITS FOREGOING REPRESENTATIONS IN ORDER TO CLAIM THE
EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144A; AND

 

(II)                                  IF THE PROPOSED TRANSFEREE IS AN AGENT
MEMBER, AND THE NOTES TO BE TRANSFERRED CONSIST OF PHYSICAL NOTES WHICH AFTER
TRANSFER ARE TO BE EVIDENCED BY AN INTEREST IN THE GLOBAL NOTE, UPON RECEIPT BY
THE REGISTRAR OF INSTRUCTIONS GIVEN IN ACCORDANCE WITH THE DEPOSITORY’S AND THE
REGISTRAR’S PROCEDURES, THE REGISTRAR SHALL REFLECT ON ITS BOOKS AND RECORDS THE
DATE AND AN INCREASE IN THE PRINCIPAL AMOUNT OF THE GLOBAL NOTE IN AN AMOUNT
EQUAL TO THE PRINCIPAL AMOUNT OF THE PHYSICAL NOTES TO BE TRANSFERRED, AND THE
TRUSTEE SHALL CANCEL THE PHYSICAL NOTES SO TRANSFERRED.

 


(C)                                  PRIVATE PLACEMENT LEGEND.  UPON THE
TRANSFER, EXCHANGE OR REPLACEMENT OF NOTES NOT BEARING THE PRIVATE PLACEMENT
LEGEND, THE REGISTRAR SHALL DELIVER NOTES THAT DO NOT BEAR THE PRIVATE PLACEMENT
LEGEND.  UPON THE TRANSFER, EXCHANGE OR REPLACEMENT OF NOTES BEARING THE PRIVATE
PLACEMENT LEGEND, THE REGISTRAR SHALL DELIVER ONLY NOTES THAT BEAR THE PRIVATE
PLACEMENT LEGEND UNLESS (I) THE CIRCUMSTANCES CONTEMPLATED BY
PARAGRAPH (A)(I)(X) OF THIS SECTION 2.16 EXIST, (II) THERE IS DELIVERED TO THE
REGISTRAR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND THE
TRUSTEE TO THE EFFECT THAT NEITHER SUCH LEGEND NOR THE RELATED RESTRICTIONS ON
TRANSFER ARE REQUIRED IN ORDER TO MAINTAIN COMPLIANCE WITH THE PROVISIONS OF THE
SECURITIES ACT OR (III) SUCH NOTE HAS BEEN SOLD PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT.


 


(D)                                 GENERAL.  BY ITS ACCEPTANCE OF ANY NOTE
BEARING THE PRIVATE PLACEMENT LEGEND, EACH HOLDER OF SUCH A NOTE ACKNOWLEDGES
THE RESTRICTIONS ON TRANSFER OF SUCH NOTE SET FORTH IN THIS INDENTURE AND IN THE
PRIVATE PLACEMENT LEGEND AND AGREES THAT IT WILL TRANSFER SUCH NOTE ONLY AS
PROVIDED IN THIS INDENTURE.


 

The Registrar shall retain copies of all letters, notices and other written
communications received pursuant to Section 2.15 or this Section 2.16. The
Company shall have the right to inspect and make copies of all such letters,
notices or other written communications at any reasonable time upon the giving
of reasonable written notice to the Registrar.

 


ARTICLE III


 


REDEMPTIONS AND OFFERS TO PURCHASE


 


SECTION 3.01.                                                                
NOTICE TO TRUSTEE.

 

If the Company elects to redeem Notes pursuant to Section 3.07 it shall furnish
to the Trustee, at least 30 but not more than 60 days before notice of any
redemption is to be mailed to Holders (or such shorter times as may be
satisfactory to the Trustee), an Officers’ Certificate stating that the Company
has elected to redeem Notes pursuant to Section 3.07, the date notice of
redemption is to be mailed to Holders, the redemption date, the aggregate
principal amount of Notes to be redeemed, the redemption price for such Notes,
the amount of accrued and unpaid

 

25

--------------------------------------------------------------------------------


 

interest on such Notes as of the redemption date and the manner in which Notes
are to be selected for redemption if less than all outstanding Notes are to be
redeemed.  If the Trustee is not the Registrar, the Company shall, concurrently
with delivery of its notice to the Trustee of a redemption, cause the Registrar
to deliver to the Trustee a certificate (upon which the Trustee may rely)
setting forth the name of, and the aggregate principal amount of Notes held by,
each Holder.

 

If the Company is required to offer to purchase Notes pursuant to Section 4.13
or 4.14, it shall furnish to the Trustee, at least two Business Days before
notice of the corresponding Offer is to be mailed to Holders, an Officers’
Certificate setting forth that the Offer is being made pursuant to Section 4.13
or 4.14, as the case may be, the Purchase Date, the maximum principal amount of
Notes the Company is offering to purchase pursuant to such Offer, the purchase
price for such Notes, and the amount of accrued and unpaid interest on such
Notes as of the Purchase Date.

 

The Company will also provide the Trustee with any additional information that
the Trustee reasonably requests in connection with any redemption or Offer.

 


SECTION 3.02.                                                                
SELECTION OF NOTES TO BE REDEEMED OR PURCHASED.

 

If less than all outstanding Notes are to be redeemed or if less than all Notes
tendered pursuant to an Offer are to be accepted for payment, the Company shall
select the outstanding Notes to be redeemed or accepted for payment in
compliance with the requirements of the principal national securities exchange,
if any, on which the Notes are listed or, if the Notes are not listed on such an
exchange, on a pro rata basis, by lot or by any other method that the Trustee
deems fair and appropriate; provided that Notes redeemed or accepted for payment
in part shall only be purchased in integral multiples of $1,000.  If the Company
elects to mail notice of a redemption to Holders, the Company shall at least
five days prior to the date notice of redemption is to be mailed, (i) select the
Notes to be redeemed from Notes outstanding not previously called for
redemption, and (ii) notify the Trustee of the names of each Holder of Notes
selected for redemption, the principal amount of Notes held by each such Holder
and the principal amount of such Holder’s Notes that are to be redeemed.  If
less than all Notes tendered pursuant to an Offer are to be accepted for
payment, the Company shall select on or prior to the Purchase Date for such
Offer the Notes to be accepted for payment.  The Company shall select for
redemption or purchase Notes or portions of Notes in principal amounts of $1,000
or integral multiples of $1,000; except that if all of the Notes of a Holder are
selected for redemption or purchase, the aggregate principal amount of the Notes
held by such Holder, even if not a multiple of $1,000, may be redeemed or
purchased.  Except as provided in the preceding sentence, provisions of this
Indenture that apply to Notes called for redemption or tendered pursuant to an
Offer also apply to portions of Notes called for redemption or tendered pursuant
to an Offer.  The Trustee shall notify the Company promptly of the Notes or
portions of Notes to be called for redemption or selected for purchase.

 


SECTION 3.03.                                                                
NOTICE OF REDEMPTION.

 


(A)                                  AT LEAST 30 DAYS BUT NOT MORE THAN 60 DAYS
BEFORE ANY REDEMPTION DATE, THE COMPANY SHALL MAIL BY FIRST CLASS MAIL A NOTICE
OF REDEMPTION TO EACH HOLDER OF NOTES OR PORTIONS


 


26

--------------------------------------------------------------------------------



 

thereof that are to be redeemed.  With respect to any redemption of Notes, the
notice shall identify the Notes or portions thereof to be redeemed and shall
state:  (1) the redemption date; (2) the redemption price for the Notes and the
amount of unpaid and accrued interest on such Notes as of the date of
redemption; (3) the paragraph of the Notes pursuant to which the Notes called
for redemption are being redeemed; (4) if any Note is being redeemed in part,
the portion of the principal amount of such Note to be redeemed and that, after
the redemption date, upon surrender of such Note, a new Note or Notes in
principal amount equal to the unredeemed portion will be issued; (5) the name
and address of the Paying Agent; (6) that Notes called for redemption must be
surrendered to the Paying Agent to collect the redemption price for, and any
accrued and unpaid interest on, such Notes; (7) that, unless the Company
defaults in making such redemption payment, interest on Notes called for
redemption ceases to accrue on and after the redemption date; and (8) that no
representation is made as to the correctness or accuracy of the CUSIP number
listed in such notice and printed on the Notes.


 


(B)                                 AT THE COMPANY’S REQUEST, THE TRUSTEE SHALL
(AT THE COMPANY’S EXPENSE) GIVE THE NOTICE OF ANY REDEMPTION TO HOLDERS;
PROVIDED, HOWEVER, THAT THE COMPANY SHALL DELIVER TO THE TRUSTEE, AT LEAST 45
DAYS PRIOR TO THE DATE OF REDEMPTION AND AT LEAST 10 DAYS PRIOR TO THE DATE THAT
NOTICE OF THE REDEMPTION IS TO BE MAILED TO HOLDERS, AN OFFICERS’ CERTIFICATE
THAT (I) REQUESTS THE TRUSTEE TO GIVE NOTICE OF THE REDEMPTION TO HOLDERS, (II)
SETS FORTH THE INFORMATION TO BE PROVIDED TO HOLDERS IN THE NOTICE OF
REDEMPTION, AS SET FORTH IN THE PRECEDING PARAGRAPH, AND (III) SETS FORTH THE
AGGREGATE PRINCIPAL AMOUNT OF NOTES TO BE REDEEMED AND THE AMOUNT OF ACCRUED AND
UNPAID INTEREST THEREON AS OF THE REDEMPTION DATE.  IF THE TRUSTEE IS NOT A
REGISTRAR, THE COMPANY SHALL, CONCURRENTLY WITH ANY SUCH REQUEST, CAUSE THE
REGISTRAR TO DELIVER TO THE TRUSTEE A CERTIFICATE (UPON WHICH THE TRUSTEE MAY
RELY) SETTING FORTH THE NAME OF, THE ADDRESS OF, AND THE AGGREGATE PRINCIPAL
AMOUNT OF NOTES HELD BY, EACH HOLDER; PROVIDED, FURTHER, THAT ANY SUCH OFFICERS’
CERTIFICATE MAY BE DELIVERED TO THE TRUSTEE ON A DATE LATER THAN PERMITTED UNDER
THIS SECTION 3.03(B) IF SUCH LATER DATE IS ACCEPTABLE TO THE TRUSTEE.


 


SECTION 3.04.                                                                
EFFECT OF NOTICE OF REDEMPTION.

 

Once notice of redemption is mailed, Notes called for redemption become due and
payable on the redemption date at the price set forth in the Note.

 


SECTION 3.05.                                                                
DEPOSIT OF REDEMPTION PRICE.

 


(A)                                  ON OR PRIOR TO 11:00 A.M. EASTERN STANDARD
TIME ON ANY REDEMPTION DATE, THE COMPANY SHALL DEPOSIT WITH THE TRUSTEE OR WITH
THE PAYING AGENT MONEY SUFFICIENT TO PAY THE REDEMPTION PRICE OF, AND ACCRUED
INTEREST ON, ALL NOTES TO BE REDEEMED ON THAT DATE.  AFTER ANY REDEMPTION DATE,
THE TRUSTEE OR THE PAYING AGENT SHALL PROMPTLY RETURN TO THE COMPANY ANY MONEY
THAT THE COMPANY DEPOSITED WITH THE TRUSTEE OR THE PAYING AGENT IN EXCESS OF THE
AMOUNTS NECESSARY TO PAY THE REDEMPTION PRICE OF, AND ACCRUED INTEREST ON, ALL
NOTES TO BE REDEEMED.


 


(B)                                 IF THE COMPANY COMPLIES WITH THE PRECEDING
PARAGRAPH, INTEREST ON THE NOTES TO BE REDEEMED WILL CEASE TO ACCRUE ON SUCH
NOTES ON THE APPLICABLE REDEMPTION DATE, WHETHER OR NOT SUCH NOTES ARE PRESENTED
FOR PAYMENT.  IF A NOTE IS REDEEMED ON OR AFTER AN INTEREST RECORD DATE BUT ON
OR PRIOR TO THE RELATED INTEREST PAYMENT DATE, THEN ANY ACCRUED AND UNPAID


 


27

--------------------------------------------------------------------------------



 

interest shall be paid to the Person in whose name such Note was registered at
the close of business of such record date.  If any Note called for redemption
shall not be so paid upon surrender for redemption because of the failure of the
Company to comply with the preceding paragraph, interest will be paid on the
unpaid principal, premium, if any, and interest from the redemption date until
such principal, premium and interest is paid, at the rate of interest provided
in the Notes and Section 4.01.


 


SECTION 3.06.                                                                
NOTES REDEEMED IN PART.

 

Upon surrender of a Note that is redeemed in part, the Company shall issue and
the Trustee shall authenticate for the Holder at the Company’s expense a new
Note equal in principal amount to the unredeemed portion of the Note
surrendered.

 


SECTION 3.07.                                                                
REDEMPTION PROVISIONS.

 

Except as set forth below, the Notes are not redeemable at the Company’s option
prior to January 15, 2009.  Thereafter, the Notes will be subject to redemption
at the option of the Company, in whole or in part, at the redemption prices
(expressed as percentages of the principal amount of the Notes) set forth below,
plus accrued and unpaid interest to the date of redemption, if redeemed during
the twelve-month period beginning on January 15 of the years indicated below.

 

Year

 

Percentage

 

 

 

 

 

2009

 

104.375

%

2010

 

102.917

%

2011

 

101.458

%

2012 and thereafter

 

100.000

%

 

Notwithstanding the foregoing, at any time prior to January 15, 2007, the
Company, at its option, may redeem the Notes, in part, with the net proceeds of
one or more Public Equity Offerings, at a redemption price equal to 108.75% of
the principal amount thereof, together with accrued and unpaid interest to the
date of redemption; provided, however, that after any such redemption the
aggregate principal amount of the Notes outstanding must equal at least 65% of
the aggregate principal amount of the Notes originally issued.

 

In addition and notwithstanding the foregoing, at any time prior to January 15,
2007, the Company, at its option, may redeem (the “KRON Redemption”) the Notes
in whole or in part, with the net proceeds of the sale, disposition or other
transfer for value of all or substantially all of the assets or Capital Stock of
Young Broadcasting of San Francisco, Inc. (or any successor(s) thereto) (a “KRON
Sale”) (subject to compliance with all other covenants contained herein), at a
redemption price equal to 108.75% of the principal amount thereof, together with
accrued and unpaid interest to the date of redemption; provided that the Company
shall not have the right to redeem the Notes with the proceeds of a KRON Sale if
the Company has previously made an Asset Sale Offer in respect of the Notes
pursuant to Section 4.14 of this Indenture in connection with such KRON Sale.

 

28

--------------------------------------------------------------------------------


 


SECTION 3.08.                                                                
PROCEDURES RELATING TO MANDATORY OFFERS.

 


(A)                                  ON THE PURCHASE DATE FOR ANY OFFER, THE
COMPANY WILL (I) IN THE CASE OF AN OFFER RESULTING FROM A CHANGE OF CONTROL,
ACCEPT FOR PAYMENT ALL NOTES OR PORTIONS THEREOF TENDERED PURSUANT TO SUCH OFFER
AND, IN THE CASE OF AN OFFER RESULTING FROM ONE OR MORE ASSET SALES, ACCEPT FOR
PAYMENT THE MAXIMUM PRINCIPAL AMOUNT OF NOTES OR PORTIONS THEREOF TENDERED
PURSUANT TO SUCH OFFER THAT CAN BE PURCHASED OUT OF EXCESS PROCEEDS FROM SUCH
ASSET SALES TO THE EXTENT PROVIDED IN SECTION 4.14(C), (II) DEPOSIT WITH THE
PAYING AGENT THE AGGREGATE PURCHASE PRICE OF ALL NOTES OR PORTIONS THEREOF
ACCEPTED FOR PAYMENT AND ANY ACCRUED AND UNPAID INTEREST ON SUCH NOTES AS OF THE
PURCHASE DATE, AND (III) DELIVER, OR CAUSE TO BE DELIVERED, TO THE TRUSTEE ALL
NOTES TENDERED PURSUANT TO THE OFFER, TOGETHER WITH AN OFFICERS’ CERTIFICATE
SETTING FORTH THE NAME OF EACH HOLDER THAT TENDERED NOTES AND THE PRINCIPAL
AMOUNT OF THE NOTES OR PORTIONS THEREOF TENDERED BY EACH SUCH HOLDER.


 


(B)                                 WITH RESPECT TO ANY OFFER, (I) IF LESS THAN
ALL OF THE NOTES TENDERED PURSUANT TO AN OFFER ARE TO BE ACCEPTED FOR PAYMENT BY
THE COMPANY FOR ANY REASON CONSISTENT WITH THIS INDENTURE, THE TRUSTEE SHALL
SELECT ON OR PRIOR TO THE PURCHASE DATE THE NOTES OR PORTIONS THEREOF TO BE
ACCEPTED FOR PAYMENT PURSUANT TO SECTION 3.02, AND (II) IF THE COMPANY DEPOSITS
WITH THE PAYING AGENT ON OR PRIOR TO THE PURCHASE DATE AN AMOUNT SUFFICIENT TO
PURCHASE ALL NOTES ACCEPTED FOR PAYMENT, INTEREST SHALL CEASE TO ACCRUE ON SUCH
NOTES ON THE PURCHASE DATE; PROVIDED, HOWEVER, THAT IF THE COMPANY FAILS TO
DEPOSIT AN AMOUNT SUFFICIENT TO PURCHASE ALL NOTES ACCEPTED FOR PAYMENT, THE
DEPOSITED FUNDS SHALL BE USED TO PURCHASE ON A PRO RATA BASIS ALL NOTES ACCEPTED
FOR PAYMENT AND INTEREST SHALL CONTINUE TO ACCRUE ON ALL NOTES NOT PURCHASED.


 


(C)                                  PROMPTLY AFTER CONSUMMATION OF AN OFFER,
(I) THE PAYING AGENT SHALL MAIL TO EACH HOLDER OF NOTES OR PORTIONS THEREOF
ACCEPTED FOR PAYMENT AN AMOUNT EQUAL TO THE PURCHASE PRICE FOR, PLUS ANY ACCRUED
AND UNPAID INTEREST ON, SUCH NOTES, (II) WITH RESPECT TO ANY TENDERED NOTE NOT
ACCEPTED FOR PAYMENT IN WHOLE OR IN PART, THE TRUSTEE SHALL RETURN SUCH NOTE TO
THE HOLDER THEREOF, AND (III) WITH RESPECT TO ANY NOTE ACCEPTED FOR PAYMENT IN
PART, THE TRUSTEE SHALL AUTHENTICATE AND MAIL TO EACH SUCH HOLDER A NEW NOTE
EQUAL IN PRINCIPAL AMOUNT TO THE UNPURCHASED PORTION OF THE TENDERED NOTE.


 


(D)                                 THE COMPANY WILL (I) ANNOUNCE THE RESULTS OF
THE OFFER TO HOLDERS ON OR AS SOON AS PRACTICABLE AFTER THE PURCHASE DATE, AND
(II) COMPLY WITH THE APPLICABLE TENDER OFFER RULES, INCLUDING THE REQUIREMENTS
OF RULE 14E-1 UNDER THE EXCHANGE ACT, AND ALL OTHER SECURITIES LAWS AND
REGULATIONS IN CONNECTION WITH ANY OFFER.


 


ARTICLE IV


 


COVENANTS


 


SECTION 4.01.                                                                
PAYMENT OF PRINCIPAL, PREMIUM AND INTEREST.

 

Subject to the provisions of Article X, the Company shall pay the principal of,
and premium, if any, and interest on, the Notes on the dates and in the manner
provided in the Notes.  Holders must surrender their Notes to the Paying Agent
to collect principal payments.  Principal, premium, or interest shall be
considered paid on the date due if, by 11 a.m. Eastern Standard

 

29

--------------------------------------------------------------------------------


 

Time on such date, the Company has deposited with the Paying Agent money in
immediately available funds designated for and sufficient to pay such principal,
premium or interest; provided, however, that principal, premium or interest
shall not be considered paid within the meaning of this Section 4.01 if money
intended to pay such principal, premium or interest is held by the Paying Agent
for the benefit of holders of Senior Debt of the Company pursuant to the
provisions of Article X.  The Paying Agent shall return to the Company, no later
than five days following the date of payment, any money (including accrued
interest) that exceeds the amount then due and payable on the Notes.

 

To the extent lawful, the Company shall pay interest (including Post-Petition
Interest) on overdue principal, premium and interest (without regard to any
applicable grace period) at a rate equal to 2% per annum in excess of the then
applicable interest rate on the Notes, compounded semiannually.

 


SECTION 4.02.                                                                
REPORTS.

 

Whether or not the Company is then subject to Section 13(a) or 15(d) of the
Exchange Act, the Company will file with the Commission, so long as any Notes
are outstanding, the annual reports, quarterly reports and other periodic
reports which the Company would have been required to file with the Commission
pursuant to such Section 13(a) or 15(d) if the Company were so subject, and such
documents shall be filed with the Commission on or prior to the respective dates
(the “Required Filing Dates”) by which the Company would have been required so
to file such documents if the Company were so subject.  The Company will also in
any event (i) within 15 days of each Required Filing Date, (a) transmit by mail
to all holders of Notes, as their names and addresses appear in the Note
register, without cost to such holders and (b) file with the Trustee copies of
the annual reports, quarterly reports and other periodic reports which the
Company would have been required to file with the Commission pursuant to
Section 13(a) or 15(d) of the Exchange Act if the Company were subject to such
Sections and (ii) if filing such documents by the Company with the Commission is
prohibited under the Exchange Act, promptly upon written request and payment of
the reasonable cost of duplication and delivery, supply copies of such documents
to any prospective Holder at the Company’s cost.

 

Delivery of such reports, information and documents to the Trustee is for
informational purposes only and the Trustee’s receipt of such shall not
constitute constructive notice of any information contained therein or
determinable from information contained therein, including the Company’s
compliance with any of its covenants hereunder (as to which the Trustee is
entitled to rely exclusively on Officers’ Certificates).

 


SECTION 4.03.                                                                
COMPLIANCE CERTIFICATE.

 

The Company shall deliver to the Trustee, within 135 days after the end of each
fiscal year of the Company, an Officers’ Certificate, one of the signers of
which shall be the principal executive, principal financial or principal
accounting officer of the Company, stating that (i) a review of the activities
of the Company and its Subsidiaries during the preceding fiscal year has been
made to determine whether the Company has kept, observed, performed and
fulfilled all of its obligations under this Indenture and the Notes, (ii) such
review was supervised by the Officers of the Company signing such certificate,
and (iii) that to the best knowledge of each

 

30

--------------------------------------------------------------------------------


 

Officer signing such certificate, (a) the Company has kept, observed, performed
and fulfilled each and every covenant contained in this Indenture and is not in
default in the performance or observance of any of the terms, provisions and
conditions of this Indenture (or, if a Default or Event of Default occurred,
describing all such Defaults or Events of Default of which each such Officer may
have knowledge and what action the Company has taken or proposes to take with
respect thereto), and (b) no event has occurred and remains in existence by
reason of which payments on account of the principal of, or premium, if any, or
interest on, the Notes are prohibited or if such event has occurred, a
description of the event and what action the Company is taking or proposes to
take with respect thereto.

 

So long as not contrary to the then current recommendations of the American
Institute of Certified Public Accountants, the annual financial statements
delivered pursuant to Section 4.02 shall be accompanied by a written statement
of the Company’s independent public accountants (who shall be a firm of
established national reputation reasonably satisfactory to the Trustee) that in
making the examination necessary for certification of such financial statements
nothing has come to their attention that would lead them to believe that the
Company has violated any provisions of Section 4.01, 4.05, 4.07, 4.08, 4.09,
4.11, 4.13, 4.14, 4.15, 4.16, 4.17, 4.18, 4.19 or Article V or, if any such
violation has occurred, specifying the nature and period of existence thereof,
it being understood that such accountants shall not be liable directly or
indirectly to any Person for any failure to obtain knowledge of any such
violation.

 

The Company will, so long as any of the Notes are outstanding, deliver to the
Trustee, promptly after any Officer of the Company becomes aware of any Default
or Event of Default, an Officers’ Certificate specifying such Default, Event of
Default or default or event of default and what action the Company is taking or
proposes to take with respect thereto.

 


SECTION 4.04.                                                                
STAY, EXTENSION AND USURY LAWS.

 

The Company covenants (to the extent that it may lawfully do so) that it will
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law wherever enacted,
now or at any time hereafter in force, that might affect the covenants or the
performance of its obligations under this Indenture and Notes; and the Company
(to the extent it may lawfully do so) hereby expressly waives all benefit or
advantage of any such law, and covenants that it will not, by resort to any such
law, hinder, delay or impede the execution of any power granted to the Trustee
pursuant to this Indenture, but will suffer and permit the execution of every
such power as though no such law has been enacted.

 


SECTION 4.05.                                                                
LIMITATION ON RESTRICTED PAYMENTS.

 


(A)                                  THE COMPANY WILL NOT, AND WILL NOT PERMIT
ANY OF ITS RESTRICTED SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, MAKE ANY
RESTRICTED PAYMENT, UNLESS AT THE TIME OF AND IMMEDIATELY AFTER GIVING EFFECT TO
THE PROPOSED RESTRICTED PAYMENT (WITH THE VALUE OF ANY SUCH RESTRICTED PAYMENT,
IF OTHER THAN CASH, TO BE DETERMINED BY THE BOARD OF DIRECTORS OF THE COMPANY,
WHOSE DETERMINATION SHALL BE CONCLUSIVE AND EVIDENCED BY A BOARD RESOLUTION),
(I) NO DEFAULT OR EVENT OF DEFAULT (AND NO EVENT THAT, AFTER NOTICE OR LAPSE OF
TIME, OR BOTH, WOULD BECOME AN “EVENT OF DEFAULT” UNDER THE TERMS OF ANY
INDEBTEDNESS OF THE COMPANY OR ITS RESTRICTED SUBSIDIARIES) SHALL


 


31

--------------------------------------------------------------------------------



 

have occurred and be continuing or would occur as a consequence thereof, (ii)
the Company could incur at least $1.00 of additional Indebtedness pursuant to
the provisions of Section 4.07(a) and (iii) the aggregate amount of all
Restricted Payments made after September 30, 1994 shall not exceed the sum of
(a) an amount equal to the Company’s Cumulative Operating Cash Flow less 1.4
times the Company’s Cumulative Consolidated Interest Expense, plus (b) the
aggregate amount of all net cash proceeds received after September 30, 1994 by
the Company (but excluding the net cash proceeds received by the Company from
its initial public offering of Class A Common Stock on or about November 14,
1994) from the issuance and sale (other than to a Restricted Subsidiary) of
Capital Stock (other than Disqualified Stock) to the extent that such proceeds
are not used to redeem, repurchase, retire or otherwise acquire Capital Stock or
any Indebtedness of the Company or any Restricted Subsidiary pursuant to
clause (ii) of Section 4.05(b).


 


(B)                                 THE PROVISIONS OF SECTION 4.05(A) WILL NOT
PROHIBIT, SO LONG AS THERE IS NO DEFAULT OR EVENT OF DEFAULT CONTINUING, THE
FOLLOWING ACTIONS (COLLECTIVELY, “PERMITTED PAYMENTS”):


 

(I)                                     THE PAYMENT OF ANY DIVIDEND WITHIN 60
DAYS AFTER THE DATE OF DECLARATION THEREOF, IF AT SUCH DECLARATION DATE SUCH
PAYMENT WOULD HAVE BEEN PERMITTED UNDER THIS INDENTURE, AND SUCH PAYMENT SHALL
BE DEEMED TO HAVE BEEN PAID ON SUCH DATE OF DECLARATION FOR PURPOSES OF
CLAUSE (III) OF SECTION 4.05(A); AND

 

(II)                                  THE REDEMPTION, REPURCHASE, RETIREMENT OR
OTHER ACQUISITION OF ANY CAPITAL STOCK OR ANY INDEBTEDNESS OF THE COMPANY IN
EXCHANGE FOR, OR OUT OF THE PROCEEDS OF, THE SUBSTANTIALLY CONCURRENT SALE
(OTHER THAN TO A RESTRICTED SUBSIDIARY) OF CAPITAL STOCK OF THE COMPANY (OTHER
THAN ANY DISQUALIFIED STOCK).

 


SECTION 4.06.                                                                
CORPORATE EXISTENCE.

 

Subject to Section 4.14 and Article V, the Company will do or cause to be done
all things necessary to preserve and keep in full force and effect its corporate
existence and the corporate, partnership or other existence of each of its
Restricted Subsidiaries in accordance with the respective organizational
documents of each of its Restricted Subsidiaries and the rights (charter and
statutory), licenses and franchises of the Company and each of its Restricted
Subsidiaries; provided, however, that the Company shall not be required to
preserve any such right, license or franchise, or the corporate, partnership or
other existence of any Restricted Subsidiary, if the Board of Directors shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of the Company and its Restricted Subsidiaries taken as a whole,
and that the loss thereof is not adverse in any material respect to the Holders.

 


SECTION 4.07.                                                                
LIMITATION ON INCURRENCE OF INDEBTEDNESS AND ISSUANCE OF DISQUALIFIED STOCK.


 


(A)                                  THE COMPANY WILL NOT, AND WILL NOT PERMIT
ANY OF ITS RESTRICTED SUBSIDIARIES TO, CREATE, INCUR, ASSUME OR DIRECTLY OR
INDIRECTLY GUARANTEE OR IN ANY OTHER MANNER BECOME DIRECTLY OR INDIRECTLY LIABLE
FOR (“INCUR”) ANY INDEBTEDNESS (INCLUDING ACQUIRED DEBT) OR ISSUE ANY
DISQUALIFIED STOCK IF, AT THE TIME OF AND IMMEDIATELY AFTER GIVING PRO FORMA
EFFECT TO SUCH


 


32

--------------------------------------------------------------------------------



 

incurrence of Indebtedness or issuance of Disqualified Stock, the Debt to
Operating Cash Flow Ratio of the Company and its Restricted Subsidiaries is more
than 7.0:1.


 


(B)                                 SECTION 4.07(A) WILL NOT APPLY TO THE
INCURRENCE OF ANY OF THE FOLLOWING (COLLECTIVELY, “PERMITTED INDEBTEDNESS”):


 

(I)                                     SENIOR BANK DEBT ARISING UNDER THE
CREDIT AGREEMENT;

 

(II)                                  INDEBTEDNESS OF ANY RESTRICTED SUBSIDIARY
CONSISTING OF A GUARANTEE OF THE COMPANY’S SENIOR BANK DEBT UNDER THE CREDIT
AGREEMENT;

 

(III)                               INDEBTEDNESS OF THE COMPANY REPRESENTED BY
THE NOTES AND INDEBTEDNESS OF ANY SUBSIDIARY GUARANTOR REPRESENTED BY A
SUBSIDIARY GUARANTEE;

 

(IV)                              INDEBTEDNESS OF THE COMPANY REPRESENTED BY THE
SERIES B NOTES;

 

(V)                                 INDEBTEDNESS OWED BY ANY WHOLLY OWNED
RESTRICTED SUBSIDIARY TO THE COMPANY OR TO ANOTHER WHOLLY OWNED RESTRICTED
SUBSIDIARY, OR OWED BY THE COMPANY TO ANY WHOLLY OWNED RESTRICTED SUBSIDIARY;
PROVIDED THAT ANY SUCH INDEBTEDNESS SHALL BE AT ALL TIMES HELD BY A PERSON WHICH
IS EITHER THE COMPANY OR A WHOLLY OWNED RESTRICTED SUBSIDIARY OF THE COMPANY;
AND PROVIDED, FURTHER, THAT UPON EITHER (A) THE TRANSFER OR OTHER DISPOSITION OF
ANY SUCH INDEBTEDNESS TO A PERSON OTHER THAN THE COMPANY OR ANOTHER WHOLLY OWNED
RESTRICTED SUBSIDIARY OR (B) THE SALE, LEASE, TRANSFER OR OTHER DISPOSITION OF
SHARES OF CAPITAL STOCK (INCLUDING BY CONSOLIDATION OR MERGER) OF ANY SUCH
WHOLLY OWNED RESTRICTED SUBSIDIARY TO A PERSON OTHER THAN THE COMPANY OR ANOTHER
WHOLLY OWNED RESTRICTED SUBSIDIARY, THE INCURRENCE OF SUCH INDEBTEDNESS SHALL BE
DEEMED TO BE AN INCURRENCE THAT IS NOT PERMITTED BY THIS CLAUSE (V);

 

(VI)                              GUARANTEES OF ANY RESTRICTED SUBSIDIARY THAT
ARE MADE IN ACCORDANCE WITH THE PROVISIONS OF SECTION 4.15;

 

(VII)                           INDEBTEDNESS ARISING WITH RESPECT TO INTEREST
RATE AGREEMENT OBLIGATIONS INCURRED FOR THE PURPOSE OF FIXING OR HEDGING
INTEREST RATE RISK WITH RESPECT TO ANY FLOATING RATE INDEBTEDNESS THAT IS
PERMITTED BY THE TERMS OF THIS INDENTURE TO BE OUTSTANDING;

 

(VIII)                        PURCHASE MONEY INDEBTEDNESS AND CAPITAL LEASE
OBLIGATIONS WHICH DO NOT EXCEED, AS DETERMINED IN ACCORDANCE WITH GAAP,
$10,000,000 IN THE AGGREGATE AT ANY ONE TIME OUTSTANDING;

 

(IX)                                INDEBTEDNESS OF THE COMPANY OR ANY
RESTRICTED SUBSIDIARY OUTSTANDING ON THE ISSUE DATE (INCLUDING, WITHOUT
LIMITATION, ANY INDEBTEDNESS OF THE COMPANY REPRESENTED BY THE 8½% SENIOR NOTES
DUE 2008 ORIGINALLY ISSUED ON THE ISSUE DATE AND ANY INDEBTEDNESS OF ANY
RESTRICTED SUBSIDIARY REPRESENTED BY A GUARANTEE OF SUCH INDEBTEDNESS);

 

(X)                                   ANY INDEBTEDNESS INCURRED IN CONNECTION
WITH OR GIVEN IN EXCHANGE FOR THE RENEWAL, EXTENSION, SUBSTITUTION, REFUNDING,
DEFEASANCE, REFINANCING OR REPLACEMENT OF ANY

 

33

--------------------------------------------------------------------------------


 

INDEBTEDNESS DESCRIBED IN CLAUSES (III), (IV) AND (IX) ABOVE OR INCURRED UNDER
THE DEBT TO OPERATING CASH FLOW RATIO PURSUANT TO SECTION 4.07(A) (“REFINANCING
INDEBTEDNESS”); PROVIDED THAT (A) THE PRINCIPAL AMOUNT OF SUCH REFINANCING
INDEBTEDNESS SHALL NOT EXCEED THE PRINCIPAL AMOUNT OF THE INDEBTEDNESS SO
RENEWED, EXTENDED, SUBSTITUTED, REFUNDED, DEFEASED, REFINANCED OR REPLACED (PLUS
THE PREMIUMS PAID IN CONNECTION THEREWITH (WHICH SHALL NOT EXCEED THE STATED
AMOUNT OF ANY PREMIUM OR OTHER PAYMENT REQUIRED TO BE PAID IN CONNECTION WITH
SUCH A REFINANCING PURSUANT TO THE TERMS OF THE INDEBTEDNESS BEING RENEWED,
EXTENDED, SUBSTITUTED, REFUNDED, DEFEASED, REFINANCED OR REPLACED) AND THE
EXPENSES INCURRED IN CONNECTION THEREWITH); (B) WITH RESPECT TO REFINANCING
INDEBTEDNESS OF ANY INDEBTEDNESS OTHER THAN SENIOR DEBT, THE REFINANCING
INDEBTEDNESS SHALL HAVE A WEIGHTED AVERAGE LIFE TO MATURITY EQUAL TO OR GREATER
THAN THE WEIGHTED AVERAGE LIFE TO MATURITY OF THE INDEBTEDNESS BEING RENEWED,
EXTENDED, SUBSTITUTED, REFUNDED, DEFEASED, REFINANCED OR REPLACED; AND (C) WITH
RESPECT TO REFINANCING INDEBTEDNESS OF INDEBTEDNESS OTHER THAN SENIOR DEBT
INCURRED BY (1) THE COMPANY, SUCH REFINANCING INDEBTEDNESS SHALL RANK NO MORE
SENIOR, AND SHALL BE AT LEAST AS SUBORDINATED, IN RIGHT OF PAYMENT TO THE NOTES
AS THE INDEBTEDNESS BEING RENEWED, EXTENDED, SUBSTITUTED, REFUNDED, DEFEASED,
REFINANCED OR REPLACED, AND (2) A SUBSIDIARY GUARANTOR, SUCH REFINANCING
INDEBTEDNESS SHALL RANK NO MORE SENIOR, AND SHALL BE AT LEAST AS SUBORDINATED,
IN RIGHT OF PAYMENT TO THE SUBSIDIARY GUARANTEE AS THE INDEBTEDNESS BEING
RENEWED, EXTENDED, SUBSTITUTED, REFUNDED, DEFEASED, REFINANCED OR REPLACED; AND

 

(XI)                                INDEBTEDNESS OF THE COMPANY IN ADDITION TO
THAT DESCRIBED IN CLAUSES (I) THROUGH (X) ABOVE, AND ANY RENEWALS, EXTENSIONS,
SUBSTITUTIONS, REFINANCINGS OR REPLACEMENTS OF SUCH INDEBTEDNESS, SO LONG AS THE
AGGREGATE PRINCIPAL AMOUNT OF ALL SUCH INDEBTEDNESS INCURRED PURSUANT TO THIS
CLAUSE (XI) DOES NOT EXCEED $15,000,000 AT ANY ONE TIME OUTSTANDING.

 

For purposes of determining compliance with this Section 4.07, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Permitted Indebtedness described in clauses (i) through (xi) above or is
entitled to be incurred pursuant to Section 4.07(a), the Company shall, in its
sole discretion, classify such item of Indebtedness in any manner that complies
with this Section 4.07 and such item of Indebtedness shall be treated as having
been incurred as so classified.

 


SECTION 4.08.                                                                
LIMITATION ON TRANSACTIONS WITH AFFILIATES.

 

The Company will not, and will not permit any Restricted Subsidiary to, directly
or indirectly, enter into or suffer to exist any transaction or series of
related transactions (including, without limitation, the sale, purchase,
exchange or lease of assets, property or services) with any Affiliate of the
Company (other than the Company or a Wholly Owned Restricted Subsidiary) unless
(i) such transaction or series of transactions is on terms that are no less
favorable to the Company or such Restricted Subsidiary, as the case may be, than
would be available in a comparable transaction in arm’s-length dealings with an
unrelated third party, and (ii) (a) with respect to any transaction or series of
transactions involving aggregate payments in excess of $1,000,000, the Company
delivers an Officers’ Certificate to the Trustee certifying that such
transaction or series of related transactions complies with clause (i) above and
such transaction

 

34

--------------------------------------------------------------------------------


 

or series of related transactions has been approved by a majority of the members
of the Board of Directors of the Company (and approved by a majority of the
Independent Directors or, in the event there is only one Independent Director,
by such Independent Director), and (b) with respect to any transaction or series
of transactions involving aggregate payments in excess of $5,000,000, an opinion
as to the fairness to the Company or such Restricted Subsidiary from a financial
point of view issued by an investment banking firm of national standing. 
Notwithstanding the foregoing, this provision will not apply to (i) employment
agreements or compensation or employee benefit arrangements with an officer,
director or employee of the Company entered into in the ordinary course of
business (including customary benefits thereunder), (ii) any transaction entered
into by the Company or one of its Wholly Owned Restricted Subsidiaries with one
or more Wholly Owned Restricted Subsidiaries of the Company, and (iii) the
national advertising representation agreements between the Company (or any of
its Restricted Subsidiaries) and Adam Young, Inc. existing on the date of this
Indenture (and any renewals, extensions or replacements thereof, and any future
such agreements with respect to television stations acquired by the Company or
its Restricted Subsidiaries after the date of this Indenture, so long as such
renewals, extensions, replacements or future agreements are on terms
substantially similar to those of such existing agreements) and other
transactions in existence on the date of this Indenture and described in or
incorporated by reference to the Final Memorandum.

 


SECTION 4.09.                                                                
LIMITATION ON LIENS.

 

The Company will not, and will not permit any Subsidiary Guarantor to, directly
or indirectly, create, incur, assume or suffer to exist any Lien (other than
Permitted Liens) on any asset now owned or hereafter acquired, or any income or
profits therefrom or assign or convey any right to receive income therefrom to
secure any Indebtedness; provided that in addition to creating Permitted Liens
on its properties or assets, (i) the Company may create any Lien upon any of its
properties or assets (including, but not limited to, any Capital Stock of its
Subsidiaries) if the Notes are equally and ratably secured thereby, and (ii) a
Subsidiary Guarantor may create any Lien upon any of its properties or assets
(including, but not limited to, any Capital Stock of its Subsidiaries) if its
Subsidiary Guarantee is equally and ratably secured thereby; provided, however,
that if (a) the Company creates any Lien on its assets to secure any
Subordinated Indebtedness of the Company, the Lien securing such Subordinated
Indebtedness shall be subordinated and junior to the Lien securing the Notes
with the same or lesser priorities as the Subordinated Indebtedness shall have
with respect to the Notes, and (b) a Subsidiary Guarantor creates any Lien on
its assets to secure any Subordinated Indebtedness of such Subsidiary Guarantor,
the Lien securing such Subordinated Indebtedness shall be subordinated and
junior to the Lien securing the Subsidiary Guarantee of such Subsidiary
Guarantor with the same or lesser priorities as the Subordinated Indebtedness
shall have with respect to the Subsidiary Guarantee.

 


SECTION 4.10.                                                                
TAXES.

 

The Company shall, and shall cause each of its Restricted Subsidiaries to, pay
prior to delinquency all taxes, assessments and governmental levies the failure
of which to pay could reasonably be expected to result in a material adverse
effect on the condition (financial or otherwise), business or results of
operations of the Company and its Restricted Subsidiaries taken as a whole,
except for those taxes contested in good faith by appropriate proceedings.

 

35

--------------------------------------------------------------------------------


 


SECTION 4.11.                                                                
LIMITATION ON DIVIDENDS AND OTHER PAYMENT RESTRICTIONS AFFECTING RESTRICTED
SUBSIDIARIES.


 

The Company will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any Restricted
Subsidiary to (i) pay dividends or make any other distributions to the Company
or any other Restricted Subsidiary on its Capital Stock or with respect to any
other interest or participation in, or measured by, its profits, or pay any
Indebtedness owed to the Company or any other Restricted Subsidiary, (ii) make
loans or advances to the Company or any other Restricted Subsidiary, or (iii)
transfer any of its properties or assets to the Company or any other Restricted
Subsidiary, except for such encumbrances or restrictions existing under or by
reason of (a) the Credit Agreement as in effect on the Issue Date, and any
amendments, restatements, renewals, replacements or refinancings thereof;
provided that such amendments, restatements, renewals, replacements or
refinancings are no more restrictive in the aggregate with respect to such
dividend and other payment restrictions than those contained in the Credit
Agreement (or, if more restrictive, than those contained in this Indenture)
immediately prior to any such amendment, restatement, renewal, replacement or
refinancing, (b) applicable law, (c) any instrument governing Indebtedness or
Capital Stock of an Acquired Person acquired by the Company or any of its
Restricted Subsidiaries as in effect at the time of such acquisition (except to
the extent such Indebtedness was incurred in connection with such acquisition);
provided that (1) such restriction is not applicable to any Person, or the
properties or assets of any Person, other than the Acquired Person, and (2) the
consolidated net income of an Acquired Person for any period prior to such
acquisition shall not be taken into account in determining whether such
acquisition was permitted by the terms of this Indenture, (d) by reason of
customary non-assignment provisions in leases entered into in the ordinary
course of business and consistent with past practices, (e) Purchase Money
Indebtedness for property acquired in the ordinary course of business that only
impose restrictions on the property so acquired, (f) an agreement for the sale
or disposition of the Capital Stock or assets of such Restricted Subsidiary;
provided that such restriction is only applicable to such Restricted Subsidiary
or assets, as applicable, and such sale or disposition otherwise is permitted
under the covenant described under Section 4.14; and provided, further, that
such restriction or encumbrance shall be effective only for a period from the
execution and delivery of such agreement through a termination date not later
than 270 days after such execution and delivery, (g) Refinancing Indebtedness
permitted under this Indenture; provided that the restrictions contained in the
agreements governing such Refinancing Indebtedness are no more restrictive in
the aggregate than those contained in the agreements governing the Indebtedness
being refinanced immediately prior to such refinancing, or (h) this Indenture.

 


SECTION 4.12.                                                                
MAINTENANCE OF OFFICE OR AGENCY.

 

The Company will maintain in the Borough of Manhattan, the City of New York, an
office or an agency (which may be an office of any Agent) where Notes may be
surrendered for registration of transfer or exchange and where notices and
demands to or upon the Company in respect of the Notes and this Indenture may be
served.  The Company will give prompt written notice to the Trustee of any
change in the location of such office or agency.  If at any time the

 

36

--------------------------------------------------------------------------------


 

Company shall fail to furnish the Trustee with the address thereof, such
presentations, surrenders, notices and demands may be made or served at the
Corporate Trust Office.

 

The Company may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations; provided, however,
that no such designation or rescission shall in any matter relieve the Company
of its obligations to maintain an office or agency in the Borough of Manhattan,
the City of New York, for such purposes.  The Company will give prompt written
notice to the Trustee of any such designation or rescission and of any change in
the location of any such other office or agency.

 

The Company hereby designates the Corporate Trust Office of the Trustee as one
such office or agency of the Company in accordance with Section 2.03.

 


SECTION 4.13.                                                                
CHANGE OF CONTROL.


 


(A)                                  IN THE EVENT OF A CHANGE OF CONTROL, EACH
HOLDER WILL HAVE THE RIGHT, SUBJECT TO SECTION 4.13(C) AND THE OTHER TERMS AND
CONDITIONS OF THIS INDENTURE, TO REQUIRE THE COMPANY TO OFFER TO REPURCHASE ALL
OR ANY PORTION (EQUAL TO $1,000 OR AN INTEGRAL MULTIPLE THEREOF) OF SUCH
HOLDER’S NOTES AT A PURCHASE PRICE IN CASH EQUAL TO 101% OF THE AGGREGATE
PRINCIPAL AMOUNT THEREOF, PLUS ACCRUED AND UNPAID INTEREST TO THE DATE OF
PURCHASE (A “CHANGE OF CONTROL OFFER”).


 


(B)                                 WITHIN 30 DAYS FOLLOWING THE OCCURRENCE OF
ANY CHANGE OF CONTROL, THE COMPANY SHALL MAIL TO EACH HOLDER OF NOTES AT SUCH
HOLDER’S REGISTERED ADDRESS A NOTICE STATING:  (I) THAT A CHANGE OF CONTROL HAS
OCCURRED AND THAT SUCH HOLDER HAS THE RIGHT TO REQUIRE THE COMPANY TO REPURCHASE
ALL OR A PORTION (EQUAL TO $1,000 OR AN INTEGRAL MULTIPLE THEREOF) OF SUCH
HOLDER’S NOTES AT A PURCHASE PRICE IN CASH EQUAL TO 101% OF THE AGGREGATE
PRINCIPAL AMOUNT THEREOF, PLUS ACCRUED AND UNPAID INTEREST TO THE DATE OF
PURCHASE (THE “CHANGE OF CONTROL PURCHASE DATE”), WHICH SHALL BE A BUSINESS DAY,
SPECIFIED IN SUCH NOTICE, THAT IS NOT EARLIER THAN 30 DAYS OR LATER THAN 60 DAYS
FROM THE DATE SUCH NOTICE IS MAILED, (II) THE AMOUNT OF ACCRUED AND UNPAID
INTEREST AS OF THE CHANGE OF CONTROL PURCHASE DATE, (III) THAT ANY NOTE NOT
TENDERED WILL CONTINUE TO ACCRUE INTEREST, (IV) THAT, UNLESS THE COMPANY
DEFAULTS IN THE PAYMENT OF THE PURCHASE PRICE FOR THE NOTES PAYABLE PURSUANT TO
THE CHANGE OF CONTROL OFFER, ANY NOTES ACCEPTED FOR PAYMENT PURSUANT TO THE
CHANGE OF CONTROL OFFER SHALL CEASE TO ACCRUE INTEREST AFTER THE CHANGE OF
CONTROL PURCHASE DATE, (V) THAT HOLDERS ELECTING TO TENDER ANY NOTE OR PORTION
THEREOF WILL BE REQUIRED TO SURRENDER THEIR NOTE, WITH A FORM ENTITLED “OPTION
OF HOLDER TO ELECT PURCHASE” COMPLETED, TO THE PAYING AGENT. AT THE ADDRESS
SPECIFIED IN THE NOTICE PRIOR TO THE CLOSE OF BUSINESS ON THE BUSINESS DAY
PRECEDING THE CHANGE OF CONTROL PURCHASE DATE; PROVIDED THAT HOLDERS ELECTING TO
TENDER ONLY A PORTION OF ANY NOTE MUST TENDER A PRINCIPAL AMOUNT OF $1,000 OR
INTEGRAL MULTIPLES THEREOF; (VI) THAT HOLDERS WILL BE ENTITLED TO WITHDRAW THEIR
ELECTION TO TENDER NOTES IF THE PAYING AGENT RECEIVES, NOT LATER THAN THE CLOSE
OF BUSINESS ON THE THIRD BUSINESS DAY PRECEDING THE CHANGE OF CONTROL PURCHASE
DATE, FACSIMILE TRANSMISSION OR LETTER SETTING FORTH THE NAME OF THE HOLDER, THE
PRINCIPAL AMOUNT OF NOTES DELIVERED FOR PURCHASE, AND A STATEMENT THAT SUCH
HOLDER IS WITHDRAWING HIS ELECTION TO HAVE SUCH NOTE PURCHASED, AND (VII) THAT
HOLDERS WHOSE NOTES ARE ACCEPTED FOR PAYMENT IN PART WILL BE ISSUED NEW NOTES
EQUAL IN PRINCIPAL AMOUNT TO THE UNPURCHASED PORTION OF NOTES SURRENDERED;
PROVIDED THAT ONLY NOTES IN A PRINCIPAL AMOUNT OF $1,000 OR INTEGRAL MULTIPLES
THEREOF WILL BE ACCEPTED FOR PAYMENT IN PART.


 


37

--------------------------------------------------------------------------------



 


(C)                                  IN THE EVENT THAT A CHANGE OF CONTROL
OCCURS AT A TIME WHEN THE COMPANY IS PROHIBITED FROM REPURCHASING THE NOTES BY
THE CREDIT AGREEMENT OR ANY OTHER AGREEMENT GOVERNING SENIOR DEBT OF THE
COMPANY, THE COMPANY WILL SEEK TO EITHER REPAY SUCH SENIOR DEBT OR OBTAIN THE
REQUISITE CONSENTS OF THE HOLDERS OF SUCH SENIOR DEBT TO COMMENCE A CHANGE OF
CONTROL OFFER TO REPURCHASE THE NOTES WITHIN 30 DAYS OF THE OCCURRENCE OF THE
CHANGE OF CONTROL; PROVIDED, HOWEVER, THAT THE FAILURE OF THE COMPANY EITHER TO
REPAY SUCH SENIOR DEBT OR TO OBTAIN SUCH CONSENTS SHALL IN NO WAY AFFECT THE
RIGHT OF EACH HOLDER TO HAVE ITS NOTES REPURCHASED OR RELIEVE THE COMPANY OF ITS
OBLIGATION HEREUNDER TO COMMENCE SUCH A CHANGE OF CONTROL OFFER AND TO
REPURCHASE THE NOTES PURSUANT TO SECTIONS 4.13(A) AND 4.13(B) HEREOF.


 


SECTION 4.14.                                                                
LIMITATION ON ASSET SALES.

 


(A)                                  THE COMPANY WILL NOT, AND WILL NOT PERMIT
ANY RESTRICTED SUBSIDIARY TO, MAKE ANY ASSET SALE UNLESS (I) THE COMPANY OR SUCH
RESTRICTED SUBSIDIARY, AS THE CASE MAY BE, RECEIVES CONSIDERATION AT THE TIME OF
SUCH ASSET SALE AT LEAST EQUAL TO THE FAIR MARKET VALUE (AS EVIDENCED BY A
RESOLUTION OF THE BOARD OF DIRECTORS SET FORTH IN AN OFFICERS’ CERTIFICATE
DELIVERED TO THE TRUSTEE) OF THE ASSETS OR OTHER PROPERTY SOLD OR DISPOSED OF IN
THE ASSET SALE, AND (II) AT LEAST 75% OF SUCH CONSIDERATION IS IN THE FORM OF
CASH OR CASH EQUIVALENTS; PROVIDED THAT FOR PURPOSES OF THIS COVENANT “CASH”
SHALL INCLUDE THE AMOUNT OF ANY LIABILITIES (OTHER THAN LIABILITIES THAT ARE BY
THEIR TERMS SUBORDINATED TO THE NOTES OR ANY SUBSIDIARY GUARANTEE) OF THE
COMPANY OR SUCH RESTRICTED SUBSIDIARY (AS SHOWN ON THE COMPANY’S OR SUCH
RESTRICTED SUBSIDIARY’S MOST RECENT BALANCE SHEET OR IN THE NOTES THERETO) THAT
ARE ASSUMED BY THE TRANSFEREE OF ANY SUCH ASSETS OR OTHER PROPERTY IN SUCH ASSET
SALE (AND EXCLUDING ANY LIABILITIES THAT ARE INCURRED IN CONNECTION WITH OR IN
ANTICIPATION OF SUCH ASSET SALE), BUT ONLY TO THE EXTENT THAT SUCH ASSUMPTION IS
EFFECTED ON A BASIS UNDER WHICH THERE IS NO FURTHER RECOURSE TO THE COMPANY OR
ANY OF ITS RESTRICTED SUBSIDIARIES WITH RESPECT TO SUCH LIABILITIES; PROVIDED,
FURTHER, THAT THE COMPANY AND SUCH RESTRICTED SUBSIDIARY SHALL BE PERMITTED TO
MAKE AN ASSET SALE WITHOUT COMPLYING WITH CLAUSE (II) ABOVE TO THE EXTENT THE
CONSIDERATION FOR SUCH ASSET SALE CONSTITUTES ADDITIONAL ASSETS.


 


(B)                                 WITHIN 360 DAYS AFTER ANY ASSET SALE, THE
COMPANY MAY ELECT TO APPLY THE NET PROCEEDS FROM SUCH ASSET SALE TO (I)
PERMANENTLY REDUCE ANY SENIOR DEBT OF THE COMPANY, AND/OR (II) MAKE AN
INVESTMENT IN, OR ACQUIRE ASSETS DIRECTLY RELATED TO, THE TELEVISION
BROADCASTING BUSINESS.  PENDING THE FINAL APPLICATION OF ANY SUCH NET PROCEEDS,
THE COMPANY MAY TEMPORARILY REDUCE SENIOR BANK DEBT OF THE COMPANY OR
TEMPORARILY INVEST SUCH NET PROCEEDS IN ANY MANNER PERMITTED BY THIS INDENTURE. 
ANY NET PROCEEDS FROM AN ASSET SALE NOT APPLIED OR INVESTED AS PROVIDED IN THE
FIRST SENTENCE OF THIS PARAGRAPH WITHIN 360 DAYS OF SUCH ASSET SALE WILL BE
DEEMED TO CONSTITUTE “EXCESS PROCEEDS.”


 


(C)                                  AS SOON AS PRACTICAL, BUT IN NO EVENT LATER
THAN 10 BUSINESS DAYS AFTER ANY DATE (AN “ASSET SALE OFFER TRIGGER DATE”) THAT
THE AGGREGATE AMOUNT OF EXCESS PROCEEDS EXCEEDS $5,000,000, THE COMPANY SHALL,
IF AND TO THE EXTENT PERMITTED BY THE AGREEMENTS GOVERNING ANY SENIOR DEBT OF
THE COMPANY AND THE EXISTING NOTES INDENTURES AS IN EFFECT ON THE ISSUE DATE,
COMMENCE AN OFFER TO PURCHASE THE MAXIMUM PRINCIPAL AMOUNT OF NOTES AND OTHER
INDEBTEDNESS OF THE COMPANY, IF ANY (SUCH OTHER INDEBTEDNESS, “PARI PASSU
INDEBTEDNESS”), THAT RANKS PARI PASSU IN RIGHT OF PAYMENT WITH THE NOTES (TO THE
EXTENT REQUIRED BY THE INSTRUMENT GOVERNING SUCH PARI PASSU INDEBTEDNESS) THAT
MAY BE PURCHASED OUT OF THE EXCESS PROCEEDS (AN “ASSET SALE

 

38

--------------------------------------------------------------------------------


 

Offer”).  To the extent the Excess Proceeds are in respect of a KRON Sale, in
connection with complying with the foregoing requirement to make an Asset Sale
Offer, the Company shall either (i) commence an Asset Sale Offer or
(ii) commence an offer to purchase the maximum principal amount of Pari Passu
Indebtedness of the Company (to the extent required by the instrument governing
such other Indebtedness) that may be purchased out of the pro rata portion of
Excess Proceeds attributable to such Pari Passu Indebtedness (the “Pari Passu
Asset Sale Offer”); provided that the Company shall not have the right to effect
a Pari Passu Asset Sale Offer unless it simultaneously uses the pro rata portion
of the Excess Proceeds attributable to the Notes to effect a KRON Redemption;
provided, further, that prior to making any such Asset Sale Offer, Pari Passu
Asset Sale Offer or KRON Redemption the Company may, to the extent required
pursuant to the terms of agreements governing any Senior Debt as in effect on
the Issue Date, use all or a portion of such Excess Proceeds to redeem or
repurchase Senior Debt; provided, further, that the Company shall have no
obligation in connection with a KRON Sale to make an Asset Sale Offer in respect
of the Notes if it elects to effect both a KRON Redemption and a Pari Passu
Asset Sale Offer.  Any Notes and Pari Passu Indebtedness to be purchased
pursuant to an Asset Sale Offer shall be purchased pro rata based on the
aggregate principal amount of Notes and such other Pari Passu Indebtedness
outstanding and all Notes shall be purchased at an offer price in cash in an
amount equal to 100% of the principal amount thereof, plus accrued and unpaid
interest to the date of purchase.  To the extent that any Excess Proceeds remain
after completion of an Asset Sale Offer or a Pari Passu Asset Sale Offer, the
Company may use the remaining amount for general corporate purposes.  In the
event that the Company is prohibited under the terms of any agreement governing
outstanding Senior Debt of the Company from repurchasing Notes with Excess
Proceeds pursuant to an Asset Sale Offer or a KRON Redemption, the Company shall
be permitted to, in connection with an Asset Sale, repurchase its 10% Senior
Subordinated Notes due 2011 pursuant to the terms of the indenture governing
such notes to the extent required by such indenture or promptly use all Excess
Proceeds to permanently reduce such outstanding Senior Debt of the Company.


 


(D)                                 WITHIN 30 DAYS FOLLOWING THE OCCURRENCE OF
ANY ASSET SALE OFFER TRIGGER DATE, THE COMPANY SHALL MAIL TO EACH HOLDER OF
NOTES AT SUCH HOLDER’S REGISTERED ADDRESS A NOTICE STATING:  (I) THAT AN ASSET
SALE OFFER TRIGGER DATE HAS OCCURRED AND THAT THE COMPANY IS OFFERING TO
PURCHASE THE MAXIMUM PRINCIPAL AMOUNT OF NOTES THAT MAY BE PURCHASED OUT OF THE
EXCESS PROCEEDS (TO THE EXTENT PROVIDED IN SECTION 4.14(C)), AT AN OFFER PRICE
IN CASH IN AN AMOUNT EQUAL TO 100% OF THE PRINCIPAL AMOUNT THEREOF, PLUS ACCRUED
AND UNPAID INTEREST TO THE DATE OF PURCHASE (THE “ASSET SALE OFFER PURCHASE
DATE”), WHICH SHALL BE A BUSINESS DAY, SPECIFIED IN SUCH NOTICE, THAT IS NOT
EARLIER THAN 30 DAYS OR LATER THAN 60 DAYS FROM THE DATE SUCH NOTICE IS MAILED,
(II) THE AMOUNT OF ACCRUED AND UNPAID INTEREST AS OF THE ASSET SALE OFFER
PURCHASE DATE, (III) THAT ANY NOTE NOT TENDERED WILL CONTINUE TO ACCRUE
INTEREST, (IV) THAT, UNLESS THE COMPANY DEFAULTS IN THE PAYMENT OF THE PURCHASE
PRICE FOR THE NOTES PAYABLE PURSUANT TO THE ASSET SALE OFFER, ANY NOTES ACCEPTED
FOR PAYMENT PURSUANT TO THE ASSET SALE OFFER SHALL CEASE TO ACCRUE INTEREST
AFTER THE ASSET SALE OFFER PURCHASE DATE, (V) THAT HOLDERS ELECTING TO TENDER
ANY NOTE OR PORTION THEREOF WILL BE REQUIRED TO SURRENDER THEIR NOTE, WITH A
FORM ENTITLED “OPTION OF HOLDER TO ELECT PURCHASE” COMPLETED, TO THE PAYING
AGENT AT THE ADDRESS SPECIFIED IN THE NOTICE PRIOR TO THE CLOSE OF BUSINESS ON
THE BUSINESS DAY PRECEDING THE ASSET SALE OFFER PURCHASE DATE; PROVIDED THAT
HOLDERS ELECTING TO TENDER ONLY A PORTION OF ANY NOTE MUST TENDER A PRINCIPAL
AMOUNT OF $1,000 OR INTEGRAL MULTIPLES THEREOF, (VI) THAT HOLDERS WILL BE
ENTITLED TO WITHDRAW THEIR ELECTION TO TENDER NOTES IF


 


39

--------------------------------------------------------------------------------



 

the Paying Agent receives, not later than the close of business on the third
Business Day preceding the Asset Sale Offer Purchase Date, a facsimile
transmission or letter setting forth the name of the Holder, the principal
amount of Notes delivered for purchase, and a statement that such Holder is
withdrawing his election to have such Note purchased, and (vii) that Holders
whose Notes are accepted for payment in part will be issued new Notes equal in
principal amount to the unpurchased portion of Notes surrendered; provided that
only Notes in a principal amount of $1,000 or integral multiples thereof will be
accepted for payment in part; it being understood that, in the event of a KRON
Sale, if the Company elects to effect a KRON Redemption, this Section 4.14(d)
shall not apply and the terms and requirements relating to such KRON Redemption
shall be governed by Article III hereof.


 


SECTION 4.15.                                                                
LIMITATION ON GUARANTEES OF COMPANY INDEBTEDNESS BY RESTRICTED SUBSIDIARIES.


 


(A)                                  IN THE EVENT THAT ANY RESTRICTED
SUBSIDIARY, DIRECTLY OR INDIRECTLY, GUARANTEES ANY INDEBTEDNESS OF THE COMPANY
OTHER THAN THE NOTES (THE “OTHER INDEBTEDNESS”) THE COMPANY SHALL CAUSE SUCH
RESTRICTED SUBSIDIARY TO CONCURRENTLY GUARANTEE (AN “ADDITIONAL GUARANTEE”) THE
COMPANY’S OBLIGATIONS UNDER THIS INDENTURE AND THE NOTES TO THE SAME EXTENT THAT
SUCH RESTRICTED SUBSIDIARY GUARANTEED THE COMPANY’S OBLIGATIONS UNDER THE OTHER
INDEBTEDNESS (INCLUDING WAIVER OF SUBROGATION, IF ANY); PROVIDED THAT IF SUCH
OTHER INDEBTEDNESS IS (I) SENIOR DEBT, THE ADDITIONAL GUARANTEE SHALL BE
SUBORDINATED IN RIGHT OF PAYMENT TO THE GUARANTEE OF SUCH OTHER INDEBTEDNESS, IN
THE SAME MANNER AND TO THE SAME EXTENT AS THE NOTES ARE SUBORDINATED TO SENIOR
DEBT PURSUANT TO THE SUBORDINATION PROVISIONS OF THIS INDENTURE, AND SUCH
ADDITIONAL GUARANTEE SHALL BE ON THE SAME TERMS AND SUBJECT TO THE SAME
CONDITIONS AS THE INITIAL GUARANTEES GIVEN UNDER THIS INDENTURE, (II) SENIOR
SUBORDINATED INDEBTEDNESS, THE ADDITIONAL GUARANTEE SHALL BE PARI PASSU IN RIGHT
OF PAYMENT WITH THE GUARANTEE OF THE OTHER INDEBTEDNESS, OR (III) SUBORDINATED
INDEBTEDNESS, THE ADDITIONAL GUARANTEE SHALL BE SENIOR IN RIGHT OF PAYMENT TO
THE GUARANTEE OF THE OTHER INDEBTEDNESS; PROVIDED, HOWEVER, THAT EACH ADDITIONAL
GUARANTEE SHALL BY ITS TERMS PROVIDE THAT THE ADDITIONAL GUARANTOR MAKING SUCH
ADDITIONAL GUARANTEE WILL BE AUTOMATICALLY AND UNCONDITIONALLY RELEASED AND
DISCHARGED FROM ITS OBLIGATIONS UNDER SUCH ADDITIONAL GUARANTEE UPON THE RELEASE
OR DISCHARGE OF THE GUARANTEE OF THE OTHER INDEBTEDNESS THAT RESULTED IN THE
CREATION OF SUCH ADDITIONAL GUARANTEE, EXCEPT A DISCHARGE OR RELEASE BY, OR AS A
RESULT OF, ANY PAYMENT UNDER THE GUARANTEE OF SUCH OTHER INDEBTEDNESS BY SUCH
ADDITIONAL GUARANTOR.


 


(B)                                 TO THE EXTENT THAT ANY RESTRICTED SUBSIDIARY
IS REQUIRED TO BECOME AN ADDITIONAL GUARANTOR PURSUANT TO SECTION 4.15(A), THE
COMPANY AND EACH SUBSIDIARY GUARANTOR SHALL CAUSE SUCH RESTRICTED SUBSIDIARY TO
EXECUTE SUCH INSTRUMENTS AND TAKE SUCH ACTIONS AS THE TRUSTEE MAY REQUIRE TO
EVIDENCE THE ADDITIONAL GUARANTEE REQUIRED UNDER SECTION 4.15(A).


 


SECTION 4.16.                                                                
LIMITATION ON INCURRENCE OF SENIOR SUBORDINATED DEBT.

 


(A)                                  THE COMPANY WILL NOT, DIRECTLY OR
INDIRECTLY, INCUR, CREATE, ISSUE, ASSUME, GUARANTEE OR OTHERWISE BECOME LIABLE
FOR ANY INDEBTEDNESS THAT IS SUBORDINATED OR JUNIOR IN RIGHT OF PAYMENT TO ANY
SENIOR DEBT OF THE COMPANY AND SENIOR IN ANY RESPECT IN RIGHT OF PAYMENT TO THE
NOTES, AND (B) THE COMPANY WILL NOT, DIRECTLY OR INDIRECTLY, PERMIT ANY
SUBSIDIARY GUARANTOR TO INCUR, CREATE, ISSUE, ASSUME, GUARANTEE OR OTHERWISE
BECOME LIABLE FOR ANY INDEBTEDNESS THAT IS


 


40

--------------------------------------------------------------------------------



 

subordinated or junior in right of payment to its Senior Debt and senior in any
respect in right of payment to its Subsidiary Guarantee.


 


SECTION 4.17.                                                                
LIMITATION ON SUBSIDIARY CAPITAL STOCK.

 

The Company will not permit any Restricted Subsidiary of the Company to issue
any Capital Stock, except for (i) Capital Stock issued to and held by the
Company or a Wholly Owned Restricted Subsidiary, and (ii) Capital Stock issued
by a Person prior to the time (a) such Person becomes a Restricted Subsidiary,
(b) such Person merges with or into a Restricted Subsidiary or (c) a Restricted
Subsidiary merges with or into such Person; provided that such Capital Stock was
not issued by such Person in anticipation of the type of transaction
contemplated by clause (a), (b) or (c).

 


SECTION 4.18.                                                                
FUTURE SUBSIDIARY GUARANTORS.

 

The Company and each Subsidiary Guarantor shall cause each Restricted Subsidiary
of the Company which, after the date of this Indenture (if not then a Subsidiary
Guarantor), becomes a Restricted Subsidiary to execute and deliver an indenture
supplemental to this Indenture and thereby become an Additional Guarantor which
shall be bound by the Guarantee of the Notes in the form set forth in this
Indenture (without such Additional Guarantor being required to execute and
deliver the Guarantee endorsed on the Notes).

 


SECTION 4.19.                                                                
LIMITATION ON CERTAIN TRANSFERS OF ASSETS.

 

The Company and the Subsidiary Guarantors will not sell, convey, transfer or
otherwise dispose of their respective assets or properties to any of the
Company’s Subsidiaries (other than another Subsidiary Guarantor), except for
sales, conveyances, transfers or other dispositions made in the ordinary course
of business and except for capital contributions to any Restricted Subsidiary,
the only material assets of which are broadcast licenses.  For purposes of this
provision, any sale, conveyance, transfer, lease or other disposition of
property or assets having a fair market value in excess of (i) $1,000,000 for
any sale, conveyance, transfer, lease or disposition or series of related sales,
conveyances, transfers, leases and dispositions or (ii) $5,000,000 in the
aggregate for all such sales, conveyances, transfers, leases or dispositions in
any fiscal year of the Company shall not be considered “in the ordinary course
of business.”

 


SECTION 4.20.                                                                
MAINTENANCE OF PROPERTIES.

 

The Company will cause all properties used in the conduct of its business or the
business of any Restricted Subsidiary to be maintained and kept in good
condition, repair and working order and supplied with all necessary equipment
and will cause to be made all necessary repairs, renewals, replacements,
betterments and improvements thereof, all as in the judgment of the Company
advantageously conducted at all times; provided, however, that nothing in this
Section shall prevent the Company or any Restricted Subsidiary from
discontinuing the operation or maintenance of any of such properties if such
discontinuance is, as determined by the Board of Directors of the Company in
good faith, desirable in the conduct of its business or the business or any of
its Restricted Subsidiaries.

 

41

--------------------------------------------------------------------------------


 


SECTION 4.21.                                                                
MAINTENANCE OF INSURANCE.

 

The Company shall, and shall cause each of its Restricted Subsidiaries to, keep
at all times all of its properties which are of an insurable nature insured
against loss or damage with insurers believed by the Company to be responsible
to the extent that property of similar character usually is so insured by
corporations similarly situated and owning like properties in accordance with
good business practice.

 


ARTICLE V


 


SUCCESSORS


 


SECTION 5.01.                                                                
MERGER, CONSOLIDATION AND SALE OF ASSETS.

 


(A)                                  THE COMPANY SHALL NOT CONSOLIDATE OR MERGE
WITH OR INTO (WHETHER OR NOT THE COMPANY IS THE SURVIVING PERSON), OR SELL,
ASSIGN, TRANSFER, LEASE, CONVEY OR OTHERWISE DISPOSE OF ALL OR SUBSTANTIALLY ALL
OF ITS PROPERTIES OR ASSETS IN ONE OR MORE RELATED TRANSACTIONS, TO ANOTHER
PERSON UNLESS (I) THE SURVIVING PERSON IS A CORPORATION ORGANIZED OR EXISTING
UNDER THE LAWS OF THE UNITED STATES, ANY STATE THEREOF OR THE DISTRICT OF
COLUMBIA; (II) THE SURVIVING PERSON (IF OTHER THAN THE COMPANY) ASSUMES ALL THE
OBLIGATIONS OF THE COMPANY UNDER THIS INDENTURE AND THE NOTES PURSUANT TO A
SUPPLEMENTAL INDENTURE IN A FORM REASONABLY SATISFACTORY TO THE TRUSTEE; (III)
AT THE TIME OF AND IMMEDIATELY AFTER SUCH DISPOSITION, NO DEFAULT OR EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING; AND (IV) THE SURVIVING PERSON (A)
WILL HAVE CONSOLIDATED NET WORTH (IMMEDIATELY GIVING EFFECT TO THE DISPOSITION
ON A PRO FORMA BASIS) EQUAL TO OR GREATER THAN THE CONSOLIDATED NET WORTH OF THE
COMPANY IMMEDIATELY PRECEDING THE TRANSACTION, AND (B) AT THE TIME OF SUCH
DISPOSITION AND AFTER GIVING PRO FORMA EFFECT THERETO, WOULD BE PERMITTED TO
INCUR AT LEAST $1.00 OF ADDITIONAL INDEBTEDNESS PURSUANT TO SECTION 4.07(A).


 


(B)                                 IN THE EVENT OF A SALE OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF ANY SUBSIDIARY GUARANTOR OR ALL OF THE
CAPITAL STOCK OF ANY SUBSIDIARY GUARANTOR, BY WAY OF MERGER, CONSOLIDATION OR
OTHERWISE, THE SURVIVING PERSON OF ANY SUCH MERGER OR CONSOLIDATION, OR SUCH
SUBSIDIARY GUARANTOR IF ALL OF ITS CAPITAL STOCK IS SOLD, SHALL BE RELEASED AND
RELIEVED OF ANY AND ALL OBLIGATIONS UNDER THE SUBSIDIARY GUARANTEE OF SUCH
SUBSIDIARY GUARANTOR IF (I) THE PERSON OR ENTITY SURVIVING SUCH MERGER OR
CONSOLIDATION OR ACQUIRING THE CAPITAL STOCK OF SUCH SUBSIDIARY GUARANTOR IS NOT
A SUBSIDIARY OF THE COMPANY, AND (II) THE NET PROCEEDS FROM SUCH SALE ARE USED
AFTER SUCH SALE IN A MANNER THAT COMPLIES WITH THE PROVISIONS OF SECTION 4.14
CONCERNING THE DISPOSITION OF NET PROCEEDS FROM AN ASSET SALE.


 


(C)                                  EXCEPT AS PROVIDED IN SECTION 5.01(B), NO
SUBSIDIARY GUARANTOR SHALL CONSOLIDATE WITH OR MERGE WITH OR INTO ANOTHER
PERSON, WHETHER OR NOT SUCH PERSON IS AFFILIATED WITH SUCH SUBSIDIARY GUARANTOR
AND WHETHER OR NOT SUCH SUBSIDIARY GUARANTOR IS THE SURVIVING PERSON, UNLESS (I)
THE SURVIVING PERSON IS A CORPORATION ORGANIZED OR EXISTING UNDER THE LAWS OF
THE UNITED STATES, ANY STATE THEREOF OR THE DISTRICT OF COLUMBIA; (II) THE
SURVIVING PERSON (IF OTHER THAN SUCH SUBSIDIARY GUARANTOR) ASSUMES ALL THE
OBLIGATIONS OF SUCH SUBSIDIARY GUARANTOR UNDER THIS INDENTURE AND THE NOTES
PURSUANT TO A SUPPLEMENTAL INDENTURE IN A FORM REASONABLY SATISFACTORY TO THE
TRUSTEE; (III) AT THE TIME OF AND IMMEDIATELY AFTER SUCH DISPOSITION, NO DEFAULT
OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING; AND (IV) THE
SURVIVING PERSON WILL HAVE


 


42

--------------------------------------------------------------------------------



 

Consolidated Net Worth (immediately after giving pro forma effect to the
Disposition) equal to or greater than the Consolidated Net Worth of such
Subsidiary Guarantor immediately preceding the transaction; provided, however,
that clause (iv) of this Section 5.01(c) shall not be a condition to a merger or
consolidation of a Subsidiary Guarantor if such merger or consolidation only
involves the Company and/or one or more Wholly Owned Restricted Subsidiaries of
the Company.


 


(D)                                 PRIOR TO THE CONSUMMATION OF ANY PROPOSED
DISPOSITION, MERGER OR CONSOLIDATION OF THE COMPANY OR A SUBSIDIARY GUARANTOR OR
THE SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY OR A
SUBSIDIARY GUARANTOR, THE COMPANY SHALL DELIVER TO THE TRUSTEE AN OFFICERS’
CERTIFICATE STATING THAT SUCH TRANSACTION COMPLIES WITH THIS INDENTURE AND AN
OPINION OF COUNSEL STATING THAT SUCH TRANSACTION AND THE SUPPLEMENTAL INDENTURE,
IF REQUIRED, COMPLY WITH THIS INDENTURE.


 


SECTION 5.02.                                                                
SURVIVING PERSON SUBSTITUTED.

 

In the event of any transaction (other than a lease) described in and complying
with the conditions listed in Section 5.01(a) or (c) in which the Company or any
Subsidiary Guarantor is not the Surviving Person and the Surviving Person is to
assume all the obligations of the Company or any such Subsidiary Guarantor under
the Notes and this Indenture pursuant to a supplemental indenture, such
Surviving Person shall succeed to, and be substituted for, and may exercise
every right and power of, the Company or such Subsidiary Guarantor, as the case
may be, and the Company or such Subsidiary Guarantor, as the case may be, would
be discharged from its obligations under this Indenture, the Notes or its
Subsidiary Guarantee, as the case may be.

 


ARTICLE VI


 


DEFAULTS AND REMEDIES


 


SECTION 6.01.                                                                
EVENTS OF DEFAULT.

 


(A)                                  EACH OF THE FOLLOWING CONSTITUTES AN “EVENT
OF DEFAULT”:


 

(I)                                     A DEFAULT FOR 30 DAYS IN THE PAYMENT
WHEN DUE OF INTEREST ON ANY NOTE (WHETHER OR NOT PROHIBITED BY THE SUBORDINATION
PROVISIONS OF THIS INDENTURE);

 

(II)                                  A DEFAULT IN THE PAYMENT WHEN DUE OF
PRINCIPAL ON ANY NOTE (WHETHER OR NOT PROHIBITED BY THE SUBORDINATION PROVISIONS
OF THIS INDENTURE), WHETHER UPON MATURITY, ACCELERATION, OPTIONAL OR MANDATORY
REDEMPTION, REQUIRED REPURCHASE OR OTHERWISE;

 

(III)                               FAILURE TO PERFORM OR COMPLY WITH ANY
COVENANT, AGREEMENT OR WARRANTY IN THIS INDENTURE (OTHER THAN THE DEFAULTS
SPECIFIED IN CLAUSES (I) AND (II) ABOVE) WHICH FAILURE CONTINUES (A) IN THE CASE
OF ANY SUCH COVENANT, AGREEMENT OR WARRANTY CONTAINED IN SECTIONS 4.05, 4.07,
4.14 AND 5.01, FOR 30 DAYS AFTER WRITTEN NOTICE THEREOF HAS BEEN GIVEN TO THE
COMPANY BY THE TRUSTEE OR TO THE COMPANY AND THE TRUSTEE BY THE HOLDERS OF AT
LEAST 25% IN AGGREGATE PRINCIPAL AMOUNT OF THE THEN OUTSTANDING NOTES AND (B) IN
THE CASE OF ANY OTHER SUCH COVENANT, AGREEMENT OR WARRANTY CONTAINED IN THIS
INDENTURE, FOR 60 DAYS

 

43

--------------------------------------------------------------------------------


 

AFTER WRITTEN NOTICE THEREOF HAS BEEN GIVEN TO THE COMPANY BY THE TRUSTEE OR TO
THE COMPANY AND THE TRUSTEE BY THE HOLDERS OF AT LEAST 25% IN AGGREGATE
PRINCIPAL AMOUNT OF THE THEN OUTSTANDING NOTES;

 

(IV)                              THE OCCURRENCE OF ONE OR MORE DEFAULTS UNDER
ANY AGREEMENTS, INDENTURES OR INSTRUMENTS UNDER WHICH THE COMPANY, ANY
SUBSIDIARY GUARANTOR OR ANY OTHER RESTRICTED SUBSIDIARY THEN HAS OUTSTANDING
INDEBTEDNESS IN EXCESS OF $5,000,000 IN THE AGGREGATE AND, IF NOT ALREADY
MATURED AT ITS FINAL MATURITY IN ACCORDANCE WITH ITS TERMS, SUCH INDEBTEDNESS
SHALL HAVE BEEN ACCELERATED;

 

(V)                                 EXCEPT AS PERMITTED BY THIS INDENTURE, ANY
SUBSIDIARY GUARANTEE SHALL FOR ANY REASON CEASE TO BE, OR BE ASSERTED IN WRITING
BY ANY SUBSIDIARY GUARANTOR OR THE COMPANY NOT TO BE, IN FULL FORCE AND EFFECT,
AND ENFORCEABLE IN ACCORDANCE WITH ITS TERMS;

 

(VI)                              ONE OR MORE JUDGMENTS, ORDERS OR DECREES FOR
THE PAYMENT OF MONEY IN EXCESS OF $5,000,000, EITHER INDIVIDUALLY OR IN THE
AGGREGATE (NET OF AMOUNTS COVERED BY REPUTABLE AND CREDIT WORTHY INSURANCE
COMPANY, OR BY BOND, SURETY OR SIMILAR INSTRUMENT) SHALL BE ENTERED AGAINST THE
COMPANY, ANY SUBSIDIARY GUARANTOR OR ANY OTHER RESTRICTED SUBSIDIARY OR ANY OF
THEIR RESPECTIVE PROPERTIES AND WHICH JUDGMENTS, ORDERS OR DECREES ARE NOT PAID,
DISCHARGED, BONDED OR STAYED FOR A PERIOD OF 60 DAYS AFTER THEIR ENTRY;

 

(VII)                           ANY HOLDER OR HOLDERS OF AT LEAST $5,000,000 IN
AGGREGATE PRINCIPAL AMOUNT OF INDEBTEDNESS OF THE COMPANY, ANY SUBSIDIARY
GUARANTOR OR ANY OTHER RESTRICTED SUBSIDIARY AFTER A DEFAULT UNDER SUCH
INDEBTEDNESS SHALL NOTIFY THE TRUSTEE OF THE INTENDED SALE OR DISPOSITION OF ANY
ASSETS OF THE COMPANY, ANY SUBSIDIARY GUARANTOR OR ANY OTHER RESTRICTED
SUBSIDIARY WITH AN AGGREGATE FAIR MARKET VALUE (AS DETERMINED IN GOOD FAITH BY
THE COMPANY’S BOARD OF DIRECTORS) OF AT LEAST $500,000 THAT HAVE BEEN PLEDGED TO
OR FOR THE BENEFIT OF SUCH HOLDER OR HOLDERS TO SECURE SUCH INDEBTEDNESS OR
SHALL COMMENCE PROCEEDINGS, OR TAKE ANY ACTION (INCLUDING BY WAY OF SET OFF), TO
RETAIN IN SATISFACTION OF SUCH INDEBTEDNESS OR TO COLLECT ON, SEIZE, DISPOSE OF
OR APPLY IN SATISFACTION OF SUCH INDEBTEDNESS, SUCH ASSETS OF THE COMPANY, ANY
SUBSIDIARY GUARANTOR OR ANY OTHER RESTRICTED SUBSIDIARY (INCLUDING FUNDS ON
DEPOSIT OR HELD PURSUANT TO LOCK-BOX AND OTHER SIMILAR ARRANGEMENTS);

 

(VIII)                        THERE SHALL HAVE BEEN THE ENTRY BY A COURT OF
COMPETENT JURISDICTION OF (A) A DECREE OR ORDER FOR RELIEF IN RESPECT OF THE
COMPANY, ANY SUBSIDIARY GUARANTOR OR ANY OTHER RESTRICTED SUBSIDIARY IN AN
INVOLUNTARY CASE OR PROCEEDING UNDER ANY APPLICABLE BANKRUPTCY LAW OR (B) A
DECREE OR ORDER ADJUDGING THE COMPANY, ANY SUBSIDIARY GUARANTOR OR ANY OTHER
RESTRICTED SUBSIDIARY BANKRUPT OR INSOLVENT, OR SEEKING REORGANIZATION,
ARRANGEMENT, ADJUSTMENT OR COMPOSITION OF OR IN RESPECT OF THE COMPANY, ANY
SUBSIDIARY GUARANTOR OR ANY OTHER RESTRICTED SUBSIDIARY UNDER ANY APPLICABLE
FEDERAL OR STATE LAW, OR APPOINTING A CUSTODIAN, RECEIVER, LIQUIDATOR, ASSIGNEE,
TRUSTEE, SEQUESTRATOR (OR OTHER SIMILAR OFFICIAL) OF THE COMPANY, ANY SUBSIDIARY
GUARANTOR OR ANY OTHER RESTRICTED SUBSIDIARY OR OF ANY SUBSTANTIAL PART OF THEIR
RESPECTIVE PROPERTIES, OR ORDERING THE WINDING UP OR LIQUIDATION OF THEIR
AFFAIRS, AND ANY SUCH DECREE OR ORDER FOR RELIEF SHALL CONTINUE TO BE IN EFFECT,
OR ANY SUCH OTHER DECREE OR ORDER SHALL BE UNSTAYED AND IN EFFECT, FOR A PERIOD
OF 60 DAYS; OR

 

44

--------------------------------------------------------------------------------


 

(IX)                                (A) THE COMPANY, ANY SUBSIDIARY GUARANTOR OR
ANY OTHER RESTRICTED SUBSIDIARY COMMENCES A VOLUNTARY CASE OR PROCEEDING UNDER
ANY APPLICABLE BANKRUPTCY LAW OR ANY OTHER CASE OR PROCEEDING TO BE ADJUDICATED
BANKRUPT OR INSOLVENT, (B) THE COMPANY, ANY SUBSIDIARY GUARANTOR OR ANY OTHER
RESTRICTED SUBSIDIARY CONSENTS TO THE ENTRY OF A DECREE OR ORDER FOR RELIEF IN
RESPECT OF THE COMPANY, SUCH SUBSIDIARY GUARANTOR OR SUCH RESTRICTED SUBSIDIARY
IN AN INVOLUNTARY CASE OR PROCEEDING UNDER ANY APPLICABLE BANKRUPTCY LAW OR TO
THE COMMENCEMENT OF ANY BANKRUPTCY OR INSOLVENCY CASE OR PROCEEDING AGAINST IT,
(C) THE COMPANY, ANY SUBSIDIARY GUARANTOR OR ANY OTHER RESTRICTED SUBSIDIARY
FILES A PETITION OR ANSWER OR CONSENT SEEKING REORGANIZATION OR RELIEF UNDER ANY
APPLICABLE FEDERAL OR STATE LAW, (D) THE COMPANY, ANY SUBSIDIARY GUARANTOR OR
ANY OTHER RESTRICTED SUBSIDIARY (X) CONSENTS TO THE FILING OF SUCH PETITION OR
THE APPOINTMENT OF OR TAKING POSSESSION BY, A CUSTODIAN, RECEIVER, LIQUIDATOR,
ASSIGNEE, TRUSTEE, SEQUESTRATOR OR OTHER SIMILAR OFFICIAL OF THE COMPANY, SUCH
SUBSIDIARY GUARANTOR OR SUCH RESTRICTED SUBSIDIARY OR OF ANY SUBSTANTIAL PART OF
THEIR RESPECTIVE PROPERTY, (Y) MAKES AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS
OR (Z) ADMITS IN WRITING ITS INABILITY TO PAY ITS DEBTS GENERALLY AS THEY BECOME
DUE OR (E) THE COMPANY, ANY SUBSIDIARY GUARANTOR OR ANY OTHER RESTRICTED
SUBSIDIARY TAKES ANY CORPORATE ACTION IN FURTHERANCE OF ANY SUCH ACTIONS IN THIS
PARAGRAPH (IX).

 


(B)                                 ANY NOTICE OF DEFAULT DELIVERED TO THE
COMPANY BY THE TRUSTEE OR BY HOLDERS OF NOTES WITH A COPY TO THE TRUSTEE MUST
SPECIFY THE DEFAULT, DEMAND THAT IT BE REMEDIED AND STATE THAT THE NOTICE IS A
“NOTICE OF DEFAULT.”


 


SECTION 6.02.                                                                
ACCELERATION.

 


(A)                                  IF ANY EVENT OF DEFAULT (OTHER THAN AN
EVENT OF DEFAULT SPECIFIED IN SECTION 6.01(A)(VIII) OR (IX)) OCCURS AND IS
CONTINUING, THE TRUSTEE OR THE HOLDERS OF AT LEAST 25% IN AGGREGATE PRINCIPAL
AMOUNT OF THE THEN OUTSTANDING NOTES MAY, AND THE TRUSTEE AT THE REQUEST OF SUCH
HOLDERS SHALL, DECLARE ALL THE NOTES TO BE DUE AND PAYABLE IMMEDIATELY;
PROVIDED, HOWEVER, THAT IF ANY INDEBTEDNESS IS OUTSTANDING PURSUANT TO THE
CREDIT AGREEMENT UPON A DECLARATION OF ACCELERATION OF THE NOTES, THE PRINCIPAL
AND INTEREST ON THE NOTES WILL NOT BE PAYABLE UNTIL THE EARLIER OF (1) THE DAY
WHICH IS FIVE BUSINESS DAYS AFTER NOTICE OF ACCELERATION IS GIVEN TO THE COMPANY
AND THE REPRESENTATIVE OF THE LENDERS UNDER THE CREDIT AGREEMENT, AND (2) THE
DATE OF ACCELERATION OF THE INDEBTEDNESS UNDER THE CREDIT AGREEMENT. 
NOTWITHSTANDING THE FOREGOING, IN THE CASE OF AN EVENT OF DEFAULT ARISING FROM
THE EVENTS SPECIFIED IN SECTION 6.01(A)(VIII) OR (IX), THE PRINCIPAL OF,
PREMIUM, IF ANY, AND ANY ACCRUED AND UNPAID INTEREST ON ALL OUTSTANDING NOTES
SHALL IPSO FACTO BECOME IMMEDIATELY DUE AND PAYABLE WITHOUT FURTHER ACTION OR
NOTICE.


 


(B)                                 IN THE EVENT OF A DECLARATION OF
ACCELERATION OF THE NOTES BECAUSE AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING AS A RESULT OF THE ACCELERATION OF ANY INDEBTEDNESS DESCRIBED IN
SECTION 6.01(A)(IV), THE DECLARATION OF ACCELERATION OF THE NOTES SHALL BE
AUTOMATICALLY ANNULLED IF THE HOLDERS OF ANY INDEBTEDNESS DESCRIBED IN
SECTION 6.01(A)(IV) HAVE RESCINDED THE DECLARATION OF ACCELERATION IN RESPECT OF
SUCH INDEBTEDNESS WITHIN 15 BUSINESS DAYS OF THE DATE OF SUCH DECLARATION AND IF
(A) THE ANNULMENT OF THE ACCELERATION OF THE NOTES WOULD NOT CONFLICT WITH ANY
JUDGMENT OR DECREE OF A COURT OF COMPETENT JURISDICTION, AND (B) ALL EXISTING
EVENTS OF DEFAULT, EXCEPT NON-PAYMENT OF PRINCIPAL OR INTEREST ON THE NOTES THAT
BECAME DUE SOLELY BECAUSE OF THE ACCELERATION OF THE NOTES, HAVE BEEN CURED OR
WAIVED.


 


45

--------------------------------------------------------------------------------



 


(C)                                  THE HOLDERS OF A MAJORITY IN AGGREGATE
PRINCIPAL AMOUNT OF THE THEN OUTSTANDING NOTES BY NOTICE TO THE TRUSTEE MAY
RESCIND ANY DECLARATION OF ACCELERATION OF SUCH NOTES AND ITS CONSEQUENCES IF
THE RESCISSION WOULD NOT CONFLICT WITH ANY JUDGMENT OR DECREE AND IF ALL
EXISTING DEFAULTS AND EVENTS OF DEFAULT (OTHER THAN THE NONPAYMENT OF PRINCIPAL
OR PREMIUM, IF ANY, OR INTEREST ON, THE NOTES WHICH SHALL HAVE BECOME DUE BY
SUCH DECLARATION) SHALL HAVE BEEN CURED OR WAIVED.


 


SECTION 6.03.                                                                
OTHER REMEDIES.

 

If an Event of Default occurs and is continuing, the Trustee may pursue any
available remedy to collect the payment of principal of, or premium, if any, or
interest on, the Notes or to enforce the performance of any provision of the
Notes or this Indenture.  The Trustee may maintain a proceeding even if it does
not possess any of the Notes or does not produce any of them in the proceeding. 
A delay or omission by the Trustee or any Holder in exercising any right or
remedy accruing upon an Event of Default shall not impair the right or remedy or
constitute a waiver of or acquiescence in the Event of Default.  All remedies
are cumulative to the extent permitted by law.

 


SECTION 6.04.                                                                
WAIVER OF PAST DEFAULTS.

 

The Holders of a majority in aggregate principal amount of the Notes then
outstanding by notice to the Trustee may on behalf of the Holders of all of the
Notes waive any existing Default or Event of Default and its consequences under
this Indenture except (i) a continuing Default or Event of Default in the
payment of the principal of, or premium, if any, or interest on, the Notes
(which may only be waived with the consent of each Holder of Notes affected), or
(ii) in respect of a covenant or provision which under this Indenture cannot be
modified or amended without the consent of the Holder of each Note outstanding. 
Upon any such waiver, such Default shall cease to exist, and any Event of
Default arising therefore shall deemed to have been cured for every purpose of
this Indenture; provided that no such waiver shall extend to any subsequent or
other Default or impair any right consequent thereon.

 


SECTION 6.05.                                                                
CONTROL BY MAJORITY OF HOLDERS.

 

Subject to Section 7.01(e), the Holders of a majority in aggregate principal
amount of the outstanding Notes may direct the time, method and place of
conducting any proceeding for any remedy available to the Trustee or exercising
any trust or power conferred on it by this Indenture.  However, the Trustee may
refuse to follow any direction that conflicts with law or this Indenture, that
the Trustee determines may be unduly prejudicial to the rights of other Holders,
or would involve the Trustee in personal liability.

 


SECTION 6.06.                                                                
LIMITATION OF SUITS BY HOLDERS.

 

A Holder may pursue a remedy with respect to this Indenture or the Notes only
if:  (1) the Holder gives to the Trustee notice of a continuing Event of
Default; (2) the Holders of at least 25% in principal amount of the then
outstanding Notes make a request to the Trustee to pursue the remedy; (3) such
Holder or Holders offer to the Trustee indemnity satisfactory to the Trustee
against any loss liability or expense; (4) the Trustee does not comply with the
request

 

46

--------------------------------------------------------------------------------


 

within 60 days after receipt of the request and the offer of indemnity; and
(5) during such 60-day period the Holders of a majority in aggregate principal
amount of the then outstanding Notes do not give the Trustee a direction
inconsistent with the request.  A Holder may not use this Indenture to prejudice
the rights of another Holder or to obtain a preference or priority over another
Holder.  Holders of the Notes may not enforce this Indenture, except as provided
herein.

 


SECTION 6.07.                                                                
RIGHTS OF HOLDERS TO RECEIVE PAYMENT.

 

Notwithstanding any other provision of this Indenture, but subject to Article X,
the right of any Holder to receive payment of principal of, and premium, if any,
and interest on, a Note, on or after a respective due date expressed in the
Note, or to bring suit for the enforcement of any such payment on or after such
respective date, shall not be impaired or affected without the consent of the
Holder.

 


SECTION 6.08.                                                                
COLLECTION SUIT BY TRUSTEE.

 

If an Event of Default specified in Section 6.01(a)(i) or (a)(ii) occurs and is
continuing, the Trustee is authorized to recover judgment in its own name and as
trustee of an express trust against the Company for (i) the principal, premium,
if any, and interest remaining unpaid on the Notes, (ii) interest on overdue
principal and premium, if any, and, to the extent lawful, interest, and (iii)
such further amount as shall be sufficient to cover the costs and expenses of
collection, including the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel (“Trustee Expenses”).

 


SECTION 6.09.                                                                
TRUSTEE MAY FILE PROOFS OF CLAIM.

 

The Trustee may file such proofs of claim and other papers or documents as may
be necessary or advisable to have the claims of the Trustee (including any claim
for Trustee Expenses and for amounts due under Section 7.07) and the Holders
allowed in any Insolvency or Liquidation Proceeding relative to the Company (or
any other obligor upon the Notes), its creditors or its property and shall be
entitled and empowered to collect, receive and distribute to Holders any money
or other property payable or deliverable on any such claims and each Holder
authorizes any Custodian in any such Insolvency or Liquidation Proceeding to
make such payments to the Trustee, and if the Trustee shall consent to the
making of such payments directly to the Holders any such Custodian is hereby
authorized to make such payments directly to the Holders, and to pay to the
Trustee any amount due to it hereunder for Trustee Expenses, and any other
amounts due the Trustee under Section 7.07; provided, however, that the Trustee
shall not be authorized to (i) consent to, accept or adopt on behalf of any
Holder any plan of reorganization, arrangement, adjustment or composition
affecting the Notes or the rights of any Holder, or (ii) vote in respect of the
claim of any Holder in any such Insolvency or Liquidation Proceeding.  To the
extent that the payment of any such Trustee Expenses, and any other amounts due
the Trustee under Section 7.07 out of the estate in any such proceeding, shall
be denied for any reason, payment of the same shall be secured by a Lien on, and
shall be paid out of, any and all distributions, dividends, money, securities
and other properties which the Holders may be entitled to receive in such
proceeding, whether in liquidation or under any plan of reorganization or
arrangement or otherwise.

 

47

--------------------------------------------------------------------------------


 


SECTION 6.10.                                                                
PRIORITIES.

 

If the Trustee collects any money pursuant to this Article VI, it shall pay out
the money in the following order:

 

First:                                                   to the Trustee for
Trustee Expenses and for amounts due under Section 7.07;

 

Second:                                   to the holders of Senior Debt to the
extent required by Article X;

 

Third:                                              to Holders for amounts due
and unpaid on the Notes for principal, premium, if any, and interest, ratably,
without preference or priority of any kind, according to the amounts due and
payable on the Notes for principal, premium, if any, and interest, respectively;
and

 

Fourth:                                       to the Company or to such party as
a court of competent jurisdiction shall direct.

 

The Trustee may fix a record date and payment date for any payment to Holders.

 


SECTION 6.11.                                                                
UNDERTAKING FOR COSTS.

 

In any suit for the enforcement of any right or remedy under this Indenture or
in any suit against the Trustee for any action taken or omitted by it as a
Trustee, a court in its discretion may require the filing by any party litigant
in the suit of an undertaking to pay the costs of the suit, and the court in its
discretion may assess reasonable costs, including reasonable attorneys’ fees and
expenses, against any party litigant in the suit, having due regard to the
merits and good faith of the claims or defenses made by the party litigant. 
This Section 6.11 does not apply to a suit by the Trustee, a suit by a Holder
pursuant to Section 6.07, or a suit by Holders of more than 10% in principal
amount of the then outstanding Notes.

 


ARTICLE VII


 


TRUSTEE


 


SECTION 7.01.                                                                
DUTIES OF TRUSTEE.

 


(A)                                  IF AN EVENT OF DEFAULT OCCURS (AND HAS NOT
BEEN CURED) THE TRUSTEE SHALL (I) EXERCISE THE RIGHTS AND POWERS VESTED IN IT BY
THIS INDENTURE, AND (II) USE THE SAME DEGREE OF CARE AND SKILL IN EXERCISING
SUCH RIGHTS AND POWERS AS A PRUDENT MAN WOULD EXERCISE OR USE UNDER THE
CIRCUMSTANCES IN THE CONDUCT OF HIS OWN AFFAIRS.


 


(B)                                 EXCEPT DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT:  (I) THE TRUSTEE’S DUTIES SHALL BE DETERMINED SOLELY BY THE EXPRESS
PROVISIONS OF THIS INDENTURE AND THE TRUSTEE NEED PERFORM ONLY THOSE DUTIES THAT
ARE SPECIFICALLY SET FORTH IN THIS INDENTURE AND NO OTHERS, AND NO IMPLIED
COVENANTS OR OBLIGATIONS SHALL BE READ INTO THIS INDENTURE AGAINST THE TRUSTEE;
AND (II) IN THE ABSENCE OF BAD FAITH ON ITS PART, THE TRUSTEE MAY CONCLUSIVELY
RELY, AS TO THE TRUTH OF THE


 


48

--------------------------------------------------------------------------------



 

statements and the correctness of the opinions expressed therein, upon
certificates or opinions furnished to the Trustee and conforming to the
requirements of this Indenture.  However, in the case of any such certificates
or opinions which by any provision hereof are specifically required to be
furnished to the Trustee, the Trustee shall be under a duty to examine the same
to determine whether or not they conform to the requirements of this Indenture
(but need not confirm or investigate the accuracy of mathematical calculations
or other facts stated therein).


 


(C)                                  THE TRUSTEE SHALL NOT BE RELIEVED FROM
LIABILITY FOR ITS OWN NEGLIGENT ACTION, ITS OWN NEGLIGENT FAILURE TO ACT, OR ITS
OWN WILLFUL MISCONDUCT, EXCEPT THAT:  (I) THIS SECTION 7.01(C) DOES NOT LIMIT
THE EFFECT OF SECTION 7.01(B); (II) THE TRUSTEE SHALL NOT BE LIABLE FOR ANY
ERROR OF JUDGMENT MADE IN GOOD FAITH BY A TRUST OFFICER, UNLESS IT IS PROVED
THAT THE TRUSTEE WAS NEGLIGENT IN ASCERTAINING THE PERTINENT FACTS; AND
(III) THE TRUSTEE SHALL NOT BE LIABLE WITH RESPECT TO ANY ACTION IT TAKES OR
OMITS TO TAKE IN GOOD FAITH IN ACCORDANCE WITH A DIRECTION IT RECEIVES PURSUANT
TO SECTION 6.05.


 


(D)                                 EVERY PROVISION OF THIS INDENTURE THAT IN
ANY WAY RELATES TO THE TRUSTEE SHALL BE SUBJECT TO PARAGRAPHS (A), (B) AND (C)
OF THIS SECTION.


 


(E)                                  NO PROVISION OF THIS INDENTURE SHALL
REQUIRE THE TRUSTEE TO EXPEND OR RISK ITS OWN FUNDS OR INCUR ANY LIABILITY.  THE
TRUSTEE SHALL BE UNDER NO OBLIGATION TO EXERCISE ANY OF ITS RIGHTS AND POWERS
UNDER THIS INDENTURE AT THE REQUEST OF ANY HOLDERS UNLESS SUCH HOLDERS SHALL
HAVE OFFERED TO THE TRUSTEE SECURITY AND INDEMNITY SATISFACTORY TO IT AGAINST
ANY LOSS, LIABILITY OR EXPENSE.


 


(F)                                    THE TRUSTEE SHALL NOT BE LIABLE FOR
INTEREST ON ANY MONEY RECEIVED BY IT EXCEPT AS IT MAY AGREE IN WRITING WITH THE
COMPANY.  MONEY HELD IN TRUST BY THE TRUSTEE NEED NOT BE SEGREGATED FROM OTHER
FUNDS EXCEPT TO THE EXTENT REQUIRED BY LAW.


 


(G)                                 THE TRUSTEE SHALL NOT BE CHARGED WITH
KNOWLEDGE OF ANY EVENT OF DEFAULT DESCRIBED IN SECTION 6.01(A)(III), (IV), (V),
(VI), (VII), (VIII) OR (IX) HEREOF UNLESS A TRUST OFFICER OF THE TRUSTEE SHALL
HAVE ACTUAL KNOWLEDGE OF SUCH EVENT OF DEFAULT.


 


SECTION 7.02.                                                                
RIGHTS OF TRUSTEE.

 


(A)                                  THE TRUSTEE MAY CONCLUSIVELY RELY ON AND
SHALL BE PROTECTED IN ACTING OR REFRAINING FROM ACTING ON ANY DOCUMENT IT
BELIEVES TO BE GENUINE AND TO HAVE BEEN SIGNED OR PRESENTED BY THE PROPER
PERSON.  THE TRUSTEE NEED NOT INVESTIGATE ANY FACT OR MATTER STATED IN ANY SUCH
DOCUMENT.


 


(B)                                 BEFORE THE TRUSTEE ACTS OR REFRAINS FROM
ACTING, IT MAY REQUIRE AN OFFICERS’ CERTIFICATE OR AN OPINION OF COUNSEL, OR
BOTH.  THE TRUSTEE SHALL NOT BE LIABLE FOR ANY ACTION IT TAKES OR OMITS TO TAKE
IN GOOD FAITH IN RELIANCE ON SUCH OFFICERS’ CERTIFICATE OR OPINION OF COUNSEL;
PROVIDED THAT SUCH ACTION OR OMISSION DOES NOT CONSTITUTE GROSS NEGLIGENCE.  THE
TRUSTEE MAY CONSULT WITH COUNSEL OF ITS SELECTION AND ADVICE OF SUCH COUNSEL OR
ANY OPINION OF COUNSEL SHALL BE FULL AND COMPLETE AUTHORIZATION AND PROTECTION
IN RESPECT OF ANY ACTION TAKEN, SUFFERED OR OMITTED BY IT UNDER THIS INDENTURE
IN GOOD FAITH AND IN RELIANCE ON SUCH ADVICE OR OPINION.


 


49

--------------------------------------------------------------------------------



 


(C)                                  THE TRUSTEE MAY ACT THROUGH AGENTS OR
ATTORNEYS AND SHALL NOT BE RESPONSIBLE FOR THE MISCONDUCT OR NEGLIGENCE OF ANY
AGENT APPOINTED WITH DUE CARE.


 


(D)                                 THE TRUSTEE SHALL NOT BE LIABLE FOR ANY
ACTION IT TAKES OR OMITS IN GOOD FAITH THAT IT BELIEVES TO BE AUTHORIZED OR
WITHIN ITS RIGHTS OR POWERS.


 


(E)                                  UNLESS OTHERWISE SPECIFICALLY PROVIDED IN
THIS INDENTURE, ANY DEMAND, REQUEST, DIRECTION OR NOTICE FROM THE COMPANY SHALL
BE SUFFICIENT IF SIGNED BY AN OFFICER OF THE COMPANY.


 

The rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and each agent, custodian and other Person employed to act hereunder.

 


SECTION 7.03.                                                                
INDIVIDUAL RIGHTS OF TRUSTEE.

 

The Trustee in its individual or any other capacity may become the owner or
pledgee of Notes and may otherwise deal with the Company or any of its
Affiliates with the same rights it would have if it were not Trustee.  However,
if the Trustee acquires any conflicting interest it must eliminate such conflict
within 90 days, apply to the Commission for permission to continue as Trustee,
or resign.  Each Agent shall have the same rights as the Trustee under this
Section 7.03.

 


SECTION 7.04.                                                                
TRUSTEE’S DISCLAIMER.

 

The Trustee shall not be responsible for and makes no representation as to the
validity or adequacy of this Indenture or the Notes; it shall not be accountable
for the Company’s use of the proceeds from the Notes or for any money paid to
the Company or upon the Company’s direction under any provisions of this
Indenture; it shall not be responsible for the use or application of any money
that any Paying Agent other than the Trustee receives; and it shall not be
responsible for any statement or recital in this Indenture or any statement in
the Notes or any other document executed in connection with the sale of the
Notes or pursuant to this Indenture other than its certificate of
authentication.

 


SECTION 7.05.                                                                
NOTICE TO HOLDERS OF DEFAULTS AND EVENTS OF DEFAULT.

 

If a Default or Event of Default occurs and is continuing and if it is known to
the Trustee, the Trustee shall mail to Holders a notice of the Default or Event
of Default within 90 days after it occurs.  Except in the case of a Default or
Event of Default in payment on any Note (including any failure to redeem Notes
called for redemption or any failure to purchase Notes tendered pursuant to an
Offer that are required to be purchased by the terms of this Indenture), the
Trustee may withhold the notice if and so long as a committee of its Trust
Officers determines in good faith that withholding such notice is in the
Holders’ interests.

 

50

--------------------------------------------------------------------------------


 


SECTION 7.06.                                                                
REPORTS BY TRUSTEE TO HOLDERS.

 

Within 60 days after each May 15, beginning with May 15, 2004, the Trustee shall
mail to Holders a brief report dated as of such reporting date that complies
with Section 313(a) of the TIA (but if no event described in Section 313(a) of
the TIA has occurred within the twelve months preceding the reporting date, no
report need be transmitted).  The Trustee also shall comply with
Section 313(b)(2) of the TIA.  The Trustee shall also transmit by mail all
reports as required by Section 313(c) of the TIA.

 

Commencing at the time this Indenture is qualified under the TIA, a copy of each
report at the time of its mailing to Holders shall be filed with the Commission
and each stock exchange on which the Notes are listed.  The Company shall
promptly notify the Trustee when the Notes are listed on any stock exchange and
of any delisting thereof.

 


SECTION 7.07.                                                                
COMPENSATION AND INDEMNITY.

 

The Company shall pay to the Trustee from time to time such compensation as
shall be agreed in writing by the Company and the Trustee for its services
hereunder.  The Trustee’s compensation shall not be limited by any law on
compensation of a trustee of an express trust.  The Company shall reimburse the
Trustee upon request for all reasonable disbursements, advances and expenses it
incurs or makes in addition to the compensation for its services.  Such expenses
shall include the reasonable compensation, disbursements and expenses of the
Trustee’s agents and counsel.

 

The Company shall indemnify the Trustee against any and all losses, liabilities
or expenses (including, without limitation, reasonable attorney’s fees and
expenses) the Trustee incurs arising out of or in connection with the acceptance
or administration of its duties under this Indenture, except as set forth
below.  The Trustee shall notify the Company promptly of any claim for which it
may seek indemnity; provided, however, that failure by the Trustee to provide
the Company with any such notice shall not relieve the Company of any of its
obligations under this Section 7.07. The Trustee shall cooperate in the defense
of any such claim.  The Trustee may have separate counsel and the Company shall
pay the reasonable fees and expenses of such counsel.  The Company need not pay
for any settlement made without its consent, which consent shall not be
unreasonably withheld.

 

The Company’s obligations under this Section 7.07 shall survive the satisfaction
and discharge of this Indenture.  The Company need not reimburse any expense or
indemnify against any loss or liability the Trustee incurs through negligence or
bad faith.

 

To secure payment of the Company’s obligations under this Section 7.07, the
Trustee shall have a Lien prior to the Notes on all money or property the
Trustee holds or collects, except that held in trust or as security to pay
principal of, and premium, if any, and interest on, particular Notes.  Such Lien
shall survive the satisfaction and discharge of this Indenture.

 

When the Trustee incurs expenses or renders services after an Event of Default
specified in Section 6.01(a)(viii) or (ix) occurs, the expenses and the
compensation for the services (including the fees and expenses of its agents and
counsel) are intended to constitute administrative

 

51

--------------------------------------------------------------------------------


 

expenses under any Bankruptcy Law without any need to demonstrate substantial
contribution under Bankruptcy Law.

 

The Company and the Subsidiary Guarantors’ payment obligations pursuant to this
Section 7.07 shall survive the resignation and removal of the Trustee and the
discharge of this Indenture.

 


SECTION 7.08.                                                                
REPLACEMENT OF TRUSTEE.

 

A resignation or removal of the Trustee and appointment of a successor Trustee
shall become effective only upon the successor Trustee’s acceptance of
appointment as provided in this Section 7.08.

 

The Trustee may resign and be discharged from the trust hereby created by so
notifying the Company.  The Holders of a majority in aggregate principal amount
of the then outstanding Notes may remove the Trustee by so notifying the Trustee
and the Company.  The Company may remove the Trustee if:  (i) the Trustee fails
to comply with Section 7.10; (ii) the Trustee is adjudged a bankrupt or an
insolvent or an order for relief is entered with respect to the Trustee under
any Bankruptcy Law; (iii) a Custodian or public officer takes charge of the
Trustee or its property; or (iv) the Trustee becomes incapable of performing the
services of the Trustee hereunder.

 

If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Company shall promptly appoint a successor Trustee;
provided that the Holders of a majority in aggregate principal amount of the
then outstanding Notes may appoint a successor Trustee to replace any successor
Trustee appointed by Company.

 

If a successor Trustee does not take office within 60 days after the retiring
Trustee resigns or is removed, the retiring Trustee, the Company or the Holders
of at least 10% in principal amount of the then outstanding Notes may petition,
at the expense of the Company, any court of competent jurisdiction for the
appointment of a successor Trustee.

 

If the Trustee fails to comply with Section 7.10, any Holder may petition any
court of competent jurisdiction for the removal of the Trustee and the
appointment of a successor Trustee.

 

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Company.  Thereupon, the resignation or removal of
the retiring Trustee shall become effective and the successor Trustee shall have
all the rights, powers and duties of the Trustee under this Indenture.  The
successor Trustee shall mail a notice of its appointment to Holders.  The
retiring Trustee shall promptly transfer all property it holds as Trustee to the
successor Trustee; provided that all sums owing to the retiring Trustee
hereunder have been paid.  Notwithstanding replacement of the Trustee pursuant
to this Section 7.08, the Company’s obligations under Section 7.07 shall
continue for the retiring Trustee’s benefit with respect to expenses and
liabilities relating to the retiring Trustee’s activities prior to being
replaced.

 

52

--------------------------------------------------------------------------------


 


SECTION 7.09.                                                                
SUCCESSOR TRUSTEE BY MERGER, ETC.


 

If the Trustee consolidates, merges or converts into, or transfers all or
substantially all of its corporate trust business to, another corporation, the
successor corporation without any further act shall be the successor Trustee.

 


SECTION 7.10.                                                                
ELIGIBILITY; DISQUALIFICATION.

 

The Trustee shall at all times (i) be a corporation organized and doing business
under the laws of the United States of America, of any state thereof, or the
District of Columbia authorized under such laws to exercise corporate trust
powers, (ii) be subject to supervision or examination by federal or state
authority, (iii) have a combined capital and surplus of at least $50 million as
set forth in its most recently published annual report of condition, and
(iv) satisfy the requirements of Sections 310(a)(1), (2) and (5) of the TIA. 
The Trustee is subject to Section 310(b) of the TIA.

 


SECTION 7.11.                                                                
PREFERENTIAL COLLECTION OF CLAIMS AGAINST COMPANY.

 

The Trustee is subject to Section 311(a) of the TIA, excluding any creditor
relationship listed in Section 311(b) of the TIA.  A Trustee who has resigned or
been removed shall be subject to Section 311(a) of the TIA to the extent
indicated therein.

 


ARTICLE VIII


 


DISCHARGE OF INDENTURE


 


SECTION 8.01.                                                                
DISCHARGE OF LIABILITY ON NOTES; DEFEASANCE.

 


(A)                                  SUBJECT TO SECTIONS 8.01(C), 8.02 AND 8.06,
THIS INDENTURE SHALL CEASE TO BE OF ANY FURTHER EFFECT AFTER (I) EITHER THE
COMPANY HAS DELIVERED TO THE TRUSTEE ALL OUTSTANDING NOTES (OTHER THAN NOTES
REPLACED PURSUANT TO SECTION 2.07) FOR CANCELLATION OR ALL OUTSTANDING NOTES
HAVE BECOME DUE AND PAYABLE AND THE COMPANY HAS IRREVOCABLY DEPOSITED WITH THE
TRUSTEE OR A PAYING AGENT MONEY AND/OR U.S. GOVERNMENT OBLIGATIONS IN AN AMOUNT
SUFFICIENT (WITHOUT REINVESTMENT THEREOF) TO PAY WHEN DUE ALL PRINCIPAL OF,
PREMIUM, IF ANY, AND INTEREST ON, ALL OUTSTANDING NOTES (OTHER THAN NOTES
REPLACED PURSUANT TO SECTION 2.07), AND (II) THE COMPANY PAYS ALL OTHER SUMS
PAYABLE UNDER THIS INDENTURE.


 


(B)                                 SUBJECT TO SECTIONS 8.01(C), 8.02, AND 8.06,
THE COMPANY AT ANY TIME MAY TERMINATE (I) ALL ITS OBLIGATIONS UNDER THIS
INDENTURE AND THE NOTES (“LEGAL DEFEASANCE OPTION”), OR (II) ITS OBLIGATIONS
UNDER SECTIONS 4.02, 4.03, 4.05, 4.06, 4.07, 4.08, 4.09, 4.10, 4.11, 4.13, 4.14,
4.15, 4.16, 4.17, 4.18, 4.19, 4.20, 4.21, ARTICLE V AND THE PROVISIONS OF
ARTICLE X (“COVENANT DEFEASANCE OPTION”).  THE COMPANY MAY EXERCISE ITS LEGAL
DEFEASANCE OPTION NOTWITHSTANDING ITS PRIOR EXERCISE OF ITS COVENANT DEFEASANCE
OPTION.


 

If the Company exercises its Legal Defeasance Option, payment of the Notes may
not be accelerated because of an Event of Default.  If the Company exercises its
Covenant Defeasance

 

53

--------------------------------------------------------------------------------


 

Option, payment of the Notes may not be accelerated because of an Event of
Default specified in Section 6.01(a)(iii), (iv), (v), (vi) or (vii).

 

Upon satisfaction of the conditions set forth in Section 8.02 and upon the
Company’s request (and at the Company’s expense), the Trustee shall acknowledge
in writing the discharge of those obligations that the Company has terminated.

 


(C)                                  NOTWITHSTANDING SECTIONS 8.01(A) AND (B),
THE COMPANY’S OBLIGATIONS UNDER SECTIONS 2.03, 2.04, 2.05, 2.06, 2.07, 4.01,
4.04, 7.07, 7.08, 8.04, 8.05 AND 8.06, AND THE OBLIGATIONS OF THE TRUSTEE AND
THE PAYING AGENT UNDER SECTION 8.04, SHALL SURVIVE UNTIL THE NOTES HAVE BEEN
PAID IN FULL.  THEREAFTER, THE COMPANY’S OBLIGATIONS UNDER SECTIONS 7.07 AND
8.05 AND THE OBLIGATIONS OF THE COMPANY, TRUSTEE AND PAYING AGENT UNDER
SECTION 8.04 SHALL SURVIVE.


 


SECTION 8.02.                                                                
CONDITIONS TO DEFEASANCE.

 

The Company may exercise its Legal Defeasance Option or its Covenant Defeasance
Option only if:  (i) the Company irrevocably deposits in trust with the Trustee
or a Paying Agent money and/or U.S. Government Obligations in an amount that, in
the opinion of a nationally recognized firm of independent accountants, is
sufficient (without reinvestment thereof) for payment in full of all principal
of, and premium, if any, and interest on, the Notes when due; provided, however,
that the Company may only make such deposit if Article X does not prohibit
payments on the Notes at the time of the deposit; (ii) 91 days have passed since
the Company’s irrevocable deposit pursuant to Section 8.02(i) (and no Default or
Event of Default specified in Section 6.01(a)(viii) or (ix) shall have occurred
at any time during such 91-day period); (iii) no other Default or Event of
Default shall have occurred and be continuing on the date of such deposit and
after giving effect to it; (iv) such deposit does not constitute a default under
any other agreement binding on the Company; (v) the Company delivers to the
Trustee an Opinion of Counsel to the effect that the trust resulting from the
deposit does not constitute, or is qualified as, a regulated investment company
under the Investment Company Act of 1940, as amended; (vi) in the case of a
Legal Defeasance Option, the Company shall have delivered to the Trustee an
Opinion of Counsel stating that (1) the Company has received from, or there has
been published by, the Internal Revenue Service a ruling, or (2) there has been
a change in applicable federal income tax law, in either case, to the effect
that, and based thereon such Opinion of Counsel shall confirm that, the Holders
will not recognize gain or loss for federal income tax purposes as a result of
such deposit, defeasance and discharge and will be subject to federal income tax
on the same amount, in the same manner and at the same time as would have been
the case if such deposit, defeasance and discharge had not occurred; (vii) in
the case of a Covenant Defeasance Option, the Company shall have delivered to
the Trustee an Opinion of Counsel to the effect that the Holders will not
recognize gain or loss for federal income tax purposes as a result of such
deposit and covenant defeasance and will be subject to federal income tax on the
same amount, in the same manner and at the same time as would have been the case
if such deposit and covenant defeasance had not occurred; and (viii) the Company
delivers to the Trustee an Officers’ Certificate and an Opinion of Counsel, each
stating that all conditions precedent to the defeasance and discharge of the
Notes contemplated by this Article VIII have been satisfied.

 

54

--------------------------------------------------------------------------------


 


SECTION 8.03.                                                                
APPLICATION OF TRUST MONEY.

 

The Trustee or Paying Agent shall hold in trust money and/or U.S. Government
Obligations deposited with it pursuant to this Article VIII.  The Trustee or
Paying Agent shall apply the deposited money and the money from U.S. Government
Obligations in accordance with this Indenture to the payment of principal of,
and premium, if any, and interest on, the Notes.  Money deposited with the
Trustee or a Paying Agent pursuant to this Article VIII shall not be subject to
the provisions of Article X.

 


SECTION 8.04.                                                                
REPAYMENT TO COMPANY.

 

After the Notes have been paid in full, the Trustee and the Paying Agent shall
promptly turn over to the Company any excess money or securities held by them.

 

Any money deposited with the Trustee or a Paying Agent pursuant to this
Article VIII for the payment of the principal of, premium, if any, or interest
on, any Note that remains unclaimed for two years after becoming due and payable
shall be paid to the Company on its written request; and the Holder of such Note
shall thereafter, as an unsecured general creditor, look only to the Company for
payment thereof, and all liability of the Trustee or such Paying Agent with
respect to such money shall cease; provided, however, that the Trustee or such
Paying Agent, before being required to make any such repayment, shall at the
expense of the Company cause to be published once, in The New York Times and The
Wall Street Journal (national edition), notice that such money remains unclaimed
and that, after a date specified therein, which shall not be less than 30 days
from the date of such notification or publication, any unclaimed balance of such
money then remaining will be repaid to the Company.

 


SECTION 8.05.                                                                
INDEMNITY FOR U.S. GOVERNMENT OBLIGATIONS.

 

The Company shall pay and shall indemnify the Trustee and any Paying Agent
against any tax, fee or other charge imposed on or assessed against cash and/or
U.S. Government Obligations deposited with it pursuant to this Article VIII or
the principal and interest received on such cash and/or U.S. Government
Obligations.

 


SECTION 8.06.                                                                
REINSTATEMENT.

 

If the Trustee or Paying Agent is unable to apply any money or U.S. Government
Obligations in accordance with this Article VIII by reason of any legal
proceeding or by reason of any order or judgment of any court or governmental
authority enjoining, restraining or otherwise prohibiting such application, the
Company’s obligations under this Indenture and the Notes shall be revived and
reinstated as though no deposit had occurred pursuant to this Article VIII until
such time as the Trustee or Paying Agent is permitted to apply all such money or
U.S. Government Obligations in accordance with this Article VIII; provided,
however, that if the Company has made any payment of principal of, or premium,
if any, or interest on, any Notes because of the reinstatement of its
obligations under this Indenture and the Notes, the Company shall be subrogated
to the Holders’ rights to receive such payment from the money or U.S. Government
Obligations held by the Trustee or Paying Agent.

 

55

--------------------------------------------------------------------------------


 


ARTICLE IX


 


AMENDMENTS


 


SECTION 9.01.                                                                
AMENDMENTS AND SUPPLEMENTS PERMITTED WITHOUT CONSENT OF HOLDERS.


 


(A)                                  NOTWITHSTANDING SECTION 9.02, THE COMPANY
AND THE TRUSTEE MAY AMEND OR SUPPLEMENT THIS INDENTURE OR THE NOTES WITHOUT THE
CONSENT OF ANY HOLDER TO:  (I) CURE ANY AMBIGUITY, DEFECT OR INCONSISTENCY;
(II) PROVIDE FOR UNCERTIFICATED NOTES IN ADDITION TO OR IN PLACE OF CERTIFICATED
NOTES; (III) PROVIDE FOR THE ASSUMPTION OF THE COMPANY’S OBLIGATIONS TO THE
HOLDERS IN THE EVENT OF ANY DISPOSITION INVOLVING THE COMPANY THAT IS PERMITTED
UNDER ARTICLE V IN WHICH THE COMPANY IS NOT THE SURVIVING PERSON; (IV) MAKE ANY
CHANGE THAT WOULD (1) PROVIDE ANY ADDITIONAL RIGHTS OR BENEFITS TO HOLDERS OR
(2) NOT ADVERSELY AFFECT THE INTERESTS OF ANY HOLDER; OR (V) COMPLY WITH THE
REQUIREMENTS OF THE COMMISSION IN ORDER TO EFFECT OR MAINTAIN THE QUALIFICATION
OF THIS INDENTURE UNDER THE TIA.


 


(B)                                 UPON THE COMPANY’S REQUEST, AFTER RECEIPT BY
THE TRUSTEE OF A RESOLUTION OF THE BOARD OF DIRECTORS AUTHORIZING THE EXECUTION
OF ANY AMENDED OR SUPPLEMENTAL INDENTURE, THE TRUSTEE SHALL JOIN WITH THE
COMPANY IN THE EXECUTION OF ANY AMENDED OR SUPPLEMENTAL INDENTURE AUTHORIZED OR
PERMITTED BY THE TERMS OF THIS INDENTURE AND TO MAKE ANY FUTURE APPROPRIATE
AGREEMENTS AND STIPULATIONS THAT MAY BE CONTAINED IN ANY SUCH AMENDED OR
SUPPLEMENTAL INDENTURE, BUT THE TRUSTEE SHALL NOT BE OBLIGATED TO ENTER INTO AN
AMENDED OR SUPPLEMENTAL INDENTURE THAT AFFECTS ITS OWN RIGHTS, DUTIES, OR
IMMUNITIES UNDER THIS INDENTURE OR OTHERWISE.


 


SECTION 9.02.                                                                
AMENDMENTS AND SUPPLEMENTS REQUIRING CONSENT OF HOLDERS.


 


(A)                                  EXCEPT AS OTHERWISE PROVIDED IN SECTIONS
9.01(A) AND 9.02(C), THIS INDENTURE AND THE NOTES MAY BE AMENDED OR SUPPLEMENTED
WITH THE WRITTEN CONSENT OF THE HOLDERS OF AT LEAST A MAJORITY IN AGGREGATE
PRINCIPAL AMOUNT OF THE THEN OUTSTANDING NOTES (INCLUDING CONSENTS OBTAINED IN
CONNECTION WITH A TENDER OFFER OR EXCHANGE OFFER FOR THE NOTES), AND ANY
EXISTING DEFAULT OR EVENT OF DEFAULT OR COMPLIANCE WITH ANY PROVISION OF THIS
INDENTURE OR THE NOTES MAY BE WAIVED WITH THE CONSENT OF HOLDERS OF AT LEAST A
MAJORITY IN PRINCIPAL OF THE THEN OUTSTANDING NOTES (INCLUDING CONSENTS OBTAINED
IN CONNECTION WITH A TENDER OFFER OR EXCHANGE OFFER FOR THE NOTES).


 


(B)                                 UPON THE COMPANY’S REQUEST AND AFTER RECEIPT
BY THE TRUSTEE OF A RESOLUTION OF THE BOARD OF DIRECTORS AUTHORIZING THE
EXECUTION OF ANY SUPPLEMENTAL INDENTURE, EVIDENCE OF THE HOLDERS’ CONSENT, AND
THE DOCUMENTS DESCRIBED IN SECTION 9.06, THE TRUSTEE SHALL JOIN WITH THE COMPANY
IN THE EXECUTION OF SUCH AMENDED OR SUPPLEMENTAL INDENTURE UNLESS SUCH AMENDED
OR SUPPLEMENTAL INDENTURE AFFECTS THE TRUSTEE’S OWN RIGHTS, DUTIES, OR
IMMUNITIES UNDER THIS INDENTURE OR OTHERWISE, IN WHICH CASE THE TRUSTEE MAY IN
ITS DISCRETION, BUT NOT BE OBLIGATED TO, ENTER INTO SUCH AMENDED OR SUPPLEMENTAL
INDENTURE.


 


(C)                                  WITHOUT THE CONSENT OF EACH HOLDER
AFFECTED, NO AMENDMENT, SUPPLEMENT OR WAIVER TO THIS INDENTURE SHALL: 
(I) REDUCE THE PRINCIPAL AMOUNT OF NOTES WHOSE HOLDERS MUST


 


56

--------------------------------------------------------------------------------



 

consent to an amendment, supplement or waiver, (ii) reduce the principal of or
change the fixed maturity of any Note, or alter the provisions with respect to
the redemption of the Notes in a manner adverse to the Holders, (iii) reduce the
rate of or change the time for payment of interest on any Note, (iv) waive a
Default or Event of Default in the payment of principal of, premium, if any, or
interest on, the Notes (except that Holders of at least a majority in aggregate
principal amount of the then outstanding Notes may (1) rescind an acceleration
of the Notes that resulted from a non-payment default, and (2) waive the payment
default that resulted from such acceleration), (v) make any Note payable in
money other than that stated in the Notes, (vi) make any change in the
provisions of this Indenture relating to waivers of past Defaults or the rights
of Holders to receive payments of principal of, or premium, if any, or interest
on, the Notes, (vii) waive a redemption payment with respect to any Note,
(viii) make any change to the provisions of Article X that adversely affects
Holders, or (ix) make any change in Section 6.04, Section 6.07 or this sentence.


 


(D)                                 IT SHALL NOT BE NECESSARY FOR THE CONSENT OF
THE HOLDERS UNDER THIS SECTION 9.02 TO APPROVE THE PARTICULAR FORM OF ANY
PROPOSED AMENDMENT OR WAIVER, BUT IT SHALL BE SUFFICIENT IF SUCH CONSENT
APPROVES THE SUBSTANCE THEREOF.  AFTER AN AMENDMENT, SUPPLEMENT OR WAIVER UNDER
THIS SECTION 9.02 BECOMES EFFECTIVE, THE COMPANY SHALL MAIL TO EACH HOLDER
AFFECTED THEREBY A NOTICE BRIEFLY DESCRIBING THE AMENDMENT, SUPPLEMENT OR
WAIVER.  ANY FAILURE OF THE COMPANY TO MAIL SUCH NOTICE, OR ANY DEFECT THEREIN,
SHALL NOT, HOWEVER, IN ANY WAY IMPAIR OR AFFECT THE VALIDITY OF ANY SUCH AMENDED
OR SUPPLEMENTAL INDENTURE OR WAIVER.


 


SECTION 9.03.                                                                
COMPLIANCE WITH TIA.

 

Every amendment or supplement to this Indenture or the Notes shall be set forth
in an amended supplemental indenture that complies with the TIA as then in
effect.

 


SECTION 9.04.                                                                
REVOCATION AND EFFECT OF CONSENTS.

 


(A)                                  UNTIL AN AMENDMENT, SUPPLEMENT OR WAIVER
BECOMES EFFECTIVE, A CONSENT TO IT BY A HOLDER OF A NOTE IS A CONTINUING CONSENT
BY THE HOLDER AND EVERY SUBSEQUENT HOLDER OF A NOTE OR PORTION OF A NOTE THAT
EVIDENCES THE SAME INDEBTEDNESS AS THE CONSENTING HOLDER’S NOTE, EVEN IF
NOTATION OF THE CONSENT IS NOT MADE ON ANY NOTE.  HOWEVER, ANY SUCH HOLDER OR
SUBSEQUENT HOLDER MAY REVOKE THE CONSENT AS TO HIS OR HER NOTE OR PORTION OF A
NOTE IF THE TRUSTEE RECEIVES THE NOTICE OF REVOCATION BEFORE THE DATE ON WHICH
THE TRUSTEE RECEIVES AN OFFICERS’ CERTIFICATE CERTIFYING THAT THE HOLDERS OF THE
REQUISITE PRINCIPAL AMOUNT OF NOTES HAVE CONSENTED TO THE AMENDMENT OR WAIVER.


 


(B)                                 THE COMPANY MAY, BUT SHALL NOT BE OBLIGATED
TO, FIX A RECORD DATE FOR THE PURPOSE OF DETERMINING THE HOLDERS OF NOTES
ENTITLED TO CONSENT TO ANY AMENDMENT OR WAIVER.  IF A RECORD DATE IS FIXED, THEN
NOTWITHSTANDING THE PROVISIONS OF THE IMMEDIATELY PRECEDING PARAGRAPH, THOSE
PERSONS WHO WERE HOLDERS OF NOTES AT SUCH RECORD DATE (OR THEIR DULY DESIGNATED
PROXIES), AND ONLY THOSE PERSONS, SHALL BE ENTITLED TO CONSENT TO SUCH AMENDMENT
OR WAIVER OR TO REVOKE ANY CONSENT PREVIOUSLY GIVEN, WHETHER OR NOT SUCH PERSONS
CONTINUE TO BE HOLDERS OF NOTES AFTER SUCH RECORD DATE.  NO CONSENT SHALL BE
VALID OR EFFECTIVE FOR MORE THAN 90 DAYS AFTER SUCH RECORD DATE UNLESS CONSENTS
FROM HOLDERS OF THE PRINCIPAL AMOUNT OF NOTES REQUIRED HEREUNDER


 


57

--------------------------------------------------------------------------------



 

for such amendment or waiver to be effective shall have also been given and not
revoked within such 90-day period.


 


(C)                                  AFTER AN AMENDMENT OR WAIVER BECOMES
EFFECTIVE IT SHALL BIND EVERY HOLDER, UNLESS IT IS OF THE TYPE DESCRIBED IN
SECTION 9.02(C), IN WHICH CASE THE AMENDMENT OR WAIVER SHALL ONLY BIND EACH
HOLDER THAT CONSENTED TO IT AND EVERY SUBSEQUENT HOLDER OF A NOTE THAT EVIDENCES
THE SAME DEBT AS THE CONSENTING HOLDER’S NOTE.


 


SECTION 9.05.                                                                
NOTATION ON OR EXCHANGE OF NOTES.

 

The Trustee may place an appropriate notation about an amendment, supplement or
waiver on any Note thereafter authenticated.  The Company in exchange for all
Notes may issue and the Trustee shall authenticate new Notes that reflect the
amendment, supplement or waiver.  Failure to make the appropriate notation or
issue a new Note shall not affect the validity and effect of such amendment,
supplement or waiver.

 


SECTION 9.06.                                                                
TRUSTEE PROTECTED.

 

The Trustee shall sign any amendment or supplemental indenture authorized
pursuant to this Article IX if the amendment does not adversely affect the
rights, duties, liabilities or immunities of the Trustee.  If it does, the
Trustee may, but need not, sign it.  In signing such amendment or supplemental
indenture, the Trustee shall be entitled to receive and, subject to
Section 7.01, shall be fully protected in relying upon, an Officers’ Certificate
and Opinion of Counsel pursuant to Sections 12.04 and 12.05 as conclusive
evidence that such amendment or supplemental indenture is authorized or
permitted by this Indenture, that it is not inconsistent herewith, and that it
will be valid and binding upon the Company in accordance with its terms.  The
Company may not sign an amendment or supplemental indenture until the Board of
Directors approves it.

 


SECTION 9.07.                                                                
AMENDMENTS REQUIRING CONSENT OF HOLDERS OF SENIOR DEBT.

 

No amendment or modification of Article X, this Section 9.07 or Section 12.15
may be made to this Indenture without the consent of holders of at least a
majority of the outstanding principal amount of the loans under the New Credit
Agreement (and, to the extent that there are unused commitments under the New
Credit Agreement, such unused commitments) and a majority of the outstanding
principal amount of each other class of Designated Senior Debt, in each case to
the extent that such holders would be adversely affected by such amendment or
modification (Senior Bank Debt and any other Designated Senior Debt shall each
be a separate class); provided, however, that if some but not all classes of
Designated Senior Debt consent to any such amendment or modification, such
amendment or modification shall be effective with respect to each consenting
class.

 

58

--------------------------------------------------------------------------------


 


ARTICLE X


 


SUBORDINATION


 


SECTION 10.01.                                                          
AGREEMENT TO SUBORDINATE.

 

The Company agrees, and each Holder by accepting a Note agrees, any provisions
of this Indenture or the Notes to the contrary notwithstanding, that all
Obligations owed under and in respect of the Notes are subordinated in right of
payment, to the extent and in the manner provided in this Article X, to the
prior payment in full in cash of all Obligations owed under and in respect of
all Senior Debt of the Company, and that the subordination of the Notes pursuant
to this Article X is for the benefit of all holders of all Senior Debt of the
Company, whether outstanding on the Issue Date or issued thereafter.

 


SECTION 10.02.                                                          
LIQUIDATION; DISSOLUTION; BANKRUPTCY.

 


(A)                                  UPON ANY PAYMENT OR DISTRIBUTION OF CASH,
SECURITIES OR OTHER PROPERTY OF THE COMPANY TO CREDITORS UPON ANY INSOLVENCY OR
LIQUIDATION PROCEEDING WITH RESPECT TO THE COMPANY OR ITS PROPERTY OR
SECURITIES, THE HOLDERS OF ANY SENIOR DEBT OF THE COMPANY WILL BE ENTITLED TO
RECEIVE PAYMENT IN FULL, IN CASH OR CASH EQUIVALENTS, OF ALL OBLIGATIONS DUE IN
RESPECT OF SUCH SENIOR DEBT (INCLUDING POST-PETITION INTEREST) BEFORE THE
HOLDERS WILL BE ENTITLED TO RECEIVE ANY PAYMENT OR DISTRIBUTION WITH RESPECT TO
THE NOTES (INCLUDING PAYMENT FOR THE REPURCHASE OF NOTES UPON A CHANGE OF
CONTROL), AND UNTIL ALL OBLIGATIONS WITH RESPECT TO SUCH SENIOR DEBT OF THE
COMPANY ARE PAID IN FULL, IN CASH OR CASH EQUIVALENTS, ANY PAYMENT OR
DISTRIBUTION TO WHICH THE HOLDERS WOULD BE ENTITLED SHALL BE MADE TO THE HOLDERS
OF THE COMPANY’S SENIOR DEBT (PRO RATA TO SUCH HOLDERS ON THE BASIS OF THE
AMOUNTS OF SENIOR DEBT HELD BY THEM).  UPON ANY INSOLVENCY OR LIQUIDATION
PROCEEDING WITH RESPECT TO THE COMPANY, ANY PAYMENT OR DISTRIBUTION OF ASSETS OF
THE COMPANY OF ANY KIND OR CHARACTER, WHETHER IN CASH, PROPERTY OR SECURITIES,
TO WHICH THE HOLDERS OR THE TRUSTEE WOULD BE ENTITLED EXCEPT FOR THE PROVISIONS
OF THIS INDENTURE SHALL BE PAID BY THE COMPANY, ANY CUSTODIAN OR OTHER PERSON
MAKING SUCH PAYMENT OR DISTRIBUTION, OR BY THE HOLDERS OR BY THE TRUSTEE IF
RECEIVED BY THEM, DIRECTLY TO THE HOLDERS OF THE COMPANY’S SENIOR DEBT (PRO RATA
TO SUCH HOLDERS ON THE BASIS OF THE AMOUNTS OF SENIOR DEBT HELD BY THEM) OR
THEIR REPRESENTATIVES, AS THEIR INTERESTS MAY APPEAR, FOR APPLICATION TO THE
PAYMENT OF ALL OUTSTANDING SENIOR DEBT OF THE COMPANY UNTIL ALL SUCH SENIOR DEBT
HAS BEEN PAID IN FULL IN CASH, AFTER GIVING EFFECT TO ALL OTHER PAYMENTS OR
DISTRIBUTIONS TO, OR PROVISIONS MADE FOR, HOLDERS OF THE COMPANY’S SENIOR DEBT.


 


(B)                                 A DISTRIBUTION MAY CONSIST OF CASH,
SECURITIES OR OTHER PROPERTY, BY SETOFF OR OTHERWISE.  FOR PURPOSES OF THIS
ARTICLE X, THE WORDS “CASH, SECURITIES OR OTHER PROPERTY” SHALL NOT INCLUDE ANY
DISTRIBUTION OF SECURITIES OF THE COMPANY OR ANY OTHER CORPORATION PROVIDED FOR
IN ANY REORGANIZATION PROCEEDING UNDER ANY BANKRUPTCY LAW IF (I) SUCH SECURITIES
CONSTITUTE REORGANIZATION SECURITIES, (II) SUCH DISTRIBUTION WAS AUTHORIZED BY
AN ORDER OR DECREE OF A COURT OF COMPETENT JURISDICTION, AND (III) SUCH ORDER
GIVES EFFECT TO (AND STATES IN SUCH ORDER OR DECREE THAT EFFECT HAS BEEN GIVEN
TO) THE SUBORDINATION OF SUCH SECURITIES TO ALL SENIOR DEBT OF THE COMPANY NOT
PAID IN FULL IN CONNECTION WITH SUCH REORGANIZATION; PROVIDED THAT (A) ALL SUCH
SENIOR DEBT IS ASSUMED BY THE REORGANIZED CORPORATION, AND (B) THE RIGHTS OF THE
HOLDERS OF ANY SUCH SENIOR DEBT ARE NOT, WITHOUT THE CONSENT OF SUCH HOLDERS,
ALTERED BY SUCH REORGANIZATION, WHICH CONSENT


 


59

--------------------------------------------------------------------------------



 

shall be deemed to have been given if the holders of such Senior Debt (or their
Representative), individually or as a class, shall have approved such
reorganization.


 


(C)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS INDENTURE, ANY DISPOSITION BY OR INVOLVING THE COMPANY, OR THE LIQUIDATION
OR DISSOLUTION OF THE COMPANY FOLLOWING ANY DISPOSITION, SHALL NOT BE DEEMED A
DISSOLUTION, WINDING-UP, LIQUIDATION OR REORGANIZATION FOR THE PURPOSES OF THIS
SECTION 10.02 IF SUCH DISPOSITION IS PERMITTED UNDER ARTICLE V.


 


SECTION 10.03.                                                           DEFAULT
ON SENIOR DEBT.

 

The Company shall not make any payment upon or in respect of the Notes if (i) a
default in the payment of the principal of, premium, if any, or interest on, any
Designated Senior Debt occurs and is continuing, whether at maturity or at a
date fixed for prepayment or by declaration of acceleration or otherwise or
(ii) the Trustee has received written notice (a “Payment Blockage Notice”) from
the Representative of any holders of Designated Senior Debt that a nonpayment
default has occurred and is continuing with respect to such Designated Senior
Debt that permits such holders to accelerate the maturity of such Designated
Senior Debt.  Payments on the Notes shall resume (and all past due amounts on
the Notes, with interest thereon as specified in this Indenture, shall be paid)
(i) in the case of a payment default in respect of any Designated Senior Debt,
on the date on which such default is cured or waived, and (ii) in the case of a
nonpayment default in respect of any Designated Senior Debt, on the earlier of
(a) the date on which such nonpayment default is cured or waived, or (b) 179
days after the date on which the Payment Blockage Notice with respect to such
default was received by the Trustee, in each case, unless the maturity of any
Designated Senior Debt has been accelerated and the Company has defaulted with
respect to the payment of such Designated Senior Debt.  During any consecutive
365-day period, the aggregate number of days in which payments due on the Notes
may not be made as a result of nonpayment defaults on Designated Senior Debt (a
“Payment Blockage Period”) shall not exceed 179 days, and there shall be a
period of at least 186 consecutive days in each consecutive 365-day period when
such payments are not prohibited.  No event or circumstance that creates a
default under any Designated Senior Debt that (i) gives rise to the commencement
of a Payment Blockage Period or (ii) exists at the commencement of or during any
Payment Blockage Period shall be made the basis for the commencement of any
subsequent Payment Blockage Period unless such default has been cured or waived
for a period of not less than 90 consecutive days following the commencement of
the initial Payment Blockage Period.

 


SECTION 10.04.                                                          
ACCELERATION OF NOTES.

 

If payment of the Notes is accelerated because of an Event of Default, the
Company shall promptly notify each holder of the Company’s Senior Debt of the
acceleration.

 


SECTION 10.05.                                                           WHEN
DISTRIBUTIONS MUST BE PAID OVER.

 

If the Company shall make any payment to the Trustee on account of the principal
of, or premium, if any, or interest on, the Notes, or any other Obligation in
respect to the Notes, or the Holders shall receive from any source any payment
on account of the principal of, or premium, if any, or interest on, the Notes or
any Obligation in respect of the Notes, at a time when such payment is
prohibited by this Article X, the Trustee or such Holders shall hold such
payment

 

60

--------------------------------------------------------------------------------


 

in trust for the benefit of, and shall pay over and deliver to, the holders of
the Company’s Senior Debt (pro rata as to each of such holders on the basis of
the respective amounts of such Senior Debt held by them) or their Representative
or the trustee under the indenture or other agreement (if any) pursuant to which
such Senior Debt may have been issued, as their respective interests may appear,
for application to the payment of all outstanding Senior Debt of the Company
until all such Senior Debt has been paid in full in cash, after giving effect to
all other payments or distributions to, or provisions made for, the holders of
the Company’s Senior Debt.

 

With respect to the holders of Senior Debt of the Company, the Trustee
undertakes to perform only such obligations on its part as are specifically set
forth in this Article X, and no implied covenants or obligations with respect to
any holders of the Company’s Senior Debt shall be read into this Indenture
against the Trustee.  The Trustee shall not be deemed to owe any fiduciary duty
to the holders of the Company’s Senior Debt, and shall not be liable to any
holders of such Senior Debt if the Trustee shall pay over or distribute to, or
on behalf of, Holders or the Company or any other Person money or assets to
which any holders of such Senior Debt are entitled pursuant to this Article X,
except if such payment is made at a time when a Trust Officer has knowledge that
the terms of this Article X prohibit such payment.

 


SECTION 10.06.                                                           NOTICE.

 

Neither the Trustee nor the Paying Agent shall at any time be charged with the
knowledge of the existence of any facts that would prohibit the making of any
payment to or by the Trustee or Paying Agent under this Article X, unless and
until the Trustee or Paying Agent shall have received written notice thereof
from the Company or one or more holders of the Company’s Senior Debt or a
Representative of any holders of such Senior Debt; and, prior to the receipt of
any such written notice, the Trustee or Paying Agent shall be entitled to assume
conclusively that no such facts exist.  The Trustee shall be entitled to
conclusively rely on the delivery to it of written notice by a Person
representing itself to be a holder of the Company’s Senior Debt (or a
Representative thereof) to establish that such notice has been given.

 

The Company shall promptly notify the Trustee and the Paying Agent in writing of
any facts it knows that would cause a payment of principal of, or premium, if
any, or interest on, the Notes or any other Obligation in respect of the Notes
to violate this Article X, but failure to give such notice shall not affect the
subordination of the Notes to the Senior Debt of the Company provided in this
Article X or the rights of holders of such Senior Debt under this Article X.

 


SECTION 10.07.                                                          
SUBROGATION.

 

After all Senior Debt of the Company has been paid in full in cash and until the
Notes are paid in full, Holders shall be subrogated (equally and ratably with
all other Indebtedness pari passu with the Notes) to the rights of holders of
such Senior Debt to receive distributions applicable to such Senior Debt to the
extent that distributions otherwise payable to the Holders have been applied to
the payment of such Senior Debt.  A distribution made under this Article X to
holders of the Company’s Senior Debt that otherwise would have been made to
Holders is not, as between the Company and Holders, a payment by the Company on
its Senior Debt.

 

61

--------------------------------------------------------------------------------


 


SECTION 10.08.                                                          
RELATIVE RIGHTS.

 

This Article X defines the relative rights of Holders and holders of the
Company’s Senior Debt.  Nothing in this Indenture shall:  (1) impair, as between
the Company and Holders, the Company’s Obligations, which are absolute and
unconditional, to pay principal of, and premium, if any, and interest on, the
Notes in accordance with their terms; (2) affect the relative rights of Holders
and the Company’s creditors other than their rights in relation to holders of
the Company’s Senior Debt; or (3) prevent the Trustee or any Holder from
exercising its available remedies upon a Default or Event of Default, subject to
the rights of holders of the Company’s Senior Debt to receive distributions and
payments otherwise payable to Holders.

 

Nothing contained in this Article X or elsewhere in this Indenture or in any
Note is intended to or shall impair, as between the Company and the Holders, the
Obligations of the Company, which are absolute and unconditional, to pay to the
Holders the principal of, and premium, if any, and interest on, the Notes as and
when the same shall become due and payable in accordance with their terms, or is
intended to or shall affect the relative rights of the Holders and creditors of
the Company other than the holders of the Company’s Senior Debt, nor shall
anything herein or therein prevent the Trustee or any Holder from exercising all
remedies otherwise permitted by applicable law upon Default under this
Indenture, subject to the rights, if any, under this Article X of the holders of
such Senior Debt.

 

The failure to make a payment on account of principal of, or interest on the
Notes by reason of any provision of this Article X shall not be construed as
preventing the occurrence of an Event of Default under Section 6.01.

 


SECTION 10.09.                                                           THE
COMPANY AND HOLDERS MAY NOT IMPAIR SUBORDINATION.

 


(A)                                  NO RIGHT OF ANY HOLDER OF THE COMPANY’S
SENIOR DEBT TO ENFORCE THE SUBORDINATION AS PROVIDED IN THIS ARTICLE X SHALL AT
ANY TIME OR IN ANY WAY BE PREJUDICED OR IMPAIRED BY ANY ACT OR FAILURE TO ACT BY
THE COMPANY OR BY ANY NONCOMPLIANCE BY THE COMPANY WITH THE TERMS, PROVISIONS
AND COVENANTS OF THIS INDENTURE OR THE NOTES OR ANY OTHER AGREEMENT REGARDLESS
OF ANY KNOWLEDGE THEREOF WITH WHICH ANY SUCH HOLDER MAY HAVE OR BE OTHERWISE
CHARGED.


 


(B)                                 WITHOUT IN ANY WAY LIMITING
SECTION 10.09(A), THE HOLDERS OF ANY SENIOR DEBT OF THE COMPANY MAY, AT ANY TIME
AND FROM TIME TO TIME, WITHOUT THE CONSENT OF OR NOTICE TO ANY HOLDERS, WITHOUT
INCURRING ANY LIABILITIES TO ANY HOLDER AND WITHOUT IMPAIRING OR RELEASING THE
SUBORDINATION AND OTHER BENEFITS PROVIDED IN THIS INDENTURE OR THE HOLDERS’
OBLIGATIONS TO THE HOLDERS OF SUCH SENIOR DEBT, EVEN IF ANY HOLDER’S RIGHT OF
REIMBURSEMENT OR SUBROGATION OR OTHER RIGHT OR REMEDY IS AFFECTED, IMPAIRED OR
EXTINGUISHED THEREBY, DO ANY ONE OR MORE OF THE FOLLOWING:  (I) AMEND, RENEW,
EXCHANGE, EXTEND, MODIFY, INCREASE OR SUPPLEMENT IN ANY MANNER SUCH SENIOR DEBT
OR ANY INSTRUMENT EVIDENCING OR GUARANTEEING OR SECURING SUCH SENIOR DEBT OR ANY
AGREEMENT UNDER WHICH SUCH SENIOR DEBT IS OUTSTANDING (INCLUDING, BUT NOT
LIMITED TO, CHANGING THE MANNER, PLACE OR TERMS OF PAYMENT OR CHANGING OR
EXTENDING THE TIME OF PAYMENT OF, OR RENEWING, EXCHANGING, AMENDING, INCREASING
OR ALTERING, (1) THE TERMS OF SUCH SENIOR DEBT, (2) ANY SECURITY FOR, OR ANY
GUARANTEE OF, SUCH SENIOR DEBT, (3) ANY LIABILITY OF ANY OBLIGOR ON SUCH SENIOR
DEBT (INCLUDING ANY GUARANTOR) OR ANY LIABILITY ISSUED IN RESPECT OF SUCH SENIOR
DEBT); (II) SELL, EXCHANGE, RELEASE, SURRENDER, REALIZE UPON, ENFORCE OR
OTHERWISE DEAL WITH IN ANY MANNER AND IN


 


62

--------------------------------------------------------------------------------



 

any order any property pledged, mortgaged or otherwise securing such Senior Debt
or any liability of any obligor thereon, to such holder, or any liability issued
in respect thereof; (iii) settle or compromise any such Senior Debt or any other
liability of any obligor of such Senior Debt to such holder or any security
therefor or any liability issued in respect thereof and apply any sums by
whomsoever paid and however realized to any liability (including, without
limitation, payment of any of the Company’s Senior Debt) in any manner or order;
and (iv) fail to take or to record or otherwise perfect, for any reason or for
no reason, any lien or security interest securing such Senior Debt by whomsoever
granted, exercise or delay in or refrain from exercising any right or remedy
against any obligor or any guarantor or any other Person, elect any remedy and
otherwise deal freely with any obligor and any security for such Senior Debt or
any liability of any obligor to the holders of such Senior Debt or any liability
issued in respect of such Senior Debt.


 


SECTION 10.10.                                                          
DISTRIBUTION OR NOTICE TO REPRESENTATIVE.

 

Whenever a distribution is to be made, or a notice given, to holders of Senior
Debt of the Company, the distribution may be made and the notice given to their
Representative, if any.  If any payment or distribution of the Company’s assets
is required to be made to holders of any of the Company’s Senior Debt pursuant
to this Article X, the Trustee and the Holders shall be entitled to conclusively
rely upon any order or decree of any court of competent jurisdiction, or upon
any certificate of a Representative of such Senior Debt or a Custodian, in
ascertaining the holders of such Senior Debt entitled to participate in any such
payment or distribution, the amount to be paid or distributed to holders of such
Senior Debt and all other facts pertinent to such payment or distribution or to
this Article X.

 


SECTION 10.11.                                                           RIGHTS
OF TRUSTEE AND PAYING AGENT.

 

The Trustee or Paying Agent may continue to make payments on the Notes unless
prior to any payment date it has received written notice of facts that would
cause a payment of principal of, or premium, if any, or interest on, the Notes
to violate this Article X. Only the Company, a Representative of Senior Debt, or
a holder of Senior Debt that has no Representative may give such notice.

 

To the extent permitted by the TIA, the Trustee in its individual or any other
capacity may hold Indebtedness of the Company (including Senior Debt) with the
same rights it would have if it were not Trustee.  Any Agent may do the same
with like rights.

 

Nothing in this Article shall apply to claims of, or payments to, the Trustee
under or pursuant to Section 7.07.

 


SECTION 10.12.                                                          
AUTHORIZATION TO EFFECT SUBORDINATION.

 

Each Holder of a Note by its acceptance thereof authorizes and directs the
Trustee on its behalf to take such action as may be necessary or appropriate to
effectuate the subordination as provided in this Article X, and appoints the
Trustee as such Holder’s attorney-in-fact for any and all such purposes
(including, without limitation, the timely filing of a claim for the unpaid

 

63

--------------------------------------------------------------------------------


 

balance of the Note that such Holder holds in the form required in any
bankruptcy, reorganization, insolvency or receivership proceeding and causing
such claim to be approved).

 

If a proper claim or proof of debt in the form required in such proceeding is
not filed by or on behalf of all Holders prior to 30 days before the expiration
of the time to file such claims or proofs, then the holders or a Representative
of any Senior Debt of the Company are hereby authorized, and shall have the
right (without any duty), to file an appropriate claim for and on behalf of the
Holders.

 


SECTION 10.13.                                                          
PAYMENT.

 

A payment on account of or with respect to any Note shall include, without
limitation, any direct or indirect payment of principal, premium or interest
with respect to or in connection with any optional redemption or purchase
provisions, any direct or indirect payment payable by reason of any other
Indebtedness or Obligation being subordinated to the Notes, and any direct or
indirect payment or recovery on any claim as a Holder relating to or arising out
of this Indenture or any Note, or the issuance of any Note, or the transactions
contemplated by this Indenture or referred to herein.

 


ARTICLE XI


 


INITIAL GUARANTEES


 


SECTION 11.01.                                                           INITIAL
GUARANTEES.

 


(A)                                  EACH INITIAL GUARANTOR HEREBY, JOINTLY AND
SEVERALLY, UNCONDITIONALLY GUARANTEES TO EACH HOLDER OF A NOTE AUTHENTICATED AND
DELIVERED BY THE TRUSTEE THAT:  (I) THE PRINCIPAL OF, PREMIUM, IF ANY, AND
INTEREST ON THE NOTES WILL BE PROMPTLY PAID IN FULL WHEN DUE, WHETHER AT
MATURITY, BY ACCELERATION, REDEMPTION OR OTHERWISE, AND INTEREST ON THE OVERDUE
PRINCIPAL OF AND INTEREST ON THE NOTES, IF ANY, TO THE EXTENT LAWFUL, AND ALL
OTHER OBLIGATIONS OF THE COMPANY TO THE HOLDERS OR THE TRUSTEE UNDER THIS
INDENTURE AND THE NOTES WILL BE PROMPTLY PAID IN FULL, ALL IN ACCORDANCE WITH
THE TERMS OF THIS INDENTURE AND THE NOTES; AND (II) IN CASE OF ANY EXTENSION OF
TIME OF PAYMENT OR RENEWAL OF ANY NOTES OR ANY OF SUCH OTHER OBLIGATIONS, THAT
THE NOTES WILL BE PROMPTLY PAID IN FULL WHEN DUE IN ACCORDANCE WITH THE TERMS OF
SUCH EXTENSION OR RENEWAL, WHETHER AT STATED MATURITY, BY ACCELERATION OR
OTHERWISE.  IN THE EVENT THAT THE COMPANY FAILS TO PAY ANY AMOUNT GUARANTEED BY
THE INITIAL GUARANTORS FOR ANY REASON WHATSOEVER, THE INITIAL GUARANTORS WILL BE
JOINTLY AND SEVERALLY OBLIGATED TO PAY SUCH AMOUNT IMMEDIATELY.  THE INITIAL
GUARANTORS HEREBY FURTHER AGREE THAT THEIR OBLIGATIONS UNDER THIS INDENTURE AND
THE NOTES SHALL BE UNCONDITIONAL, REGARDLESS OF THE VALIDITY, REGULARITY OR
ENFORCEABILITY OF THIS INDENTURE OR THE NOTES, THE ABSENCE OF ANY ACTION TO
ENFORCE THIS INDENTURE OR THE NOTES, ANY WAIVER OR CONSENT BY ANY HOLDER WITH
RESPECT TO ANY PROVISIONS OF THIS INDENTURE OR THE NOTES, ANY MODIFICATION OR
AMENDMENT OF, OR SUPPLEMENT TO, THIS INDENTURE OR THE NOTES, THE RECOVERY OF ANY
JUDGMENT AGAINST THE COMPANY OR ANY ACTION TO ENFORCE ANY SUCH JUDGMENT, OR ANY
OTHER CIRCUMSTANCE THAT MIGHT OTHERWISE CONSTITUTE A LEGAL OR EQUITABLE
DISCHARGE OR DEFENSE OF AN INITIAL GUARANTOR.  EACH INITIAL GUARANTOR HEREBY
WAIVES DILIGENCE, PRESENTMENT, DEMAND OF PAYMENT, FILING OF CLAIMS WITH A COURT
IN THE EVENT OF INSOLVENCY OR BANKRUPTCY OF THE COMPANY, ANY RIGHT TO REQUIRE A
PROCEEDING FIRST AGAINST THE COMPANY, PROTEST, NOTICE AND ALL DEMANDS WHATSOEVER
AND COVENANTS


 


64

--------------------------------------------------------------------------------



 

that its Guarantee of the Company’s Obligations under this Indenture and the
Notes will not be discharged except by complete performance by the Company or
another Guarantor of such Obligations.  If any Holder or the Trustee is required
by any court or otherwise to return to the Company, any Initial Guarantor or a
Custodian of the Company or an Initial Guarantor any amount paid by the Company
or any Initial Guarantor to the Trustee or such Holder, the Guarantee of the
Company’s Obligations under this Indenture and the Notes by each Initial
Guarantor shall, to the extent previously discharged as a result of any such
payment, be immediately reinstated and be in full force and effect.  Each
Initial Guarantor hereby acknowledges and agrees that, as between the Initial
Guarantors, on the one hand, and the Holders and the Trustee, on the other hand,
(x) the maturity of the Company’s Obligations under this Indenture and the Notes
may be accelerated as provided in Article VI for purposes of the Initial
Guarantees notwithstanding any stay, injunction or other prohibition preventing
such acceleration, and (y) in the event of any declaration of acceleration of
the Company’s Obligations under this Indenture and the Notes as provided in
Article VI, such Obligations (whether or not due and payable) shall forthwith
become due and payable by the Initial Guarantors for the purpose of the Initial
Guarantees.


 


(B)                                 EACH INITIAL GUARANTOR HEREBY WAIVES ALL
RIGHTS OF SUBROGATION, CONTRIBUTION, REIMBURSEMENT AND INDEMNITY, AND ALL OTHER
RIGHTS, THAT SUCH INITIAL GUARANTOR WOULD HAVE AGAINST THE COMPANY AT ANY TIME
AS A RESULT OF ANY PAYMENT IN RESPECT OF ITS INITIAL GUARANTEE (WHETHER
CONTRACTUAL, UNDER SECTION 509 OF THE BANKRUPTCY CODE, OR OTHERWISE).


 


(C)                                  EACH INITIAL GUARANTOR THAT MAKES OR IS
REQUIRED TO MAKE ANY PAYMENT IN RESPECT OF ITS INITIAL GUARANTEE SHALL BE
ENTITLED TO SEEK CONTRIBUTION FROM THE OTHER INITIAL GUARANTORS TO THE EXTENT
PERMITTED BY APPLICABLE LAW.


 


SECTION 11.02.                                                           TRUSTEE
TO INCLUDE PAYING AGENTS.

 

In case at any time any Paying Agent other than the Trustee shall have been
appointed by the Company, the term “Trustee” as used in this Article XI shall
(unless the context shall otherwise require) be construed as extending to and
including such Paying Agent within its meaning as fully and for all intents and
purposes as if such Paying Agent were named in this Article XI in place of the
Trustee.

 


SECTION 11.03.                                                          
SUBORDINATION OF INITIAL GUARANTEES.

 

Each Initial Guarantor’s Obligations under its Initial Guarantee shall be
(i) junior and subordinated in right of payment to any Senior Debt of such
Initial Guarantor and any Guarantee by such Initial Guarantor of any Senior Debt
of the Company in the same manner and to the same extent as the Notes are
subordinated to Senior Debt of the Company pursuant to Article X, (ii) pari
passu in right of payment with any Senior Subordinated Debt of such Initial
Guarantor and any Guarantee by such Initial Guarantor of Senior Subordinated
Debt of the Company, and (iii) senior in right of payment to any Subordinated
Debt of such Initial Guarantor and any Guarantee by such Initial Guarantor of
any Subordinated Debt of the Company.

 

65

--------------------------------------------------------------------------------


 


SECTION 11.04.                                                           SENIOR
SUBORDINATED DEBT OF INITIAL GUARANTORS.

 

Each Initial Guarantor hereby agrees that it will not issue, Guarantee or
otherwise become liable for any Indebtedness that is subordinated or junior in
right of payment to any Senior Debt of such Initial Guarantor and senior in any
respect in right of payment to its Initial Guarantee.

 


SECTION 11.05.                                                           LIMITS
ON INITIAL GUARANTEES.

 


(A)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS ARTICLE XI, THE AGGREGATE AMOUNT OF THE OBLIGATIONS GUARANTEED UNDER THIS
INDENTURE BY ANY INITIAL GUARANTOR SHALL BE REDUCED TO THE EXTENT NECESSARY TO
PREVENT THE INITIAL GUARANTEE OF SUCH INITIAL GUARANTOR FROM VIOLATING OR
BECOMING VOIDABLE UNDER ANY LAW RELATING TO FRAUDULENT CONVEYANCE OR FRAUDULENT
TRANSFER OR SIMILAR LAWS AFFECTING THE RIGHTS OF CREDITORS.


 


(B)                                 WITH RESPECT TO THE RELATIVE RIGHTS OF THE
HOLDERS AND THE HOLDERS OF SENIOR DEBT OF THE COMPANY AND ANY GUARANTEE OF
SENIOR DEBT OF THE COMPANY, EACH INITIAL GUARANTOR AGREES, AND EACH HOLDER BY
ACCEPTING A NOTE AGREES, THAT ANY DESIGNATED SENIOR DEBT AND ANY GUARANTEE OF
ANY DESIGNATED SENIOR DEBT SHALL BE DEEMED TO HAVE BEEN INCURRED PRIOR TO THE
INCURRENCE BY THE INITIAL GUARANTOR OF ITS OBLIGATIONS UNDER ITS INITIAL
GUARANTEE.


 


SECTION 11.06.                                                          
EXECUTION OF INITIAL GUARANTEE.

 

To evidence their Initial Guarantee set forth in this Article XI, each Initial
Guarantor hereby agrees to execute the Initial Guarantee in substantially the
form included in Exhibit A-1, which shall be endorsed on each Note ordered to be
authenticated and delivered by the Trustee.  Each Initial Guarantor hereby
agrees that its Initial Guarantee set forth in this Article XI shall remain in
full force and effect notwithstanding any failure to endorse on each Note a
notation of such Initial Guarantee.  Each such Initial Guarantee shall be signed
on behalf of each Initial Guarantor by an Officer (who shall have been duly
authorized by all requisite corporate actions), and the delivery of such Note by
the Trustee, after the authentication thereof hereunder, shall constitute due
delivery of such Initial Guarantee on behalf of such Initial Guarantor.  Such
signatures upon the Initial Guarantee may be by manual or facsimile signature of
such Officer and may be imprinted or otherwise reproduced on the Initial
Guarantee, and in case any such Officer who shall have signed the Initial
Guarantee shall cease to be such Officer before the Note on which such Initial
Guarantee is endorsed shall have been authenticated and delivered by the Trustee
or disposed of by the Company, such Note nevertheless may be authenticated and
delivered or disposed of as though the person who signed the Initial Guarantee
had not ceased to be such Officer of the Initial Guarantor.

 

66

--------------------------------------------------------------------------------


 


ARTICLE XII


 


MISCELLANEOUS


 


SECTION 12.01.                                                           TRUST
INDENTURE ACT CONTROLS.

 

If any provisions of this Indenture limits, qualifies or conflicts with the
duties imposed by operation of Section 318(c) of the TIA, the imposed duties
shall control.

 


SECTION 12.02.                                                          
NOTICES.

 

Any notice or communication by the Company, any Subsidiary Guarantor or the
Trustee to the others is duly given if in writing and delivered in person,
mailed by registered or certified mail, postage prepaid, return receipt
requested or delivered by telecopier or overnight air courier guaranteeing next
day delivery to the others’ address:

 

If to the Company or to any Subsidiary Guarantor:

 

Young Broadcasting Inc.
599 Lexington Avenue
New York, New York  10022
Attention:  Mr. Vincent J. Young
Telecopier:  (212) 758-1229

 

With a copy to:

 

Robert L. Winikoff, Esq.
Sonnenschein Nath & Rosenthal
1221 Avenue of the Americas
New York, New York  10020
Telecopier:  (212) 768-6800

 

If to the Trustee:

 

Wachovia Bank, National Association
One Penn Plaza
Suite 1414
New York, NY 10119
Attention:  Corporate Trust-Bond Administration
Telecopier:  (212) 273-7015

 

The Company or the Trustee by notice to the other may designate additional or
different addresses for subsequent notices or communications.

 

All notices and communications (other than those sent to Holders) shall be
deemed to have been duly given:  at the time delivered by hand, if personally
delivered; the date receipt is acknowledged, if mailed by registered or
certified mail; when answered back, if telecopied;

 

67

--------------------------------------------------------------------------------


 

and the next Business Day after timely delivery to the courier, if sent by
overnight air courier guaranteeing next day delivery.

 

Any notice or communication to a Holder shall be mailed by first-class mail to
his or her address shown on the register maintained by the Registrar.  Failure
to mail a notice or communication to a Holder or any defect in it shall not
affect its sufficiency with respect to other Holders.  If a notice or
communication is mailed in the manner provided above within the time prescribed,
it is duly given, whether or not the addressee receives it.  If the Company
mails a notice or communication to Holders, it shall mail a copy to the Trustee
and each Agent at the same time.

 


SECTION 12.03.                                                          
COMMUNICATION BY HOLDERS WITH OTHER HOLDERS.

 

Holders may communicate pursuant to Section 312(b) of the TIA with other Holders
with respect to their rights under this Indenture or the Notes.  The Company,
the Trustee, the Registrar and any other Person shall have the protection of
Section 312(c) of the TIA.

 


SECTION 12.04.                                                          
CERTIFICATE AND OPINION AS TO CONDITIONS PRECEDENT.

 

Upon any request or application by the Company to the Trustee to take any action
under this Indenture, the Company shall furnish to the Trustee:  (a) an
Officers’ Certificate (which shall include the statements set forth in
Section 12.05) stating that, in the opinion of the signers, all conditions
precedent and covenants, if any, provided for in this Indenture relating to the
proposed action have been complied with; and (b) an Opinion of Counsel (which
shall include the statements set forth in Section 12.05) stating that, in the
opinion of such counsel, all such conditions precedent provided for in this
Indenture relating to the proposed action have been complied with.

 


SECTION 12.05.                                                          
STATEMENTS REQUIRED IN CERTIFICATE OR OPINION.

 

Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture (other than a certificate provided
pursuant to Section 314(a)(4) of the TIA) shall include:  (1) a statement that
the Person making such certificate or opinion has read such covenant or
condition; (2) a brief statement as to the nature and scope of the examination
or investigation upon which the statements or opinions contained in such
certificate or opinion are based; (3) a statement that, in the opinion of such
Person, he has made such examination or investigation as is necessary to enable
him to express an informed opinion as to whether or not such covenant or
condition has been complied with; and (4) a statement as to whether, in such
Person’s opinion, such condition or covenant has been complied with.

 


SECTION 12.06.                                                           RULES
BY TRUSTEE AND AGENTS.

 

The Trustee may make reasonable rules for action by or at a meeting of Holders. 
The Registrar or Paying Agent may make reasonable rules and set reasonable
requirements for its functions.

 

68

--------------------------------------------------------------------------------


 


SECTION 12.07.                                                           LEGAL
HOLIDAYS.

 

If a payment date is a Legal Holiday, payment may be made at that place on the
next succeeding day that is not a Legal Holiday, and no interest shall accrue
for the intervening period.

 


SECTION 12.08.                                                           NO
RECOURSE AGAINST OTHERS.

 

No director, officer, employee, incorporator or stockholder of the Company shall
have any liability for any obligation of the Company under this Indenture or the
Notes or for any claim based on, in respect of, or by reason of, any such
obligation or the creation of any such obligation.  Each Holder by accepting a
Note waives and releases such Persons from all such liability and such waiver
and release is part of the consideration for the issuance of the Notes.

 


SECTION 12.09.                                                          
COUNTERPARTS.

 

This Indenture may be executed in any number of counterparts and by the parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.

 


SECTION 12.10.                                                           INITIAL
APPOINTMENTS, COMPLIANCE CERTIFICATES.

 

The Company initially appoints the Trustee as Paying Agent, Registrar and
authenticating agent.  The first compliance certificate to be delivered by the
Company to the Trustee pursuant to Section 4.03 shall be for the fiscal year
ending on December 31, 2000.

 


SECTION 12.11.                                                          
GOVERNING LAW.

 

The laws of the State of New York shall govern this Indenture and the Notes,
without regard to the conflict of laws provisions thereof.

 


SECTION 12.12.                                                           NO
ADVERSE INTERPRETATION OF OTHER AGREEMENTS.

 

This Indenture may not be used to interpret another indenture, loan or debt
agreement of the Company or any of its Subsidiaries, and no other indenture,
loan or debt agreement may be used to interpret this Indenture.

 


SECTION 12.13.                                                          
SUCCESSORS.

 

All agreements of the Company in this Indenture and the Notes shall bind any
successor of the Company.  All agreements of the Trustee in this Indenture shall
bind its successor.

 


SECTION 12.14.                                                          
SEVERABILITY.

 

If any provision in this Indenture or in the Notes shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

69

--------------------------------------------------------------------------------


 


SECTION 12.15.                                                           THIRD
PARTY BENEFICIARIES.

 

Holders of Senior Debt of the Company are third party beneficiaries of, and any
of them (or their Representative) shall have the right to enforce the provisions
of this Indenture that benefit such holders.

 


SECTION 12.16.                                                           TABLE
OF CONTENTS, HEADINGS, ETC.


 

The Table of Contents, Cross-Reference Table and headings of the Articles and
Sections of this Indenture have been inserted for convenience of reference only,
are not to be considered a part of this Indenture, and shall in no way modify or
restrict any of the terms or provisions of this Indenture.

 

70

--------------------------------------------------------------------------------


 

SIGNATURES

 

 

THE COMPANY:

 

 

 

 

 

 

YOUNG BROADCASTING INC.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

James A. Morgan

 

 

Title:

Executive Vice President and
Chief Financial Officer

 

S-1

--------------------------------------------------------------------------------


 

 

THE INITIAL GUARANTORS:

 

 

 

YOUNG BROADCASTING OF ALBANY, INC.

 

YOUNG BROADCASTING OF LANSING, INC.

 

WINNEBAGO TELEVISION CORPORATION

 

YOUNG BROADCASTING OF NASHVILLE, INC.

 

YBT, INC.

 

YOUNG BROADCASTING OF LOUISIANA, INC.

 

LAT, INC.

 

YOUNG BROADCASTING OF RICHMOND, INC.

 

YOUNG BROADCASTING OF GREEN BAY, INC.

 

YOUNG BROADCASTING OF KNOXVILLE, INC.

 

YBK, INC.

 

YOUNG BROADCASTING OF DAVENPORT, INC.

 

YOUNG BROADCASTING OF SIOUX FALLS, INC.

 

YOUNG BROADCASTING OF RAPID CITY, INC.

 

YOUNG BROADCASTING OF SAN FRANCISCO, INC.

 

HONEY BUCKET FILMS, INC.

 

ADAM YOUNG INC.

 

 

 

 

 

By:

 

 

 

 

Name:

James A. Morgan

 

 

Title:

Executive Vice President and
Chief Financial Officer

 

 

 

 

 

 

WKRN, G.P.

 

By:

Young Broadcasting of Nashville, Inc.,

 

Managing Partner

 

 

 

 

 

By:

 

 

 

 

Name:

James A. Morgan

 

 

Title:

Executive Vice President and
Chief Financial Officer

 

S-2

--------------------------------------------------------------------------------


 

 

KLFY, L.P.

 

By:

Young Broadcasting of Louisiana, Inc.,

 

General Partner

 

 

 

 

 

By:

 

 

 

 

Name:

James A. Morgan

 

 

Title:

Executive Vice President and
Chief Financial Officer

 

 

 

 

 

 

 

 

 

WATE, G.P.

 

 

 

 

 

By:

Young Broadcasting of Knoxville, Inc.,
Managing Partner

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

James A. Morgan

 

 

Title:

Executive Vice President and
Chief Financial Officer

 

S-3

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION, as Trustee

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

S-4

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

[FORM OF SERIES A NOTE]

 

SERIES A NOTE

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
WITHIN THE UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS
EXCEPT AS SET FORTH BELOW.  BY ITS ACQUISITION HEREOF, THE HOLDER (1) REPRESENTS
THAT (A) IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER
THE SECURITIES ACT) OR (B) IT IS NOT A U.S. PERSON AND IS ACQUIRING THIS
SECURITY IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904 UNDER THE
SECURITIES ACT, (2) AGREES THAT IT WILL NOT WITHIN TWO YEARS AFTER THE ORIGINAL
ISSUANCE OF THIS SECURITY RESELL OR OTHERWISE TRANSFER THIS SECURITY EXCEPT
(A) TO YOUNG BROADCASTING INC. (THE “COMPANY”) OR ANY SUBSIDIARY THEREOF,
(B) INSIDE THE UNITED STATES TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE
WITH RULE 144A UNDER THE SECURITIES ACT, (C) INSIDE THE UNITED STATES TO AN
ACCREDITED INVESTOR (AS DEFINED IN RULE 501(a)(1), (2), (3) OR (7) UNDER THE
SECURITIES ACT) (AN “ACCREDITED INVESTOR”) THAT, PRIOR TO SUCH TRANSFER,
FURNISHES (OR HAS FURNISHED ON ITS BEHALF BY A U.S. BROKER-DEALER) TO THE
TRUSTEE A SIGNED LETTER CONTAINING CERTAIN REPRESENTATIONS AND AGREEMENTS
RELATING TO THE RESTRICTIONS ON TRANSFER OF THIS SECURITY (THE FORM OF WHICH
LETTER CAN BE OBTAINED FROM THE TRUSTEE FOR THIS SECURITY), (D) OUTSIDE THE
UNITED STATES IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904 UNDER THE
SECURITIES ACT (IF AVAILABLE), (E) PURSUANT TO THE EXEMPTION FROM REGISTRATION
PROVIDED BY RULE 144 UNDER THE SECURITIES ACT (IF AVAILABLE), (F) IN ACCORDANCE
WITH ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
(AND BASED UPON AN OPINION OF COUNSEL IF THE COMPANY SO REQUESTS) OR
(G) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND
(3) AGREES THAT IT WILL GIVE TO EACH PERSON TO WHOM THIS SECURITY IS TRANSFERRED
A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.  IN CONNECTION WITH ANY
TRANSFER OF THIS SECURITY WITHIN TWO YEARS AFTER THE ORIGINAL ISSUANCE OF THIS
SECURITY, IF THE PROPOSED TRANSFEREE IS AN ACCREDITED INVESTOR, THE HOLDER MUST,
PRIOR TO SUCH TRANSFER, FURNISH TO THE TRUSTEE AND THE COMPANY SUCH
CERTIFICATIONS, LEGAL OPINIONS OR OTHER INFORMATION AS EITHER OF THEM MAY
REASONABLY REQUIRE TO CONFIRM THAT SUCH TRANSFER IS BEING MADE PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.  AS USED HEREIN, THE TERMS “OFFSHORE
TRANSACTION,” “UNITED STATES” AND “U. S. PERSON” HAVE THE MEANING GIVEN TO THEM
BY REGULATION S UNDER THE SECURITIES ACT.

 

A-1-1

--------------------------------------------------------------------------------


 

THIS SECURITY IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE
HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF A DEPOSITORY OR A
NOMINEE OF A DEPOSITORY OR A SUCCESSOR DEPOSITORY.  THIS SECURITY IS NOT
EXCHANGEABLE FOR SECURITIES REGISTERED IN THE NAME OF A PERSON OTHER THAN THE
DEPOSITORY OR ITS NOMINEE EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE
INDENTURE, AND NO TRANSFER OF THIS SECURITY (OTHER THAN A TRANSFER OF THIS
SECURITY AS A WHOLE BY THE DEPOSITORY TO A NOMINEE OF THE DEPOSITORY OR BY A
NOMINEE OF THE DEPOSITORY TO THE DEPOSITORY OR ANOTHER NOMINEE OF THE
DEPOSITORY) MAY BE REGISTERED EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN
THE INDENTURE.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO ISSUER OR ITS AGENT
FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE ISSUED
IS REGISTERED IN THE NAME OF CEDE & CO.  OR IN SUCH OTHER NAME AS IS REQUESTED
BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR
TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC),
ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY
PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN.

 

A-1-2

--------------------------------------------------------------------------------


 

(Face of Note)

 

YOUNG BROADCASTING INC.

 

8 3/4% Senior Subordinated Note due 2014

 

No.

$

 

 

CUSIP No.

 

 

Young Broadcasting Inc., a Delaware corporation (hereinafter called the
“Company,” which term includes any successor entity under the Indenture
hereinafter referred to), for value received, hereby promises to pay to
                           or registered assigns, the principal sum of
                                  Dollars on January 15, 2014.

 

Interest Payment Dates:  January 15 and July 15, commencing July 15, 2004

 

Record Dates:  January 1 and July 1

 

Reference is hereby made to the further provisions of this Note set forth on the
reverse hereof, which further provisions shall for all purposes have the same
effect as if set forth at this place.

 

IN WITNESS WHEREOF, the Company has caused this Note to be signed manually or by
facsimile by its duly authorized officers.

 

 

YOUNG BROADCASTING INC.

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

A-1-3

--------------------------------------------------------------------------------


 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within mentioned Indenture.

 

Wachovia Bank, National Association, as Trustee

 

By:

 

 

 

Authorized Signature

 

 

 

Date of Authentication:

 

A-1-4

--------------------------------------------------------------------------------


 

(Back of Note)

 

8 3/4% SENIOR SUBORDINATED NOTE DUE 2014

 

 

1.                                       Interest.  Young Broadcasting Inc. (the
“Company”) promises to pay interest on the principal amount of this Note at the
rate and in the manner specified below.  Interest on this Note will accrue at 8
3/4% per annum from the date this Note is issued until maturity and will be
payable semiannually in cash on January 15 and July 15 of each year, or if any
such day is not a Business Day on the next succeeding Business Day (each an
“Interest Payment Date”).  Interest on this Note will accrue from the most
recent date on which interest has been paid or, if no interest has been paid,
from the date of original issuance; provided that the first Interest Payment
Date shall be July 15, 2004.  The Company shall pay interest on overdue
principal and premium, if any, from time to time on demand at the rate of 2% per
annum in excess of the interest rate then in effect and shall pay interest on
overdue installments of interest (without regard to any applicable grace
periods) from time to time on demand at the same rate to the extent lawful. 
Interest will be computed on the basis of a 360-day year comprised of twelve
30-day months.

 

2.                                       Method of Payment.  The Company will
pay interest on this Note (except defaulted interest) to the Person who is the
registered Holder of this Note at the close of business on the record date for
the next Interest Payment Date even if such Note is cancelled after such record
date and on or before such Interest Payment Date.  Holders must surrender Notes
to a Paying Agent to collect principal payments on such Notes.  The Company will
pay principal, premium, if any, and interest in money of the United States that
at the time of payment is legal tender for payment of public and private debts. 
However, the Company may pay principal, premium, if any, and interest by check
payable in such money, and any such check may be mailed to a Holder’s registered
address.

 

3.                                       Paying Agent and Registrar.  Wachovia
Bank, National Association (the “Trustee”) will initially act as the Paying
Agent and Registrar.  The Company may appoint additional paying agents or
co-registrars, and change the Paying Agent, any additional paying agent, the
Registrar or any co-registrar without prior notice to any Holder.  The Company
or any of its Affiliates may act in any such capacity.

 

4.                                       Indenture.  The Company issued the
Notes under an Indenture, dated as of December 23, 2003 (the “Indenture”), by
and among the Company, as issuer of the Notes, Young Broadcasting of Albany,
Inc., Young Broadcasting of Lansing, Inc., Winnebago Television Corporation,
Young Broadcasting of Nashville, Inc., YBT, Inc., WKRN, G.P., Young Broadcasting
of Louisiana, Inc., LAT, Inc., KLFY, L.P., Young Broadcasting of Richmond, Inc.,
Young Broadcasting of Green Bay, Inc., Young Broadcasting of Knoxville, Inc.,
WATE, G.P., YBK, Inc., Young Broadcasting of Davenport, Inc., Young Broadcasting
of Sioux Falls, Inc., Young Broadcasting of Rapid City, Inc., Young Broadcasting
of San Francisco, Inc., Honey Bucket Films, Inc. and Adam Young Inc. as
guarantors of the Company’s obligations under the Indenture and the Notes (each
an “Initial Guarantor”) and the Trustee.  The terms of the Notes include those
stated in the Indenture and those made part of the Indenture by reference to the
Trust Indenture Act of 1939 (15 U.S. Code §§ 77aaa-77bbbb) as in effect on the
date of the original issuance of the Notes (the “Trust Indenture Act”).  The
Notes are subject to, and qualified

 

A-1-5

--------------------------------------------------------------------------------


 

by, all such terms, certain of which are summarized herein, and Holders are
referred to the Indenture and the Trust Indenture Act for a statement of such
terms (all capitalized terms not defined herein shall have the meanings assigned
them in the Indenture).  The Notes are unsecured general obligations of the
Company unlimited in aggregate principal amount.

 

5.                                       Redemption Provisions.  The Notes may
not be redeemed at the option of the Company prior to January 15, 2009. 
Thereafter, the Notes will be subject to redemption at the option of the
Company, in whole or in part, at the redemption prices (expressed as percentages
of the principal amount of the Notes) set forth below, plus any accrued and
unpaid interest to the date of redemption, if redeemed during the twelve-month
period beginning on January 15 of the years indicated below:

 

Year

 

Percentage

 

 

 

 

 

2009

 

104.375

%

2010

 

102.917

%

2011

 

101.458

%

2012 and thereafter

 

100.000

%

 

Notwithstanding the foregoing, at any time prior to January 15, 2007, the
Company, at its option, may redeem the Notes, in part, with the net proceeds of
one or more Public Equity Offerings, at a redemption price equal to 108.75% of
the principal amount thereof, together with accrued and unpaid interest to the
date of redemption; provided, however, that after any such redemption the
aggregate principal amount of the Notes outstanding must equal at least 65% of
the aggregate principal amount of the Notes originally issued.

 

In addition and notwithstanding the foregoing, at any time prior to January 15,
2007, the Company, at its option, may redeem (the “KRON Redemption”) the Notes,
in whole or in part, with the net proceeds of the sale, disposition or other
transfer for value of all or substantially all of the assets or Capital Stock of
Young Broadcasting of San Francisco, Inc. (or any successor(s) thereto) (a “KRON
Sale”) (subject to compliance with all other covenants contained in the
Indenture), at a redemption price equal to 108.75% of the principal amount
thereof, together with accrued and unpaid interest to the date of redemption;
provided that the Company shall not have the right to redeem the Notes with the
proceeds of a KRON Sale if the Company has previously made an Asset Sale Offer
in respect of the Notes pursuant to Section 4.14 of the Indenture in connection
with such KRON Sale.

 

6.                                       Mandatory Offers.

 

(a)                                  Within 30 days after any Change of Control
or any Asset Sale Trigger Date, the Company shall mail a notice to each Holder
stating a number of items as set forth in Section 4.13 (with respect to Change
of Control Offers) or 4.14 (with respect to Asset Sale Offers) of the Indenture.

 

(b)                                 Holders may tender all or, subject to
Section 8 below, any portion of their Notes in an Offer by completing the form
below entitled “Option of Holder to Elect Purchase.”

 

A-1-6

--------------------------------------------------------------------------------


 

(c)                                  Promptly after consummation of an Offer,
(i) the Paying Agent shall mail to each Holder of Notes or portions thereof
accepted for payment an amount equal to the purchase price for, plus any accrued
and unpaid interest on, such Notes, (ii) with respect to any tendered Note not
accepted for payment in whole or in part, the Trustee shall return such Note to
the Holder thereof, and (iii) with respect to any Note accepted for payment in
part, the Trustee shall authenticate and mail to each such Holder a new Note
equal in principal amount to the unpurchased portion of the tendered Note.

 

(d)                                 The Company will (i) announce the results of
the Offer to Holders on or as soon as practicable after the Purchase Date, and
(ii) comply with the applicable tender offer rules, including the requirements
of Rule 14e-1 under the Exchange Act and all other applicable securities laws
and regulations in connection with any Offer.

 

7.                                       Notice of Redemption or Purchase.  At
least 30 days but not more than 60 days before any redemption date, the Company
shall mail by first class mail a notice of redemption to each Holder of Notes or
portions thereof that are to be redeemed.

 

8.                                       Notes to Be Redeemed or Purchased.  The
Notes may be redeemed or purchased in part, but only in whole multiples of
$1,000 unless all Notes held by a Holder are to be redeemed or purchased.  On or
after any date on which Notes are redeemed or purchased, interest ceases to
accrue on the Notes or portions thereof called for redemption or accepted for
purchase on such date.

 

9.                                       Denominations, Transfer, Exchange.  The
Notes are in registered form without coupons in denominations of $1,000 and
integral multiples thereof.  The transfer of Notes may be registered and Notes
may be exchanged as provided in the Indenture.  Holders seeking to transfer or
exchange their Notes may be required, among other things, to furnish appropriate
endorsements and transfer documents and to pay any taxes and fees required by
law or permitted by the Indenture.  The Registrar need not exchange or register
the transfer of any Note or portion of a Note selected for redemption or
tendered pursuant to an Offer.

 

10.                                 Persons Deemed Owners.  The registered
holder of a Note may be treated as its owner for all purposes.

 

11.                                 Amendments and Waivers.

 

(a)                                  Subject to certain exceptions, the
Indenture and the Notes may be amended or supplemented with the written consent
of the Holders of at least a majority in aggregate principal amount of the then
outstanding Notes, and any existing Default or Event of Default or compliance
with any provision of the Indenture or the Notes may be waived with the consent
of the Holders of at least a majority in principal amount of the then
outstanding Notes.

 

(b)                                 Notwithstanding Section 11(a) above, the
Company and the Trustee may amend or supplement the Indenture or the Notes
without the consent of any Holder to:  cure any ambiguity, defect or
inconsistency; provide for uncertificated Notes in addition to or in place of
certificated Notes; provide for the assumption of the Company’s obligations to
the Holders in the event of any Disposition involving the Company that is
permitted under Article V and in which

 

A-1-7

--------------------------------------------------------------------------------


 

the Company is not the Surviving Person; make any change that would provide any
additional rights or benefits to Holders or not adversely affect the interests
of any Holder; or comply with the requirements of the Commission in order to
effect or maintain the qualification of the Indenture under the Trust Indenture
Act.

 

(c)                                  Certain provisions of the Indenture cannot
be amended, supplemented or waived without the consent of each Holder of Notes
affected.  Additionally, certain provisions of the Indenture cannot be amended
or modified without the consent of at least a majority of the outstanding
principal amount of each class of Senior Debt of the Company outstanding.

 

12.                                 Defaults and Remedies.  Events of Default
include:  default for 30 days in the payment when due of interest on the Notes;
default in the payment when due of principal on the Notes; failure to perform or
comply with certain covenants, agreements or warranties in the Indenture which
failure continues for 30 days after receipt of notice from the Trustee or
Holders of at least 25% of the outstanding Notes; failure to perform or comply
with other covenants, agreements or warranties in the Indenture which failure
continues for 60 days after receipt of notice from the Trustee or Holders of at
least 25% of the outstanding Notes; defaults under and acceleration prior to
maturity, or failure to pay at maturity, of certain other Indebtedness; except
as permitted under the Indenture, any Subsidiary Guarantee shall cease for any
reason to be in full force and effect; certain judgments that remain
undischarged; dispositions by holders of certain Indebtedness of assets of the
Company, any Subsidiary Guarantor or any other Restricted Subsidiary; and
certain events of bankruptcy or insolvency involving the Company, any Subsidiary
Guarantor or any other Restricted Subsidiary.  If an Event of Default occurs and
is continuing, the Trustee or the Holders of at least 25% in principal amount of
the Notes may declare all outstanding Notes to be due and payable immediately in
an amount equal to the principal amount of and premium on, if any, such Notes,
plus any accrued and unpaid interest; provided, however, that in the case of an
Event of Default arising from certain events of bankruptcy or insolvency, the
principal amount of and premium on, if any, and any accrued and unpaid interest
on, the Notes becomes due and payable immediately without further action or
notice.  Subject to certain exceptions, Holders of a majority in aggregate
principal amount of the then outstanding Notes may direct the time, method and
place of conducting any proceeding for any remedy available to the Trustee or
exercising any trust or power conferred on it by the Indenture; provided that
the Trustee may refuse to follow any direction that conflicts with law or the
Indenture, that the Trustee determines may be unduly prejudicial to the rights
of other Holders, or would involve the Trustee in personal liability.  The
Trustee may withhold from Holders notice of any continuing default (except a
payment Default) if it determines that such withholding is in their interests.

 

13.                                 Initial Guarantees.  Payment of principal,
premium, if any, and interest (including interest on overdue principal and
overdue interest, to the extent lawful) on the Notes and all other Obligations
of the Company to the Holders or the Trustee under the Indenture and the Notes
is, jointly and severally, unconditionally guaranteed by each of the Initial
Guarantors pursuant to and subject to the terms of Article XI of the Indenture.

 

14.                                 Subordination.

 

(a)                                  All Obligations owed under and in respect
of the Notes are subordinated in right of payment, to the extent and in the
manner provided in Article X of the Indenture, to the

 

A-1-8

--------------------------------------------------------------------------------


 

prior payment in full in cash of all Obligations owed under and respect of all
Senior Debt of the Company, and the subordination of the Notes is for the
benefit of all holders of all Senior Debt of the Company, whether outstanding on
the Issue Date or issued thereafter.  The Company agrees, and each Holder by
accepting a Note agrees, to the subordination.

 

(b)                                 Each Initial Guarantor’s Obligations under
its Initial Guarantee shall be (i) junior and subordinated in right of payment
to any Senior Debt of the Company and to any Senior Debt of such Initial
Guarantor; (ii) pari passu in right of payment with any Senior Subordinated Debt
of the Company; and (iii) senior in right of payment to any Subordinated Debt of
such Initial Guarantor and any Guarantee by such Initial Guarantor of any
Subordinated Debt of the Company.

 

15.                                 Trustee Dealings with Company.  The Trustee
in its individual or any other capacity may become the owner or pledgee of Notes
and may otherwise deal with the Company or any of its Affiliates with the same
rights it would have if it were not Trustee.

 

16.                                 No Recourse Against Others.  No director,
officer, employee, incorporator or stockholder of the Company shall have any
liability for any obligation of the Company under the Indenture or the Notes or
for any claim based on, in respect of, or by reason of, any such obligation or
the creation of any such obligation.  Each Holder by accepting a Note waives and
releases such Persons from all such liability, and such waiver and release is
part of the consideration for the issuance of the Notes.

 

17.                                 Successor Substituted.  Upon the merger,
consolidation or other business combination involving the Company or upon the
sale, assignment, transfer, lease, conveyance or other disposition of all or
substantially all of the Company’s properties and assets, the Surviving Person
(if other than the Company) resulting from such Disposition shall succeed to,
and be substituted for, and may exercise every right and power of, the Company
under the Indenture with the same effect as if such Surviving Person had been
named as the Company in the Indenture.

 

18.                                 Governing Law.  This Note shall be governed
by and construed in accordance with the laws of the State of New York, without
regard to the conflict of laws provisions thereof.

 

19.                                 Authentication.  This Note shall not be
valid until authenticated by the manual signature of the Trustee or an
authenticating agent.

 

20.                                 Abbreviations.  Customary abbreviations may
be used in the name of a Holder or an assignee, such as TEN COM (= tenants in
common), TEN ENT (= tenants by the entireties), JT TEN (= joint tenants with
right of survivorship and not as tenants in common), CUST (= Custodian), and
U/G/M/A (= Uniform Gifts to Minors Act).

 

21.                                 CUSIP Numbers.  Pursuant to a recommendation
promulgated by the Committee on Uniform Note Identification Procedures, the
Company has caused CUSIP numbers to be printed on the Notes and has directed the
Trustee to use CUSIP numbers in notices of redemption as a convenience to
Holders.  No representation is made as to the accuracy of such

 

A-1-9

--------------------------------------------------------------------------------


 

numbers either as printed on the Notes or as contained in any notice of
redemption and reliance may be placed only on the other identification numbers
printed on the securities.

 

The Company will furnish to any Holder upon written request and without charge a
copy of the Indenture which has in it the text of this Note in larger type. 
Request may be made to:  Young Broadcasting Inc., 599 Lexington Avenue,
New York, New York 10022.

 

A-1-10

--------------------------------------------------------------------------------


 

ASSIGNMENT FORM

 

 

To assign this Note, fill in the form below:

 

FOR VALUE RECEIVED the undersigned hereby sell(s), assigns(s) and transfer(s)
unto

 

 

Please insert social security or other identifying number of assignee

 

 

Please print or typewrite name and address including
zip code of assignee

 

 

the within Note and all rights thereunder, hereby irrevocably constituting and
appointing                                                   to transfer said
Note on the books of the Company.  The Agent may substitute another to act for
him.

 

In connection with any transfer of this Note occurring prior to the date which
is the earlier of (i) the date of the declaration by the Commission of the
effectiveness of a registration statement under the Securities Act of 1933, as
amended (the “Securities Act”), covering resales of this Note (which
effectiveness shall not have been suspended or terminated at the date of the
transfer) and (ii) December 23, 2005, the undersigned confirms that it has not
utilized any general solicitation or general advertising in connection with the
transfer and that:

 

[Check One]

 

o

 

(a)

 

this Note is being transferred in compliance with the exemption from
registration under the Securities Act provided by Rule 144A thereunder.

 

 

 

 

 

or

 

 

 

 

 

o

 

(b)

 

this Note is being transferred other than in accordance with (a) above and
documents are being furnished which comply with the conditions of transfer set
forth in this Note and the Indenture.

 

 

 

 

 

 

If neither of the foregoing boxes is checked, the Trustee or Registrar shall not
be obligated to register this Note in the name of any person other than the
Holder hereof unless and until the conditions to any such transfer of
registration set forth herein and in Section 2.16 of the Indenture shall have
been satisfied.

 

TO BE COMPLETED BY PURCHASER IF (a) ABOVE IS CHECKED

 

The undersigned represents and warrants that it is purchasing this Note for its
own account or an account with respect to which it exercises sole investment
discretion and that it and

 

A-1-11

--------------------------------------------------------------------------------


 

any such account is a “qualified institutional buyer” within the meaning of
Rule 144A under the Securities Act and is aware that the sale to it is being
made in reliance on Rule 144A and acknowledges that it has received such
information regarding the Company as the undersigned has requested pursuant to
Rule 144A or has determined not to request such information and that it is aware
that the transferor is relying upon the undersigned’s foregoing representations
in order to claim the exemption from registration provided by Rule 144A.

 

Date:

 

 

 

 

 

 

 

NOTICE:

To be executed by an executive officer

 

A-1-12

--------------------------------------------------------------------------------


 

FORM OF NOTATION ON NOTE
RELATING TO GUARANTEE

 

Each Guarantor, jointly and severally, unconditionally guarantees, to the extent
set forth in the Indenture and subject to the provisions of the Indenture that: 
(i) the principal of, premium, if any, and interest on the Notes will be
promptly paid in full when due, whether at maturity, by acceleration, redemption
or otherwise, and interest on the overdue principal of and interest on the
Notes, if any, to the extent lawful, and all other Obligations of the Company to
the Holders or the Trustee under the Indenture and the Notes will be promptly
paid in full, all in accordance with the terms of the Indenture and the Notes;
and (ii) in case of any extension of time of payment or renewal of any Notes or
any of such other Obligations, that the Notes will be promptly paid in full when
due in accordance with the terms of such extension or renewal, whether at stated
maturity, by acceleration or otherwise.

 

The obligations of each Guarantor to the Holders of Notes and the Trustee
pursuant to this guarantee and the Indenture are set forth in Article XI of the
Indenture, to which reference is hereby made.

 

 

Guarantors:

 

 

 

 

 

 

 

 

YOUNG BROADCASTING OF ALBANY, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

YOUNG BROADCASTING OF LANSING, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

WINNEBAGO TELEVISION CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-1-13

--------------------------------------------------------------------------------


 

 

YOUNG BROADCASTING OF NASHVILLE,

 

INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

YBT, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

WKRN, G.P.

 

 

 

 

By:

Young Broadcasting of Nashville, Inc.,

 

 

Managing Partner

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

YOUNG BROADCASTING OF LOUISIANA,

 

INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

LAT, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-1-14

--------------------------------------------------------------------------------


 

 

KLFY, L.P.

 

 

 

 

By:

Young Broadcasting of Louisiana, Inc.,

 

 

General Partner

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

YOUNG BROADCASTING OF RICHMOND,

 

INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

YOUNG BROADCASTING OF GREEN BAY,

 

INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

YOUNG BROADCASTING OF KNOXVILLE,

 

INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-1-15

--------------------------------------------------------------------------------


 

 

WATE, G.P.

 

 

 

 

By:

Young Broadcasting of Knoxville, Inc.,

 

 

Managing Partner

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

YBK, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

YOUNG BROADCASTING OF DAVENPORT,

 

INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

YOUNG BROADCASTING OF SIOUX FALLS,
INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

YOUNG BROADCASTING OF RAPID CITY,

 

INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-1-16

--------------------------------------------------------------------------------


 

 

YOUNG BROADCASTING OF SAN
FRANCISCO, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

HONEY BUCKET FILMS, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ADAM YOUNG INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-1-17

--------------------------------------------------------------------------------


 

OPTION OF HOLDER TO ELECT PURCHASE

 

If you elect to have this Note purchased by the Company pursuant to Section 4.13
of the Indenture, check the box:  o

If you elect to have this Note purchased by the Company pursuant to Section 4.14
of the Indenture, check the box:  o

 

If you elect to have only part of this Note purchased by the Company pursuant to
Section 4.13 or 4.14 of the Indenture, state the amount (multiples of $1,000
only):

 

$

 

 

 

Date:

Your Signature:

 

 

(Sign exactly as your name appears on the other side of this Note)

 

 

 

 

 

Signature Guarantee:

 

 

 

A-1-18

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

[FORM OF SERIES B NOTE]

 

 

(Face of Note)

 

YOUNG BROADCASTING INC.

 

8 3/4% Senior Subordinated Note due 2014

 

No. 

$

 

 

CUSIP No.

 

 

Young Broadcasting Inc., a Delaware corporation (hereinafter called the
“Company,” which term includes any successor entity under the Indenture
hereinafter referred to), for value received, hereby promises to pay to
                 or registered assigns, the principal sum of                    
Dollars on January 15, 2014.

 

Interest Payment Dates:  January 15 and July 15, commencing July 15, 2004

 

Record Dates:  January 1 and July 1

 

Reference is hereby made to the further provisions of this Note set forth on the
reverse hereof, which further provisions shall for all purposes have the same
effect as if set forth at this place.

 

IN WITNESS WHEREOF, the Company has caused this Note to be signed manually or by
facsimile by its duly authorized officers.

 

 

YOUNG BROADCASTING INC.

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

A-2-1

--------------------------------------------------------------------------------


 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the
within mentioned Indenture.

 

Wachovia Bank, National Association, as Trustee

 

By:

 

 

 

Authorized Signature

 

 

 

 

Date of Authentication:

 

A-2-2

--------------------------------------------------------------------------------


 

(Back of Note)
8 3/4% SENIOR SUBORDINATED NOTE DUE 2014

 

 

1.                                       Interest.  Young Broadcasting Inc. (the
“Company”) promises to pay interest on the principal amount of this Note at the
rate and in the manner specified below.  Interest on this Note will accrue at 8
3/4% per annum from the date this Note is issued until maturity and will be
payable semiannually in cash on January 15 and July 15 of each year, or if any
such day is not a Business Day on the next succeeding Business Day (each an
“Interest Payment Date”).  Interest on this Note will accrue from the most
recent date on which interest has been paid or, if no interest has been paid,
from the date of original issuance; provided that the first Interest Payment
Date shall be July 15, 2004.  The Company shall pay interest on overdue
principal and premium, if any, from time to time on demand at the rate of 2% per
annum in excess of the interest rate then in effect and shall pay interest on
overdue installments of interest (without regard to any applicable grace
periods) from time to time on demand at the same rate to the extent lawful. 
Interest will be computed on the basis of a 360-day year comprised of twelve
30-day months.

 

2.                                       Method of Payment.  The Company will
pay interest on this Note (except defaulted interest) to the Person who is the
registered Holder of this Note at the close of business on the record date for
the next Interest Payment Date even if such Note is cancelled after such record
date and on or before such Interest Payment Date.  Holders must surrender Notes
to a Paying Agent to collect principal payments on such Notes.  The Company will
pay principal, premium, if any, and interest in money of the United States that
at the time of payment is legal tender for payment of public and private debts. 
However, the Company may pay principal, premium, if any, and interest by check
payable in such money, and any such check may be mailed to a Holder’s registered
address.

 

3.                                       Paying Agent and Registrar.  Wachovia
Bank, National Association (the “Trustee”) will initially act as the Paying
Agent and Registrar.  The Company may appoint additional paying agents or
co-registrars, and change the Paying Agent, any additional paying agent, the
Registrar or any co-registrar without prior notice to any Holder.  The Company
or any of its Affiliates may act in any such capacity.

 

4.                                       Indenture.  The Company issued the
Notes under an Indenture, dated as of December 23, 2003 (the “Indenture”), by
and among the Company, as issuer of the Notes, Young Broadcasting of Albany,
Inc., Young Broadcasting of Lansing, Inc., Winnebago Television Corporation,
Young Broadcasting of Nashville, Inc., YBT, Inc., WKRN, G.P., Young Broadcasting
of Louisiana, Inc., LAT, Inc., KLFY, L.P., Young Broadcasting of Richmond, Inc.,
Young Broadcasting of Green Bay, Inc., Young Broadcasting of Knoxville, Inc.,
WATE, G.P., YBK, Inc., Young Broadcasting of Davenport, Inc., Young Broadcasting
of Sioux Falls, Inc., Young Broadcasting of Rapid City, Inc., Young Broadcasting
of San Francisco,, Honey Bucket Films, Inc., and Adam Young Inc. as guarantors
of the Company’s obligations under the Indenture and the Notes (each an “Initial
Guarantor”) and the Trustee.  The terms of the Notes include those stated in the
Indenture and those made part of the Indenture by reference to the Trust
Indenture Act of 1939 (15 U.S. Code §§ 77aaa-77bbbb) as in effect on the date of
the original issuance of the Notes (the “Trust Indenture Act”).  The Notes are
subject to, and qualified by, all such terms, certain of which are summarized
herein, and Holders are referred to the Indenture

 

A-2-3

--------------------------------------------------------------------------------


 

and the Trust Indenture Act for a statement of such terms (all capitalized terms
not defined herein shall have the meanings assigned them in the Indenture).  The
Notes are unsecured general obligations of the Company unlimited in aggregate
principal amount.

 

5.                                       Redemption Provisions.  The Notes may
not be redeemed at the option of the Company prior to January 15, 2009. 
Thereafter, the Notes will be subject to redemption at the option of the
Company, in whole or in part, at the redemption prices (expressed as percentages
of the principal amount of the Notes) set forth below, plus any accrued and
unpaid interest to the date of redemption, if redeemed during the twelve-month
period beginning on January 15 of the years indicated below:

 

Year

 

Percentage

 

 

 

 

 

2009

 

104.375

%

2010

 

102.917

%

2011

 

101.458

%

2012 and thereafter

 

100.000

%

 

Notwithstanding the foregoing, at any time prior to January 15, 2007, the
Company, at its option, may redeem the Notes, in part, with the net proceeds of
one or more Public Equity Offerings, at a redemption price equal to 108.75% of
the principal amount thereof, together with accrued and unpaid interest to the
date of redemption; provided, however, that after any such redemption the
aggregate principal amount of the Notes outstanding must equal at least 65% of
the aggregate principal amount of the Notes originally issued.

 

In addition and notwithstanding the foregoing, at any time prior to January 15,
2007, the Company, at its option, may redeem (the “KRON Redemption”) the Notes,
in whole or in part, with the net proceeds of the sale, disposition or other
transfer for value of all or substantially all of the assets or Capital Stock of
Young Broadcasting of San Francisco, Inc. (or any successor(s) thereto) (a “KRON
Sale”) (subject to compliance with all other covenants contained in the
Indenture), at a redemption price equal to 108.75% of the principal amount
thereof, together with accrued and unpaid interest to the date of redemption;
provided that the Company shall not have the right to redeem the Notes with the
proceeds of a KRON Sale if the Company has previously made an Asset Sale Offer
in respect of the Notes pursuant to Section 4.14 of the Indenture in connection
with such KRON Sale.

 

6.                                       Mandatory Offers.

 

(a)                                  Within 30 days after any Change of Control
or any Asset Sale Trigger Date, the Company shall mail a notice to each Holder
stating a number of items as set forth in Sections 4.13 (with respect to Change
of Control Offers) or 4.14 (with respect to Asset Sale Offers) of the Indenture.

 

(b)                                 Holders may tender all or, subject to
Section 8 below, any portion of their Notes in an Offer by completing the form
below entitled “Option of Holder to Elect Purchase.”

 

A-2-4

--------------------------------------------------------------------------------


 

(c)                                  Promptly after consummation of an Offer,
(i) the Paying Agent shall mail to each Holder of Notes or portions thereof
accepted for payment an amount equal to the purchase price for, plus any accrued
and unpaid interest on, such Notes, (ii) with respect to any tendered Note not
accepted for payment in whole or in part, the Trustee shall return such Note to
the Holder thereof, and (iii) with respect to any Note accepted for payment in
part, the Trustee shall authenticate and mail to each such Holder a new Note
equal in principal amount to the unpurchased portion of the tendered Note.

 

(d)                                 The Company will (i) announce the results of
the Offer to Holders on or as soon as practicable after the Purchase Date, and
(ii) comply with the applicable tender offer rules, including the requirements
of Rule 14e-1 under the Exchange Act and all other applicable securities laws
and regulations in connection with any Offer.

 

7.                                       Notice of Redemption or Purchase.  At
least 30 days but not more than 60 days before any redemption date, the Company
shall mail by first class mail a notice of redemption to each Holder of Notes or
portions thereof that are to be redeemed.

 

8.                                       Notes to Be Redeemed or Purchased.  The
Notes may be redeemed or purchased in part, but only in whole multiples of
$1,000 unless all Notes held by a Holder are to be redeemed or purchased.  On or
after any date on which Notes are redeemed or purchased, interest ceases to
accrue on the Notes or portions thereof called for redemption or accepted for
purchase on such date.

 

9.                                       Denominations, Transfer, Exchange.  The
Notes are in registered form without coupons in denominations of $1,000 and
integral multiples thereof.  The transfer of Notes may be registered and Notes
may be exchanged as provided in the Indenture.  Holders seeking to transfer or
exchange their Notes may be required, among other things, to furnish appropriate
endorsements and transfer documents and to pay any taxes and fees required by
law or permitted by the Indenture.  The Registrar need not exchange or register
the transfer of any Note or portion of a Note selected for redemption or
tendered pursuant to an Offer.

 

10.                                 Persons Deemed Owners.  The registered
holder of a Note may be treated as its owner for all purposes.

 

11.                                 Amendments and Waivers.

 

(a)                                  Subject to certain exceptions, the
Indenture and the Notes may be amended or supplemented with the written consent
of the Holders of at least a majority in aggregate principal amount of the then
outstanding Notes, and any existing Default or Event of Default or compliance
with any provision of the Indenture or the Notes may be waived with the consent
of the Holders of at least a majority in principal amount of the then
outstanding Notes.

 

(b)                                 Notwithstanding Section 11(a) above, the
Company and the Trustee may amend or supplement the Indenture or the Notes
without the consent of any Holder to:  cure any ambiguity, defect or
inconsistency; provide for uncertificated Notes in addition to or in place of
certificated Notes; provide for the assumption of the Company’s obligations to
the Holders in the event of any Disposition involving the Company that is
permitted under Article V and in which

 

A-2-5

--------------------------------------------------------------------------------


 

the Company is not the Surviving Person; make any change that would provide any
additional rights or benefits to Holders or not adversely affect the interests
of any Holder; or comply with the requirements of the Commission in order to
effect or maintain the qualification of the Indenture under the Trust Indenture
Act.

 

(c)                                  Certain provisions of the Indenture cannot
be amended, supplemented or waived without the consent of each Holder of Notes
affected.  Additionally, certain provisions of the Indenture cannot be amended
or modified without the consent of at least a majority of the outstanding
principal amount of each class of Senior Debt of the Company outstanding.

 

12.                                 Defaults and Remedies.  Events of Default
include:  default for 30 days in the payment when due of interest on the Notes;
default in the payment when due of principal on the Notes; failure to perform or
comply with certain covenants, agreements or warranties in the Indenture which
failure continues for 30 days after receipt of notice from the Trustee or
Holders of at least 25% of the outstanding Notes; failure to perform or comply
with other covenants, agreements or warranties in the Indenture which failure
continues for 60 days after receipt of notice from the Trustee or Holders of at
least 25% of the outstanding Notes; defaults under and acceleration prior to
maturity, or failure to pay at maturity, of certain other Indebtedness; except
as permitted under the Indenture, any Subsidiary Guarantee shall cease for any
reason to be in full force and effect; certain judgments that remain
undischarged; dispositions by holders of certain Indebtedness of assets of the
Company, any Subsidiary Guarantor or any other Restricted Subsidiary; and
certain events of bankruptcy or insolvency involving the Company, any Subsidiary
Guarantor or any other Restricted Subsidiary.  If an Event of Default occurs and
is continuing, the Trustee or the Holders of at least 25% in principal amount of
the Notes may declare all outstanding Notes to be due and payable immediately in
an amount equal to the principal amount of and premium on, if any, such Notes,
plus any accrued and unpaid interest; provided, however, that in the case of an
Event of Default arising from certain events of bankruptcy or insolvency, the
principal amount of and premium on, if any, and any accrued and unpaid interest
on, the Notes becomes due and payable immediately without further action or
notice.  Subject to certain exceptions, Holders of a majority in aggregate
principal amount of the then outstanding Notes may direct the time, method and
place of conducting any proceeding for any remedy available to the Trustee or
exercising any trust or power conferred on it by the Indenture; provided that
the Trustee may refuse to follow any direction that conflicts with law or the
Indenture, that the Trustee determines may be unduly prejudicial to the rights
of other Holders, or would involve the Trustee in personal liability.  The
Trustee may withhold from Holders notice of any continuing default (except a
payment Default) if it determines that such withholding is in their interests.

 

13.                                 Initial Guarantees.  Payment of principal,
premium, if any, and interest (including interest on overdue principal and
overdue interest, to the extent lawful) on the Notes and all other Obligations
of the Company to the Holders or the Trustee under the Indenture and the Notes
is, jointly and severally, unconditionally guaranteed by each of the Initial
Guarantors pursuant to and subject to the terms of Article XI of the Indenture.

 

14.                                 Subordination.

 

(a)                                  All Obligations owed under and in respect
of the Notes are subordinated in right of payment, to the extent and in the
manner provided in Article X of the Indenture, to the

 

A-2-6

--------------------------------------------------------------------------------


 

prior payment in full in cash of all Obligations owed under and respect of all
Senior Debt of the Company, and the subordination of the Notes is for the
benefit of all holders of all Senior Debt of the Company, whether outstanding on
the Issue Date or issued thereafter.  The Company agrees, and each Holder by
accepting a Note agrees, to the subordination.

 

(b)                                 Each Initial Guarantor’s Obligations under
its Initial Guarantee shall be (i) junior and subordinated in right of payment
to any Senior Debt of the Company and to any Senior Debt of such Initial
Guarantor; (ii) pari passu in right of payment with any Senior Subordinated Debt
of the Company; and (iii) senior in right of payment to any Subordinated Debt of
such Initial Guarantor and any Guarantee by such Initial Guarantor of any
Subordinated Debt of the Company.

 

15.                                 Trustee Dealings with Company.  The Trustee
in its individual or any other capacity may become the owner or pledgee of Notes
and may otherwise deal with the Company or any of its Affiliates with the same
rights it would have if it were not Trustee.

 

16.                                 No Recourse Against Others.  No director,
officer, employee, incorporator or stockholder of the Company shall have any
liability for any obligation of the Company under the Indenture or the Notes or
for any claim based on, in respect of, or by reason of, any such obligation or
the creation of any such obligation.  Each Holder by accepting a Note waives and
releases such Persons from all such liability, and such waiver and release is
part of the consideration for the issuance of the Notes.

 

17.                                 Successor Substituted.  Upon the merger,
consolidation or other business combination involving the Company or upon the
sale, assignment, transfer, lease, conveyance or other disposition of all or
substantially all of the Company’s properties and assets, the Surviving Person
(if other than the Company) resulting from such Disposition shall succeed to,
and be substituted for, and may exercise every right and power of, the Company
under the Indenture with the same effect as if such Surviving Person had been
named as the Company in the Indenture.

 

18.                                 Governing Law.  This Note shall be governed
by and construed in accordance with the laws of the State of New York, without
regard to the conflict of laws provisions thereof.

 

19.                                 Authentication.  This Note shall not be
valid until authenticated by the manual signature of the Trustee or an
authenticating agent.

 

20.                                 Abbreviations.  Customary abbreviations may
be used in the name of a Holder or an assignee, such as TEN COM (= tenants in
common), TEN ENT (= tenants by the entireties), JT TEN (= joint tenants with
right of survivorship and not as tenants in common), CUST (= Custodian), and
U/G/M/A (= Uniform Gifts to Minors Act).

 

21.                                 CUSIP Numbers.  Pursuant to a recommendation
promulgated by the Committee on Uniform Note Identification Procedures, the
Company has caused CUSIP numbers to be printed on the Notes and has directed the
Trustee to use CUSIP numbers in notices of redemption as a convenience to
Holders.  No representation is made as to the accuracy of such

 

A-2-7

--------------------------------------------------------------------------------


 

numbers either as printed on the Notes or as contained in any notice of
redemption and reliance may be placed only on the other identification numbers
printed on the securities.

 

The Company will furnish to any Holder upon written request and without charge a
copy of the Indenture which has in it the text of this Note in larger type. 
Request may be made to:  Young Broadcasting Inc., 599 Lexington Avenue,
New York, New York 10022.

 

A-2-8

--------------------------------------------------------------------------------


 

ASSIGNMENT FORM

 

 

To assign this Note, fill in the form below:

 

FOR VALUE RECEIVED the undersigned hereby sell(s), assigns(s) and transfer(s)
unto

 

 

Please insert social security or other identifying number of assignee

 

 

Please print or typewrite name and address including
zip code of assignee

 

 

the within Note and all rights thereunder, hereby irrevocably constituting and
appointing                                                 to transfer said Note
on the books of the Company.  The Agent may substitute another to act for him.

 

Date:

 

 

Your Signature:

 

 

 

 

(Sign exactly as your name
appears on the other side of
this Note)

 

 

 

 

 

 

 

 

 

Signature Guarantee:

 

 

 

 

A-2-9

--------------------------------------------------------------------------------


 

FORM OF NOTATION ON NOTE
RELATING TO GUARANTEE

 

Each Guarantor, jointly and severally, unconditionally guarantees, to the extent
set forth in the Indenture and subject to the provisions of the Indenture that: 
(i) the principal of, premium, if any, and interest on the Notes will be
promptly paid in full when due, whether at maturity, by acceleration, redemption
or otherwise, and interest on the overdue principal of and interest on the
Notes, if any, to the extent lawful, and all other Obligations of the Company to
the Holders or the Trustee under the Indenture and the Notes will be promptly
paid in full, all in accordance with the terms of the Indenture and the Notes;
and (ii) in case of any extension of time of payment or renewal of any Notes or
any of such other Obligations, that the Notes will be promptly paid in full when
due in accordance with the terms of such extension or renewal, whether at stated
maturity, by acceleration or otherwise.

 

The obligations of each Guarantor to the Holders of Notes and the Trustee
pursuant to this guarantee and the Indenture are set forth in Article XI of the
Indenture, to which reference is hereby made.

 

 

Guarantors:

 

 

 

YOUNG BROADCASTING OF ALBANY, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

YOUNG BROADCASTING OF LANSING, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

WINNEBAGO TELEVISION CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-2-10

--------------------------------------------------------------------------------


 

 

YOUNG BROADCASTING OF NASHVILLE,
INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

YBT, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

WKRN, L.P.

 

 

 

 

By:

Young Broadcasting of Nashville, Inc.,

 

 

General Partner

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

YOUNG BROADCASTING OF LOUISIANA,
INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

LAT, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-2-11

--------------------------------------------------------------------------------


 

 

KLFY, L.P.

 

 

 

 

By:

Young Broadcasting of Louisiana, Inc.,

 

 

General Partner

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

YOUNG BROADCASTING OF RICHMOND,
INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

YOUNG BROADCASTING OF GREEN BAY,
INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

YOUNG BROADCASTING OF KNOXVILLE,
INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-2-12

--------------------------------------------------------------------------------


 

 

WATE, L.P.

 

 

 

 

By:

Young Broadcasting of Knoxville, Inc.,

 

 

General Partner

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

YBK, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

YOUNG BROADCASTING OF DAVENPORT,
INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

YOUNG BROADCASTING OF SIOUX FALLS,
INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

YOUNG BROADCASTING OF RAPID CITY,
INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-2-13

--------------------------------------------------------------------------------


 

 

YOUNG BROADCASTING OF SAN FRANCISCO,
INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

HONEY BUCKET FILMS, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ADAM YOUNG INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-2-14

--------------------------------------------------------------------------------


 

OPTION OF HOLDER TO ELECT PURCHASE

 

If you elect to have this Note purchased by the Company pursuant to Section 4.13
of the Indenture, check the box:  o

 

If you elect to have this Note purchased by the Company pursuant to Section 4.14
of the Indenture, check the box:  o

 

If you elect to have only part of this Note purchased by the Company pursuant to
Section 4.13 or 4.14 of the Indenture, state the amount (multiples of $1,000
only):

 

$

 

 

 

Date:

 

 

Your Signature:

 

 

 

 

 

(Sign exactly as your name
appears on the other side of
this Note)

 

 

 

 

 

Signature Guarantee:

 

 

 

 

 

 

Your Signature:

 

 

 

(Sign exactly as your name
appears on the other side of
this Note)

 

A-2-15

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF LEGEND FOR BOOK-ENTRY NOTES

 

Any Global Note authenticated and delivered hereunder shall bear a legend (which
would be in addition to any other legends required in the case of a Restricted
Security) in substantially the following form:

 

THIS SECURITY IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE
HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF A DEPOSITORY OR A
NOMINEE OF A DEPOSITORY OR A SUCCESSOR DEPOSITORY.  THIS SECURITY IS NOT
EXCHANGEABLE FOR SECURITIES REGISTERED IN THE NAME OF A PERSON OTHER THAN THE
DEPOSITORY OR ITS NOMINEE EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE
INDENTURE, AND NO TRANSFER OF THIS SECURITY (OTHER THAN A TRANSFER OF THIS
SECURITY AS A WHOLE BY THE DEPOSITORY TO A NOMINEE OF THE DEPOSITORY OR BY A
NOMINEE OF THE DEPOSITORY TO THE DEPOSITORY OR ANOTHER NOMINEE OF THE
DEPOSITORY) MAY BE REGISTERED EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN
THE INDENTURE.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO ISSUER OR ITS AGENT
FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE ISSUED
IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY
AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO
SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Form of Certificate to Be
Delivered in Connection with
Transfers to Non-QIB Accredited Investors

 

                        ,        

 

Wachovia Bank, National Association
One Penn Plaza
Suite 1414
New York, NY 10119

 

Attention:  Corporate Trust - Bond Administration

 

Re:                               Young Broadcasting Inc. 8 3/4%
Senior Subordinated Notes due 2014

 

Ladies and Gentlemen:

 

In connection with our proposed purchase of 8 3/4% Senior Subordinated Notes due
2014 (the “Securities”) of Young Broadcasting Inc. (the “Company”), we confirm
that:

 

1.                                       We understand that any subsequent
transfer of the Securities is subject to certain restrictions and conditions set
forth in the Indenture dated as of December 23, 2003 pursuant to which the
Securities were issued and the undersigned agrees to be bound by, and not to
resell, pledge or otherwise transfer the Securities except in compliance with,
such restrictions and conditions and the Securities Act of 1933, as amended (the
“Securities Act”).

 

2.                                       We understand that the offer and sale
of the Securities have not been registered under the Securities Act, and that
the Securities may not be offered or sold within the United States or to, or for
the account or benefit of, U.S. persons except as permitted in the following
sentence.  We agree, on our own behalf and on behalf of any accounts for which
we are acting as hereinafter stated, that if we should sell any Securities, we
will do so only (A) to the Company or any subsidiary thereof, (B) inside the
United States in accordance with Rule 144A under the Securities Act to a
“qualified institutional buyer” (as defined therein), (C) inside the United
States to an institutional “accredited investor” (as defined below) that, prior
to such transfer, furnishes (or has furnished on its behalf by a U.S.
broker-dealer) to the Trustee (as defined in the Indenture relating to the
Securities), a signed letter containing certain representations and agreements
relating to the restrictions on transfer of the Securities (the form of which
letter can be obtained from the Trustee), (D) outside the United States in
accordance with Rule 904 of Regulation S under the Securities Act, (E) pursuant
to the exemption from registration provided by Rule 144 under the Securities Act
(if available), (F) in accordance with another exemption from the registration
requirements of the Securities Act or (G) pursuant to an effective registration

 

C-1

--------------------------------------------------------------------------------


 

statement under the Securities Act, and we further agree to provide to any
person purchasing Securities from us a notice advising such purchaser that
resales of the Securities are restricted as stated herein.

 

3.                                       We understand that, on any proposed
resale of Securities, we will be required to furnish to the Trustee and the
Company, such certifications, legal opinions and other information as the
Trustee and the Company may reasonably require to confirm that the proposed sale
is being made pursuant to an exemption from, or in a transaction not subject to,
the registration requirements of the Securities Act.  We further understand that
the Securities purchased by us will bear a legend to the foregoing effect.

 

4.                                       We are an institutional “accredited
investor” (as defined in Rule 501(a)(1), (2), (3) or (7) of Regulation D under
the Securities Act) and have such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of our
investment in the Securities, and we and any accounts for which we are acting
are each able to bear the economic risk of our or their investment, as the case
may be.

 

5.                                       We are acquiring the Securities
purchased by us for our account or for one or more accounts (each of which is an
institutional “accredited investor”) as to each of which we exercise sole
investment discretion.

 

You and the Company are entitled to rely upon this letter and are irrevocably
authorized to produce this letter or a copy hereof to any interested party in
any administrative or legal proceeding or official inquiry with respect to the
matters covered hereby.

 

 

Very truly yours,

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

C-2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Form of Certificate to Be Delivered
in Connection with Transfers
Pursuant to Regulation S

 

                            ,          

 

Wachovia Bank, National Association
One Penn Plaza
Suite 1414
New York, NY 10119

 

Attention:  Corporate Trust - Bond Administration

 

Re:                               Young Broadcasting Inc. (the “Company”)
8 3/4% Senior Subordinated Notes
due 2014 (the “Securities”)

 

Dear Sirs:

 

In connection with our proposed sale of $                       aggregate
principal amount of the Securities, we confirm that such sale has been effected
pursuant to and in accordance with Regulation S under the U.S. Securities Act of
1933, as amended (the “Securities Act”), and, accordingly, we represent that:

 

(1)                                  the offer of the Securities was not made to
a person in the United States;

 

(2)                                  either (a) at the time the buy offer was
originated, the transferee was outside the United States or we and any person
acting on our behalf reasonably believed that the transferee was outside the
United States, or (b) the transaction was executed in, on or through the
facilities of a designated offshore securities market and neither we nor any
person acting on our behalf knows that the transaction has been prearranged with
a buyer in the United States;

 

(3)                                  no directed selling efforts have been made
in the United States in contravention of the requirements of Rule 903(b) or
Rule 904(b) of Regulation S, as applicable;

 

(4)                                  the transaction is not part of a plan or
scheme to evade the registration requirements of the Securities Act; and

 

(5)                                  we have advised the transferee of the
transfer restrictions applicable to the Securities.

 

D-1

--------------------------------------------------------------------------------


 

You and the Company are entitled to rely upon this letter and are irrevocably
authorized to produce this letter or a copy hereof to any interested party in
any administrative or legal proceedings or official inquiry with respect to the
matters covered hereby.  Terms used in this certificate have the meanings set
forth in Regulation S.

 

 

Very truly yours,

 

 

 

[Name of Transferor]

 

 

 

 

 

 

By:

 

 

 

[Authorized Signature]

 

D-2

--------------------------------------------------------------------------------
